EXHIBIT 10.30

 

ASSET AND SHARE PURCHASE AGREEMENT

 

This ASSET AND SHARE PURCHASE AGREEMENT (this “Agreement”) is made and entered
into as of September 30, 2008, by and among Methode Electronics, Inc., a
Delaware corporation (“Methode”); and Hetronic Holding LLC, an Oklahoma limited
liability company (“Hetronic Holding”), Hetronic International, Inc., an
Oklahoma corporation (“Hetronic International”), Hetronic USA Inc., an Oklahoma
corporation (“Hetronic USA”), Hetronic West, Inc., an Oklahoma corporation
(“Hetronic West”), Hetronic Europe GmbH, a German company with limited liability
(“Hetronic Europe”), Hetronic Malta Limited, a limited liability company
incorporated and registered in Malta with registration number C16025 (“Hetronic
Malta”), and Max Heckl (the “Shareholder”).  Hetronic International, Hetronic
USA, Hetronic West, Hetronic Europe and Hetronic Malta are herein sometimes
referred to individually as a “Seller” and collectively, on a joint and several
basis, as the “Sellers.” The Sellers, Hetronic Holding and the Shareholder are
herein sometimes referred to individually as a “Selling Party” and collectively,
on a joint and several basis, as the “Selling Parties.”  Capitalized terms used
but not defined in this Agreement shall have the respective meanings set forth
in the Appendix of Definitions attached hereto and made a part hereof.

 

RECITALS:

 

WHEREAS, the Shareholder is the record and beneficial owner of ninety seven
percent of the outstanding membership interest of Hetronic Holding, which in
turn directly or indirectly holds all or a substantial majority of the stock or
other equity interest in each of the Sellers and Hetronic Asia Manufacturing &
Trading Corp., a corporation incorporated in the Republic of the Philippines
(“Hetronic Asia,” together with the Sellers, collectively the “Target Companies”
and each, individually, a “Target Company”);

 

WHEREAS, Hetronic Holding is the record and beneficial owner of seventy nine
thousand four hundred eighty (79,480) shares, par value of One Hundred
Philippine pesos per share, of the issued and outstanding stock of Hetronic Asia
(the “Purchased Shares”);

 

WHEREAS, the individuals identified on Schedule 5.4.2 hereto (each an
“Management Shareholder” and collectively the “Management Shareholders”) are
collectively the record and beneficial owners of three thousand twenty (3,020)
shares, par value of One Hundred Philippine pesos per share, of the issued and
outstanding stock of Hetronic Asia (the “Management Shares” and, together with
the Purchased Shares, the “Hetronic Asia Shares”);

 

WHEREAS, the Management Shareholders and Hetronic Holding (each a “Hetronic Asia
Shareholder” and collectively the “Hetronic Asia Shareholders”) are the
beneficial owners of all of the Hetronic Asia Shares;

 

WHEREAS, the Target Companies are engaged in the business of developing,
manufacturing, marketing and selling radio remote control products for use in
applications such

 

1

--------------------------------------------------------------------------------


 

as tower cranes, overhead cranes, concrete pumps, work platforms, container
handling equipment and other specialty equipment;

 

WHEREAS, Methode has or will form Subsidiaries in the various jurisdictions in
which the Sellers have assets or are engaged in business and will designate one
or more such Subsidiaries (or Methode itself) as the “Buyer” or “Buyers”
pursuant to Section 8.3.3 below (individually, each a “Buyer” and, collectively,
the “Buyers”);

 

WHEREAS, Hetronic Holding wishes to sell, transfer and assign to the Buyers, and
the Buyers wish to purchase from Hetronic Holding, all of the Purchased Shares
in exchange for the consideration set forth herein upon and subject to the terms
and conditions herein set forth;

 

WHEREAS, the Sellers wish to sell, transfer and assign to the Buyers, and the
Buyers wish to purchase from the Sellers, substantially all of the Sellers’
assets and properties (other than the Excluded Assets) and to assume certain
specified liabilities of Sellers in exchange for the consideration set forth
herein upon and subject to the terms and conditions herein set forth; and

 

WHEREAS, Hetronic Holding owns all of the issued and outstanding capital stock
of Hetronic Deutschland GmbH, a German company with limited liability formerly
known as Hetronic Steuersysteme GmbH (“Hetronic Deutschland”), which the parties
acknowledge is not included among the Sellers and is not selling its assets or
properties;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and in reliance upon the representations and warranties hereinafter
set forth, the parties agree as follows.

 


1.             PURCHASE AND SALE OF ASSETS AND SHARES.


 


1.1.          AGREEMENT TO PURCHASE AND SELL ASSETS. SUBJECT TO THE TERMS AND
CONDITIONS CONTAINED HEREIN, EACH OF THE SELLERS AGREES TO SELL, ASSIGN,
TRANSFER, CONVEY AND DELIVER TO THE BUYERS, AND METHODE AGREES TO CAUSE A BUYER
TO ACQUIRE FROM EACH OF THE SELLERS, AT THE CLOSING, FREE AND CLEAR OF ALL
CLAIMS OR LIENS OF ANY NATURE WHATSOEVER, (EXCEPT AS OTHERWISE DISCLOSED IN AND
PERMITTED BY THIS AGREEMENT), ALL RIGHT, TITLE AND INTEREST IN AND TO ALL OF
THEIR RESPECTIVE ASSETS AND PROPERTIES WHEREVER SITUATED, EXCEPT FOR THOSE
ASSETS AND PROPERTIES SPECIFICALLY EXCLUDED BY SECTION 1.3 HEREOF (THE
“PURCHASED ASSETS”). THE PURCHASED ASSETS SHALL INCLUDE, BUT NOT BE LIMITED TO,
THE FOLLOWING:


 


1.1.1.       MACHINERY AND EQUIPMENT.  ALL MACHINERY AND EQUIPMENT (INCLUDING
SPARE PARTS), VEHICLES, FIXTURES, CAPITAL WORKS IN PROCESS, TOOLS, DIES,
PATTERNS, MOLDS, FURNITURE, DATA PROCESSING HARDWARE, COMPUTER AND SYSTEMS
HARDWARE AND TELEPHONE SYSTEM EQUIPMENT AND OFFICE EQUIPMENT AND SUPPLIES AND
SIMILAR TANGIBLE PERSONAL PROPERTY (INCLUDING ANY OF THE FOREGOING WHICH HAVE
BEEN PURCHASED SUBJECT TO ANY CONDITIONAL SALES OR TITLE RETENTION AGREEMENT IN
FAVOR OF ANY OTHER PERSON) EMPLOYED OR UTILIZED BY SELLERS, AS THE SAME MAY
EXIST AT THE CLOSING, AND INCLUDING THE PROPERTY DESCRIBED IN SCHEDULE 1.1.1
HERETO, AND ALL RIGHTS TO COMPUTER SOFTWARE EMBEDDED IN OR INSTALLED UPON THE
FOREGOING.


 


2

--------------------------------------------------------------------------------



 


1.1.2.       RECEIVABLES.  THE RECEIVABLES OF THE SELLERS AS THE SAME MAY EXIST
AT THE CLOSING, INCLUDING ALL RECEIVABLES PAYABLE BY ANY TARGET COMPANY TO ANY
SELLER, TOGETHER WITH HETRONIC MALTA’S RIGHT TO RECEIVE PAYMENT UNDER THE NOTE
RECEIVABLE PAYABLE BY HETRONIC ASIA TO HETRONIC MALTA UNDER THE LOAN AGREEMENT
DATED AUGUST 5, 2004 BETWEEN HETRONIC ASIA AND HETRONIC MALTA, AS AMENDED (THE
“ASIA-MALTA RECEIVABLE”).


 


1.1.3.       INVENTORIES.  ALL INVENTORIES OF THE SELLERS AS THE SAME MAY EXIST
AT THE CLOSING, TOGETHER WITH ALL RIGHTS AGAINST SUPPLIERS OF SUCH INVENTORIES
AND ALL BILLS OF LADING, WAREHOUSEMAN’S RECEIPTS AND OTHER INSTRUMENTS OR
DOCUMENTS REPRESENTING RIGHTS TO ANY ITEM OF INVENTORY IN THE POSSESSION OF
THIRD PARTIES.


 


1.1.4.       CONTRACT AND OTHER RIGHTS.  ALL OF THE SELLER’S RIGHTS AND
INTERESTS IN, TO AND UNDER ALL CONTRACTS BETWEEN IT OR THEM AND ANY OTHER PARTY
OR PARTIES AND ALL CONTRACTS WHICH HAVE BEEN ACQUIRED BY IT OR THEM BY
ASSIGNMENT OR IN ANY OTHER MANNER (WHETHER OR NOT DISCLOSED OR REQUIRED TO BE
DISCLOSED IN ANY SCHEDULE HERETO), INCLUDING THE CONTRACTS DESCRIBED IN
SCHEDULE 1.1.4 HEREOF, AND ALL RIGHTS OF ANY OF THE SELLERS THEREUNDER; ALL
PREPAYMENTS AND DEPOSITS THEREUNDER, AND ALL CLAIMS, RIGHTS AND CAUSES OF ACTION
OF SELLERS ARISING THEREUNDER AGAINST THE OTHER PARTY TO EACH SUCH CONTRACT AND
ALL OTHER CLAIMS, RIGHTS AND CAUSES OF ACTION OF THE SELLERS AGAINST THIRD
PARTIES.


 


1.1.5.       INTELLECTUAL PROPERTY AND PROPRIETARY RIGHTS.  ALL INTELLECTUAL
PROPERTY OWNED BY, LICENSED BY OR USED BY ANY SELLER, INCLUDING ALL INTELLECTUAL
PROPERTY INCORPORATED INTO THE RADIO REMOTE CONTROL PRODUCTS DEVELOPED,
MANUFACTURED, MARKETED OR SOLD BY THE SELLERS, THE CORPORATE AND TRADE NAME
“HETRONIC,” DERIVATIVES AND ALL TELEPHONE NUMBERS OF THE SELLERS, INCLUDING
THOSE RIGHTS DESCRIBED IN SCHEDULE 5.19 HERETO.


 


1.1.6.       RECORDS.  ALL BOOKS, RECORDS (INCLUDING RECORDS RELATING TO
INVENTORIES OF THE TARGET COMPANIES, ALL MAINTENANCE REPORTS AND REPAIR LOGS
RELATING TO ANY OTHER ACQUIRED ASSETS), CUSTOMER LISTS, PERSONNEL FILES,
LABORATORY NOTEBOOKS, BUDGETS, PLANS, PROJECTIONS, REPORTS AND DOCUMENTATION
(INCLUDING CALL REPORTS, CUSTOMER AND REGULATORY CORRESPONDENCE) AND OTHER
CURRENT OR HISTORICAL FILES OF SELLERS AND ALL CONFIDENTIAL OR PROPRIETARY
INFORMATION EMBODIED THEREBY OR RELATING THERETO (COLLECTIVELY, THE “ACQUIRED
RECORDS”).


 


1.1.7.       OTHER ASSETS.  ALL OTHER ASSETS OF THE SELLERS, WHETHER REAL,
PERSONAL, OR TANGIBLE, INTANGIBLE OR MIXED AND WHETHER OR NOT REFLECTED IN THE
FINANCIAL STATEMENTS OR ON THE BOOKS OR RECORDS OF THE SELLERS, INCLUDING ALL
GOODWILL ARISING FROM OR IN CONNECTION WITH THE BUSINESS OF THE SELLERS,
DEPOSITS UNDER ALL LEASES AND ANY PREPAID EXPENSES AND OTHER DEPOSITS OR RIGHTS
OF SELLERS, PERMITS AND LICENSES (INCLUDING RIGHTS TO CLUB MEMBERSHIPS, SKY
BOXES ARRANGEMENTS AND TICKETS) TO THE EXTENT TRANSFERABLE UNDER LAW, AND ALL OF
SELLERS’ CHOSES IN ACTION, CAUSES OF ACTION AND JUDGMENTS, EXPRESS AND IMPLIED
WARRANTIES AND EXISTING AND INCHOATE CLAIMS, RIGHTS AND REMEDIES RELATED TO ANY
OF THE FOREGOING.


 


1.2.          AGREEMENT TO PURCHASE AND SELL SHARES. SUBJECT TO THE TERMS AND
CONDITIONS CONTAINED HEREIN, HETRONIC HOLDING AGREES TO SELL, ASSIGN, TRANSFER,
CONVEY AND DELIVER TO THE BUYER DESIGNATED BY METHODE, AND METHODE AGREES TO
CAUSE A BUYER TO ACQUIRE FROM HETRONIC HOLDING, AT THE CLOSING, FREE AND CLEAR
OF ALL CLAIMS OR LIENS OF ANY NATURE WHATSOEVER, ALL RIGHT, TITLE AND INTEREST
IN AND TO THE PURCHASED SHARES.


 


3

--------------------------------------------------------------------------------



 


1.3.          EXCLUDED ASSETS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, THE FOLLOWING ASSETS SHALL NOT BE SOLD TO THE BUYERS PURSUANT
TO SECTION 1.1 AND ALL OF SUCH EXCLUDED ASSETS SHALL BE RETAINED BY THE SELLERS
(THE “EXCLUDED ASSETS”):


 


1.3.1.       CERTAIN CASH, CASH EQUIVALENTS AND INVESTMENTS.  ALL OF THE PETTY
CASH, CASH ON DEPOSIT IN BANKS OR OTHER FINANCIAL INSTITUTIONS, PREPAID ACCOUNTS
AND SECURITY DEPOSITS OF SELLERS AND OTHER CASH EQUIVALENTS OF SELLERS, AND ANY
PREPAYMENTS FOR TAXES; AND ALL CERTIFICATES OF DEPOSIT, BONDS, STOCK AND OTHER
SECURITIES AND INVESTMENTS OF SELLERS (OTHER THAN THE PURCHASED SHARES),
INCLUDING THE STOCK ISSUED BY ANY SELLER HELD BY THE SHAREHOLDER OR ANY OTHER
SELLER (OTHER THAN THE PURCHASED SHARES).


 


1.3.2.       EXCLUDED CONTRACTS.  ALL OF THE SELLERS’ RIGHTS, LIABILITIES AND
INTERESTS IN, TO AND UNDER (A) THE CONTRACTS DESCRIBED ON SCHEDULE 1.3,
(B) CONTRACTS BETWEEN ANY OF THE SELLING PARTIES AND THIRD PARTIES WITH WHOM ANY
OF THE SELLING PARTIES HAVE DISCUSSED THE POTENTIAL SALE OF THE PURCHASED ASSETS
(OR ANY SUBSTANTIAL PORTION THEREOF), OR THE SECURITIES OF ANY OF THE SELLING
PARTIES PURSUANT TO WHICH SUCH THIRD PARTIES HAVE AGREED TO PRESERVE THE
CONFIDENTIALITY OF INFORMATION RELATING TO THE BUSINESS OF THE SELLERS DISCLOSED
IN THE COURSE OF SUCH DISCUSSIONS (THE “EXISTING NDAS”), (C) LETTERS OF INTENT
AND SIMILAR CONTRACTS BETWEEN ANY OF THE SELLING PARTIES AND THIRD PARTIES
PURSUANT TO WHICH THE SELLING PARTIES HAVE DISCUSSED THE POTENTIAL SALE OF THE
PURCHASED ASSETS (OR ANY SUBSTANTIAL PORTION THEREOF), OR THE SECURITIES OF ANY
OF THE SELLING PARTIES, AND (D) THIS AGREEMENT AND ANY OTHER ADDITIONAL
CONTRACTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS AGREEMENT.


 


1.3.3.       CORPORATE AND TAX DOCUMENTS.  ALL RIGHTS IN AND TO EACH SELLER’S
CORPORATE SEAL AND OTHER CORPORATE DOCUMENTS AND RECORDS OF THE SELLERS,
INCLUDING THE CORPORATE MINUTE BOOKS, BOOKS AND RECORDS RELATING TO THE TAXES OF
THE SELLERS AND ALL CONFIDENTIAL OR PROPRIETARY INFORMATION EMBODIED THEREBY OR
RELATING THERETO (COLLECTIVELY, THE “EXCLUDED RECORDS”).


 


1.3.4.       EMPLOYEE PLANS.  ALL RIGHTS IN AND TO THE EMPLOYEE PLANS MAINTAINED
BY THE SELLERS AND THE UNDERLYING CONTRACTS.


 


1.3.5.       INSURANCE POLICIES.  ALL OF THE SELLERS’ RIGHTS IN AND TO THE
INSURANCE POLICIES MAINTAINED BY THE SELLERS.


 


1.3.6.       CERTAIN AFFILIATE OBLIGATIONS. ANY DEBT, OBLIGATION, INDEBTEDNESS
OR OTHER LIABILITY ARISING OUTSIDE THE ORDINARY COURSE OF BUSINESS AND OWED OR
OTHERWISE PAYABLE BY ANY OF THE OTHER SELLING PARTIES TO ANY SELLER, INCLUDING
HETRONIC MALTA’S RIGHT TO RECEIVE PAYMENT UNDER THE NOTE RECEIVABLE PAYABLE BY
HETRONIC DEUTSCHLAND TO HETRONIC MALTA; PROVIDED THAT, NOTWITHSTANDING THE
FOREGOING, HETRONIC MALTA’S RIGHT TO RECEIVE PAYMENT UNDER THE ASIA-MALTA
RECEIVABLE IS ACKNOWLEDGED TO BE A PURCHASED ASSET.


 


1.3.7.       HUMMER. ONE HUMMER AND ONE FORD MUSTANG.


 


1.3.8.       OTHER EXCLUDED ASSETS.  ALL RIGHTS IN THE ASSETS AND PROPERTIES
DESCRIBED ON SCHEDULE 1.3.


 


4

--------------------------------------------------------------------------------



 


1.4.          DOCUMENTATION.  IN ORDER TO EFFECTUATE THE SALE, CONVEYANCE,
TRANSFER AND ASSIGNMENT CONTEMPLATED BY SECTIONS 1.1 AND 1.2 HEREOF, THE SELLING
PARTIES SHALL EXECUTE AND DELIVER ON THE CLOSING DATE (OR, IF REQUESTED BY
METHODE, AFTER THE CLOSING) ALL SUCH WARRANTY DEEDS, BILLS OF SALE AND OTHER
DOCUMENTS OR INSTRUMENTS OF CONVEYANCE, TRANSFER OR ASSIGNMENT AS SHALL BE
NECESSARY OR APPROPRIATE TO VEST OR CONFIRM IN THE BUYER(S) MARKETABLE TITLE TO
ALL RIGHT, TITLE AND INTEREST OF THE SELLING PARTIES IN AND TO ALL OF THE
PURCHASED ASSETS AND PURCHASED SHARES, ALL OF WHICH DOCUMENTS SHALL BE PREPARED
BY COUNSEL FOR METHODE AND THE BUYERS ACTING REASONABLY, WHICH DOCUMENTS MAY
INCLUDE (I) SEPARATE INSTRUMENTS OF CONVEYANCE FOR EACH SELLER FOR EACH CLASS OF
ASSETS IN EACH JURISDICTION IN WHICH PURCHASED ASSETS ARE LOCATED,
(II) CERTIFICATES OF TITLE OR SIMILAR INSTRUMENTS DULY ENDORSED BY THE
APPLICABLE THE SELLING PARTY IN FAVOR OF THE BUYER DESIGNATED BY METHODE, AND
(III) DULY ENDORSED STOCK CERTIFICATES AND/OR INSTRUMENTS OF ASSIGNMENT
CONVEYING TO A BUYER DESIGNATED BY METHODE (AND/OR ONE OR MORE INDIVIDUALS
NOMINATED BY METHODE) ALL RIGHT, TITLE AND INTEREST IN THE PURCHASED SHARES.


 


2.             CONSIDERATION.


 


2.1.          PURCHASE PRICE.  SUBJECT TO THE TERMS AND CONDITIONS CONTAINED
HEREIN, IN CONSIDERATION OF THE SELLERS’ SALE OF THE PURCHASED ASSETS AND
HETRONIC HOLDING’S SALE OF THE PURCHASED SHARES TO THE BUYERS AT THE CLOSING,
THE BUYERS SHALL ASSUME, PAY, PERFORM AND DISCHARGE, WHEN AND AS DUE, THE
ASSUMED LIABILITIES AND METHODE SHALL PAY ON BEHALF OF THE BUYERS, OR CAUSE THE
BUYERS TO PAY, TO THE SELLING PARTIES THE AGGREGATE CONSIDERATION (THE “PURCHASE
PRICE”) OF FIFTY THREE MILLION SIX HUNDRED THIRTY EIGHT THOUSAND SIX HUNDRED
SEVENTY THREE UNITED STATES DOLLARS ($53,638,673), SUBJECT TO POST-CLOSING
ADJUSTMENT AS PROVIDED IN SECTION 2.2.  THE PURCHASE PRICE SHALL BE PAYABLE AS
PROVIDED IN SECTION 4.3, SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 2.3.


 


2.2.          RECONCILIATION OF NET BOOK VALUE.


 


2.2.1.       JUNE 30 STATEMENT.  EXHIBIT A SETS FORTH THE BOOK VALUE OF THE
ACQUIRED ASSETS, AS THEY EXISTED ON JUNE 30, 2008, LESS THE BOOK VALUE OF THE
ACQUIRED LIABILITIES, AS THEY EXISTED ON JUNE 30, 2008 (THE “JUNE 30 NET BOOK
VALUE”), CALCULATED CONSISTENT WITH THE HISTORICAL PRACTICE OF THE SELLING
PARTIES IN PREPARING THE FINANCIAL STATEMENTS (THE “HISTORIC ACCOUNTING
PRINCIPLES AND PROCEDURES”).


 


2.2.2.       CLOSING STATEMENT.  PROMPTLY FOLLOWING THE CLOSING DATE, THE
SHAREHOLDER SHALL DIRECT HSPG & ASSOCIATES, P.C. (THE “SELLER’S ACCOUNTANT”) TO
PREPARE AND SUBMIT TO METHODE A STATEMENT (THE “CLOSING STATEMENT”) SETTING
FORTH THE BOOK VALUE OF THE ACQUIRED ASSETS, AS THEY EXIST AT THE CLOSING DATE,
LESS THE BOOK VALUE OF THE ACQUIRED LIABILITIES, AS THEY EXIST AT THE CLOSING
DATE (“CLOSING NET BOOK VALUE”).  IN EACH CASE, THE BOOK VALUE OF ACQUIRED
ASSETS AND THE ACQUIRED LIABILITIES SHALL BE DETERMINED IN ACCORDANCE WITH THE
HISTORIC ACCOUNTING PRINCIPLES AND PROCEDURES (EXCEPT THAT AN ACCRUAL SHALL BE
MADE FOR EARNED VACATION). THE CLOSING STATEMENT AND THE SCHEDULES THERETO SHALL
SHOW IN REASONABLE DETAIL THE MEANS BY WHICH CLOSING NET BOOK VALUE WAS
CALCULATED (INCLUDING LISTINGS OF ACQUIRED ASSETS AND THE ACQUIRED
LIABILITIES).  THE SHAREHOLDER SHALL DIRECT SELLER’S ACCOUNTANT TO SUBMIT THE
CLOSING STATEMENT AS SOON AS REASONABLY PRACTICAL AFTER THE CLOSING AND IN NO
EVENT LATER THAN NINETY DAYS FOLLOWING THE CLOSING DATE. METHODE SHALL PROVIDE
TO SELLER’S ACCOUNTANT ALL INFORMATION


 


5

--------------------------------------------------------------------------------



 


REASONABLY REQUESTED BY SELLER’S ACCOUNTANT AND TAKE ALL OTHER REASONABLE
ACTIONS REQUIRED FOR THE PREPARATION OF THE CLOSING STATEMENT, AND METHODE SHALL
PROVIDE SELLER’S ACCOUNTANT WITH ACCESS TO ALL RECORDS OF THE BUSINESS OF THE
TARGET COMPANIES AND TO ALL FORMER EMPLOYEES OF THE TARGET COMPANIES IN ORDER TO
ASSIST IN THE PREPARATION OF THE CLOSING STATEMENT.


 


2.2.3.       DISPUTED ADJUSTMENTS. UPON RECEIPT OF THE CLOSING STATEMENT,
METHODE AND ITS ACCOUNTANTS AND REPRESENTATIVES SHALL BE PERMITTED DURING THE
SUCCEEDING THIRTY (30) DAY PERIOD TO EXAMINE THE ACCOUNTING RECORDS AND WORK
PAPERS PREPARED BY SELLER’S ACCOUNTANT IN CONNECTION WITH THE PREPARATION OF THE
CLOSING STATEMENT.  IF METHODE AGREES TO THE CLOSING STATEMENT DELIVERED BY
SELLER’S ACCOUNTANT, IT SHALL BECOME THE FINAL CLOSING STATEMENT (THE “FINAL
CLOSING STATEMENT”).  IF METHODE DOES NOT AGREE THAT THE CLOSING STATEMENT
ACCURATELY SETS FORTH THE CLOSING NET BOOK VALUE DETERMINED IN ACCORDANCE WITH
THE HISTORIC ACCOUNTING PRINCIPLES AND PROCEDURES (EXCEPT THAT AN ACCRUAL SHALL
BE MADE FOR EARNED VACATION), METHODE SHALL WITHIN THIRTY (30) DAYS AFTER
DELIVERY OF THE CLOSING STATEMENT TO METHODE, PREPARE AND DELIVER TO THE
SHAREHOLDER A DETAILED LIST OF DISPUTED ADJUSTMENTS, INCLUDING THE AMOUNT OF
EACH OF THE ADJUSTMENT CLAIMED BY METHODE (THE “DISPUTED ADJUSTMENTS”) TO THE
CLOSING STATEMENT.  IF METHODE FAILS TO DELIVER A LIST OF DISPUTED ADJUSTMENTS
WITHIN THIRTY (30) DAYS AFTER THE DELIVERY OF THE CLOSING STATEMENT TO METHODE,
METHODE SHALL BE DEEMED TO HAVE AGREED TO THE CLOSING STATEMENT.  THE
SHAREHOLDER AND METHODE SHALL USE THEIR BEST EFFORTS TO RESOLVE ANY DISPUTED
ADJUSTMENTS.  IF THE SHAREHOLDER AND METHODE ARE ABLE TO REACH AN AGREEMENT ON
THE DISPUTED ADJUSTMENTS, THE CLOSING STATEMENT SHALL BE AMENDED TO REFLECT SUCH
AGREEMENT AND SHALL BECOME THE FINAL CLOSING STATEMENT.  IF THE SHAREHOLDER AND
METHODE ARE UNABLE TO REACH AN AGREEMENT ON THE DISPUTED ADJUSTMENTS WITHIN
THIRTY (30) DAYS AFTER RECEIPT OF ALL DISPUTED ADJUSTMENTS, THEN THE SHAREHOLDER
AND METHODE SHALL SELECT AN INDEPENDENT ACCOUNTING FIRM IN ACCORDANCE WITH
SECTION 2.4 AND SHALL CAUSE SUCH INDEPENDENT ACCOUNTING FIRM TO REVIEW THE
DISPUTED ADJUSTMENTS AND DETERMINE THE FINAL VALUE OF EACH OF THE DISPUTED
ADJUSTMENTS IN A PROMPT MANNER (AND IN ANY EVENT WITHIN SIXTY (60) DAYS OF
RECEIPT OF THE DISPUTED ADJUSTMENTS).  IN MAKING SUCH DETERMINATION, THE
INDEPENDENT ACCOUNTING FIRM SHALL ONLY APPLY THE HISTORIC ACCOUNTING PRINCIPLES
AND PROCEDURES (EXCEPT THAT AN ACCRUAL SHALL BE MADE FOR EARNED VACATION).  IN
MAKING SUCH DETERMINATION, THE INDEPENDENT ACCOUNTING FIRM SHALL CONSIDER ONLY
THE ITEMS OR AMOUNTS IN DISPUTE (AND ANY OTHER ITEMS OR AMOUNTS RELATING
THERETO), AND THE DETERMINATION OF EACH DISPUTED ADJUSTMENT’S VALUE, AS SO
COMPUTED, SHALL NOT, IN ANY EVENT,  EXCEED THE AMOUNT OF DOLLARS CLAIMED BY
METHODE.  THE CLOSING STATEMENT SHALL THEN BE AMENDED TO REFLECT THE
DETERMINATION OF THE FINAL VALUE OF EACH OF THE DISPUTED ADJUSTMENTS AND SHALL
BECOME THE FINAL CLOSING STATEMENT.  THE FINAL CLOSING STATEMENT SHALL BE DEEMED
TO BE AND SHALL BE CONCLUSIVE AND BINDING ON THE PARTIES TO THIS AGREEMENT FOR
PURPOSES OF DETERMINING THE CLOSING NET BOOK VALUE.


 


2.3.          SETTLEMENT.  IN THE EVENT THAT THE CLOSING NET BOOK VALUE SET
FORTH ON THE FINAL CLOSING STATEMENT IS LESS THAN THE JUNE 30 NET BOOK VALUE
PLUS ONE MILLION FIVE HUNDRED THOUSAND UNITED STATES DOLLARS ($1,500,000), THE
PURCHASE PRICE SHALL BE REDUCED BY AN AMOUNT EQUAL TO SUCH SHORTFALL (THE
“ADJUSTMENT AMOUNT”); PROVIDED THAT THE ADJUSTMENT AMOUNT SHALL NOT EXCEED THE
FUNDS IN THE NET BOOK VALUE ESCROW ACCOUNT.  WITHIN TWENTY (20) CALENDAR DAYS
AFTER THE FINAL CLOSING STATEMENT IS DETERMINED AND BECOMES FINAL, THE PARTIES
SHALL JOINTLY INSTRUCT THE ESCROW AGENT TO (I) PAY THE ADJUSTMENT AMOUNT (IF
ANY) TO METHODE OUT OF THE FUNDS IN THE NET BOOK VALUE ESCROW ACCOUNT BY WIRE
TRANSFER IN ACCORDANCE WITH THE INSTRUCTIONS PROVIDED BY METHODE, AND THEN
(II) RELEASE ANY REMAINING FUNDS IN THE NET BOOK VALUE ESCROW


 


6

--------------------------------------------------------------------------------



 


ACCOUNT TO THE SELLING PARTIES BY WIRE TRANSFER IN ACCORDANCE WITH THE
INSTRUCTIONS PROVIDED BY THE SHAREHOLDER.  THE PARTIES ACKNOWLEDGE AND AGREE
THAT THE SELLING PARTIES SHALL HAVE NO OBLIGATION TO PAY TO METHODE ANY PORTION
OF THE ADJUSTMENT AMOUNT NOT COVERED BY THE NET BOOK VALUE ESCROW ACCOUNT, THAT
METHODE SHALL LOOK SOLELY TO THE NET BOOK VALUE ESCROW ACCOUNT FOR PAYMENT OF
THE ADJUSTMENT AMOUNT AND THAT THE SELLING PARTIES SHALL BE AND HEREBY ARE
RELEASED FROM ANY PORTION OF THE ADJUSTMENT AMOUNT THAT EXCEEDS THE NET BOOK
VALUE ESCROW ACCOUNT.


 


2.4.          INDEPENDENT ACCOUNTING FIRM.


 


2.4.1.       SELECTION. THE “INDEPENDENT ACCOUNTING FIRM” SHALL BE THE FIRM OF
CERTIFIED PUBLIC ACCOUNTANTS OF NATIONAL OR REGIONAL STANDING MUTUALLY AGREED BY
METHODE AND SHAREHOLDER.  IN THE EVENT THAT THE SHAREHOLDER AND METHODE ARE
UNABLE TO AGREE UPON THE SELECTION OF THE INDEPENDENT ACCOUNTING FIRM, EITHER
PARTY MAY PROVIDE WRITTEN NOTICE TO THE OTHER, IN WHICH CASE THE SHAREHOLDER
SHALL SELECT A FIRM OF CERTIFIED PUBLIC ACCOUNTANTS OF NATIONAL OR REGIONAL
STANDING AND METHODE SHALL SELECT A FIRM OF CERTIFIED PUBLIC ACCOUNTANTS OF
NATIONAL OR REGIONAL STANDING, AND THE TWO FIRMS SO SELECTED SHALL SELECT A
THIRD FIRM OF CERTIFIED PUBLIC ACCOUNTANTS OF NATIONAL OR REGIONAL STANDING
WHICH METHODE SHALL RETAIN TO ACT AS THE INDEPENDENT ACCOUNTING FIRM.  IN THE
EVENT THAT AN INDEPENDENT ACCOUNTING FIRM SELECTED HEREUNDER IS OR BECOMES
UNWILLING TO PERFORM THE DUTIES ASSIGNED TO SUCH INDEPENDENT ACCOUNTING FIRM
HEREUNDER OR THE SHAREHOLDER AND METHODE AGREE THAT THE INDEPENDENT ACCOUNTING
FIRM SHOULD BE REPLACED, THE PARTIES SHALL SELECT REPLACEMENT INDEPENDENT
ACCOUNTING FIRM IN THE SAME MANNER AS SPECIFIED IN THIS SECTION 2.4 FOR THE
ORIGINAL INDEPENDENT ACCOUNTING FIRM.


 


2.4.2.       INDEPENDENT ACCOUNTING FIRM FEES AND EXPENSES. THE FEES, COSTS AND
EXPENSES OF THE SELLER’S ACCOUNTANT IN PREPARING THE CLOSING STATEMENT SHALL BE
SHARED EQUALLY BY METHODE AND THE SHAREHOLDER. THE FEES, COSTS AND EXPENSES OF
ANY INDEPENDENT ACCOUNTING FIRM IN ASSISTING WITH THE RESOLUTION OR IN RESOLVING
ANY DISPUTED ADJUSTMENTS SHALL BE BORN BY METHODE IF THE CLOSING NET BOOK VALUE
IS UNCHANGED AS A RESULT OF SUCH RESOLUTION AND BY THE SHAREHOLDER IF THE
CLOSING NET BOOK VALUE DECREASES AS A RESULT OF SUCH RESOLUTION.


 


2.5.          ALLOCATION OF PURCHASE PRICE.  ATTACHED AS SCHEDULE 2.5 IS THE
PARTIES GOOD FAITH DETERMINATION OF THE ALLOCATION OF THE PURCHASE PRICE AMONG
THE PURCHASED ASSETS AND PURCHASED SHARES, BY JURISDICTION AND BY ASSET
CATEGORY, IN ACCORDANCE WITH CODE SECTION 1060 AND THE TREASURY REGULATIONS
THEREUNDER (AND ANY SIMILAR PROVISION OF STATE, LOCAL OR FOREIGN LAW, AS
APPROPRIATE).  WITHIN THIRTY (30) CALENDAR DAYS AFTER THE FINAL CLOSING
STATEMENT IS DETERMINED AND BECOME FINAL, METHODE SHALL DETERMINE AND DELIVER TO
THE SHAREHOLDER, METHODE’S GOOD FAITH DETERMINATION OF THE ALLOCATION OF THE
PURCHASE PRICE (AND ALL OTHER CAPITALIZED COSTS) AMONG THE PURCHASED ASSETS AND
PURCHASED SHARES, BY JURISDICTION AND BY ASSET CATEGORY, AFTER ADJUSTMENT TO
REFLECT THE FINAL DETERMINATION OF THE CLOSING NET BOOK VALUE IN ACCORDANCE WITH
SECTION 2.3, WHICH ADJUSTED ALLOCATION SHALL BE MADE IN ACCORDANCE WITH CODE
SECTION 1060 AND THE TREASURY REGULATIONS THEREUNDER (AND ANY SIMILAR PROVISION
OF STATE, LOCAL OR FOREIGN LAW, AS APPROPRIATE), AND WHICH ALLOCATION SHALL BE
BINDING UPON METHODE AND THE SELLING PARTIES.  METHODE AND THE SELLING PARTIES
AND THEIR AFFILIATES SHALL REPORT, ACT AND FILE TAX RETURNS (INCLUDING INTERNAL
REVENUE SERVICE FORM 8594) IN ALL RESPECTS AND FOR ALL TAX PURPOSES CONSISTENT
WITH SUCH ALLOCATION.  NEITHER METHODE NOR THE SELLING PARTIES SHALL TAKE ANY
POSITION (WHETHER IN TAX


 


7

--------------------------------------------------------------------------------



 


AUDITS, TAX RETURNS OR OTHERWISE) THAT IS INCONSISTENT WITH SUCH ALLOCATION
UNLESS REQUIRED TO DO SO BY APPLICABLE LAW.


 


3.             ASSUMED LIABILITIES AND EXCLUDED LIABILITIES.


 


3.1.          ASSUMED LIABILITIES. ON THE TERMS AND SUBJECT TO THE CONDITIONS
CONTAINED HEREIN, AT THE CLOSING, THE BUYERS SHALL ASSUME AND AGREE TO PERFORM
AND DISCHARGE WHEN AND AS DUE THE LIABILITIES AND OBLIGATIONS SET FORTH IN
SECTIONS 3.1.1, 3.1.2 AND 3.1.3 AS THE SAME MAY EXIST AT THE CLOSING DATE, AND
NO OTHERS (THE “ASSUMED LIABILITIES”):


 


3.1.1.       ACCOUNTS PAYABLE AND ORDINARY COURSE LIABILITIES.  THE CURRENT
LIABILITIES CONSISTING OF ACCOUNTS PAYABLE AND ACCRUED EXPENSES OF THE SELLERS
ARISING IN THE ORDINARY COURSE OF BUSINESS (INCLUDING ACCOUNTS PAYABLE OF THE
SELLERS PAYABLE TO OTHER TARGET COMPANIES SOLELY TO THE EXTENT THAT SUCH
PAYABLES ARE INCLUDED IN THE ACQUIRED ASSETS AS RECEIVABLES OF THE APPLICABLE
TARGET COMPANY PAYEE) AS THEY EXIST AT THE CLOSING DATE, IN EACH CASE TO THE
EXTENT REFLECTED ON THE FINAL CLOSING STATEMENT.


 


3.1.2.       EXECUTORY AGREEMENTS.  LIABILITIES AND OBLIGATIONS WHICH EXIST AT
OR ACCRUE FOLLOWING THE CLOSING DATE UNDER THE CONTRACTS DESCRIBED IN
SECTION 1.1.4 HEREOF, BUT EXCLUDING (I) CONTRACTS REQUIRED TO BE DISCLOSED IN
SCHEDULE 5.11, SCHEDULE 5.12, SCHEDULE 5.17 OR SCHEDULE 5.22 AND NOT DISCLOSED
THEREON, AND (II) CONTRACTS DESCRIBED IN SECTION 1.3 HEREOF.


 


3.1.3.       WARRANTY CLAIMS.  THE WARRANTY OBLIGATIONS OF THE SELLERS PENDING
AS OF OR ARISING AFTER THE CLOSING DATE UNDER THE HETRONIC WARRANTIES IDENTIFIED
ON SCHEDULE 5.24 FOR FINISHED GOODS OR COMPONENTS OR PARTS SOLD BY THE SELLERS
IN THE ORDINARY COURSE ON OR PRIOR TO THE CLOSING DATE OR FOR INVENTORY ACQUIRED
BY BUYERS FROM ANY SELLER HEREUNDER AND SUBSEQUENTLY SOLD BY BUYER
(COLLECTIVELY, THE “ASSUMED WARRANTY CLAIMS”).


 


3.2.          EXCLUDED LIABILITIES.  EXCEPT AS SPECIFICALLY PROVIDED IN
SECTION 3.1 HEREOF, NEITHER METHODE NOR ANY BUYER SHALL ASSUME, OR IN ANY WAY
BECOME LIABLE FOR, ANY LIABILITIES OF THE SELLING PARTIES OF ANY KIND OR NATURE,
WHETHER ACCRUED, ABSOLUTE, CONTINGENT OR OTHERWISE, OR WHETHER DUE OR TO BECOME
DUE, OR OTHERWISE, WHETHER KNOWN OR UNKNOWN, ARISING OUT OF EVENTS, TRANSACTIONS
OR FACTS WHICH SHALL HAVE OCCURRED, ARISEN OR EXISTED ON OR PRIOR TO THE CLOSING
DATE, WHICH LIABILITIES, IF EVER IN EXISTENCE, SHALL CONTINUE TO BE LIABILITIES
OF THE SELLING PARTIES (THE “EXCLUDED LIABILITIES”).


 


4.             CLOSING.


 


4.1.          CLOSING.  THE CONSUMMATION OF THE PURCHASE AND SALE OF THE
PURCHASED ASSETS AND PURCHASED SHARES AS CONTEMPLATED BY THIS AGREEMENT (THE
“CLOSING”) SHALL TAKE PLACE ON SEPTEMBER 30, 2008, SUBJECT TO THE SATISFACTION
OR WAIVER OF ALL OF THE CONDITIONS TO THE SELLING PARTIES’ AND METHODE’S
OBLIGATIONS TO CLOSE SET FORTH IN SECTION 8, OR ON SUCH OTHER DATE AS MAY BE
MUTUALLY AGREED UPON BY METHODE AND THE SHAREHOLDER (THE “CLOSING DATE”).  THE
PARTIES ANTICIPATE THE CLOSING DATE TO OCCUR ON THE DATE OF EXECUTION AND
DELIVERY OF THIS AGREEMENT.


 


8

--------------------------------------------------------------------------------



 


4.2.          CLOSING DELIVERABLES. AT THE CLOSING, (I) THE SELLING PARTIES WILL
DELIVER TO METHODE THE VARIOUS AGREEMENTS, CERTIFICATES, OPINIONS AND DOCUMENTS
REFERRED TO IN SECTION 8.2, (II) METHODE WILL DELIVER TO THE SELLING PARTIES THE
VARIOUS AGREEMENTS, CERTIFICATES, OPINIONS AND DOCUMENTS REFERRED TO IN
SECTION 8.3, (III) THE SELLERS WILL TRANSFER, ASSIGN, CONVEY AND DELIVER TO
METHODE INSTRUMENTS OF ASSIGNMENT CONVEYING ALL RIGHT, TITLE AND INTEREST IN THE
PURCHASED ASSETS, FREE AND CLEAR OF ALL LIENS, (III) THE SELLING PARTIES WILL
TRANSFER, ASSIGN, CONVEY AND DELIVER TO METHODE INSTRUMENTS OF ASSIGNMENT
CONVEYING ALL RIGHT, TITLE AND INTEREST IN THE PURCHASED SHARES, FREE AND CLEAR
OF ALL LIENS, AND (V) METHODE WILL PAY THE CLOSING PAYMENT AS PROVIDED IN
SECTION 4.3.


 


4.3.          CLOSING PAYMENT. AT THE CLOSING, METHODE SHALL DELIVER, OR CAUSE
THE BUYERS TO DELIVER, THE SUM OF FIFTY THREE MILLION SIX HUNDRED THIRTY EIGHT
THOUSAND SIX HUNDRED SEVENTY THREE UNITED STATES DOLLARS ($53,638,673) (THE
“CLOSING PAYMENT”) AS FOLLOWS:


 

(A)           METHODE SHALL DELIVER, OR CAUSE THE BUYERS TO DELIVER, THE SUM OF
FIVE MILLION DOLLARS ($5,000,000) TO JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
(THE “ESCROW AGENT”) TO BE HELD IN THE ACCOUNT DESIGNATED AS THE “INDEMNITY
ESCROW ACCOUNT” UNDER THE ESCROW AGREEMENT (THE “INDEMNITY ESCROW ACCOUNT”).

 

(B)           METHODE SHALL DELIVER, OR CAUSE THE BUYERS TO DELIVER, THE SUM OF
ONE MILLION FIVE HUNDRED THOUSAND DOLLARS ($1,500,000) TO THE ESCROW AGENT TO BE
HELD IN THE ACCOUNT DESIGNATED AS THE “NET BOOK VALUE ESCROW ACCOUNT” UNDER THE
ESCROW AGREEMENT (THE “NET BOOK VALUE ESCROW ACCOUNT”).

 

(C)           AFTER PAYMENT OF THE FOREGOING AMOUNT, METHODE SHALL PAY, OR CAUSE
THE BUYERS TO PAY, ANY AMOUNTS IDENTIFIED IN THE PAYOFF LETTERS DELIVERED
PURSUANT TO SECTION 8.2.5 (IF ANY) AS REQUIRED TO DISCHARGE ALL LIABILITIES OWED
TO THE PERSONS ISSUING SUCH PAYOFF LETTERS, SUCH AMOUNTS TO BE PAID IN
ACCORDANCE WITH THE INSTRUCTIONS SET FORTH IN SUCH PAYOFF LETTERS;

 

(D)           AFTER PAYMENT OF THE FOREGOING AMOUNTS, METHODE SHALL PAY, OR
CAUSE THE BUYERS TO PAY, TO THE SELLING PARTIES THE REMAINDER OF THE CLOSING
PAYMENT IN CASH, PAYABLE BY WIRE TRANSFER IN ACCORDANCE WITH WIRE INSTRUCTIONS
PROVIDED BY THE SHAREHOLDER IN WRITING AT LEAST FIVE BUSINESS DAYS PRIOR TO THE
CLOSING DATE (WHICH WIRE INSTRUCTIONS MAY DESIGNATE A SINGLE ACCOUNT TO WHICH
PAYMENT TO ALL SELLING PARTIES IS TO BE MADE ON AN AGGREGATE BASIS).

 


4.4.          LOCATION AND EFFECTIVE TIME OF CLOSING.  THE CLOSING SHALL BE HELD
BY EXCHANGE OF DOCUMENTS BY FACSIMILE OR BY E-MAIL IN PORTABLE DOCUMENT FORMAT
(OR OTHER MUTUALLY ACCEPTABLE FORMAT), PROVIDED THAT IF THE PARTIES ELECT FOR A
PHYSICAL CLOSING FOR ALL OR A PORTION OF THE TRANSACTION, IT SHALL BE HELD AT
THE OFFICES OF HETRONIC INTERNATIONAL, 3000 NW 149TH STREET, OKLAHOMA CITY,
OKLAHOMA 73134, USA, OR SUCH OTHER LOCATION AS MAY BE AGREED BY THE PARTIES. THE
CLOSING SHALL BE HELD AT 1:00 P.M. (OKLAHOMA CITY TIME) ON THE CLOSING DATE OR
SUCH OTHER TIME AS MAY BE AGREED BY THE PARTIES. TITLE TO THE PURCHASED ASSETS
AND PURCHASED SHARES SHALL BE DEEMED TO HAVE BEEN TRANSFERRED TO THE BUYERS AT
11:59 P.M. (OKLAHOMA CITY TIME) ON THE CLOSING DATE.


 


9

--------------------------------------------------------------------------------



 


5.             REPRESENTATIONS AND WARRANTIES OF SELLING PARTIES.


 

As an inducement for Methode to enter into this Agreement, each of the Selling
Parties, jointly and severally, represents and warrants to Methode as follows:

 


5.1.          ORGANIZATION AND GOOD STANDING.  EACH TARGET COMPANY IS AN
ORGANIZATION OF THE NATURE IDENTIFIED IN SCHEDULE 5.1 AND IS DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION
IDENTIFIED IN SCHEDULE 5.1, AND HAS ALL REQUISITE POWER AND AUTHORITY TO OWN OR
HOLD UNDER LEASE ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS NOW
CONDUCTED.  EACH TARGET COMPANY IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD
STANDING AS A FOREIGN CORPORATION IN EACH JURISDICTION IN WHICH THE NATURE OF
ITS ACTIVITIES OR THE OWNERSHIP OR LEASING OF PROPERTY REQUIRES SUCH
QUALIFICATION, AND SUCH JURISDICTIONS ARE LISTED ON SCHEDULE 5.1.


 


5.2.          ENFORCEABILITY AND AUTHORIZATION.  EACH SELLING PARTY AND HETRONIC
ASIA HAS ALL NECESSARY CORPORATE POWER AND AUTHORITY TO EXECUTE AND DELIVER ALL
AGREEMENTS AND DOCUMENTS TO BE EXECUTED AND DELIVERED BY IT PURSUANT TO THIS
AGREEMENT, AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED THEREBY.  THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE AGREEMENTS AND DOCUMENTS TO BE
EXECUTED AND DELIVERED PURSUANT TO THIS AGREEMENT, AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED THEREBY, HAVE BEEN DULY APPROVED AND AUTHORIZED BY ALL
NECESSARY CORPORATE, COMPANY OR SIMILAR ACTIONS ON BEHALF OF EACH SELLING PARTY
AND HETRONIC ASIA.  ALL AGREEMENTS AND DOCUMENTS TO BE EXECUTED AND DELIVERED BY
EACH SELLING PARTY AND HETRONIC ASIA PURSUANT TO THIS AGREEMENT WILL CONSTITUTE,
THE VALID AND BINDING AGREEMENTS OF SUCH SELLING PARTY AND HETRONIC ASIA, AS
APPLICABLE, ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT THAT
(I) SUCH ENFORCEMENT MAY BE SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS, NOW OR HEREAFTER IN EFFECT,
AFFECTING CREDITORS’ RIGHTS GENERALLY, AND (II) THE REMEDY OF SPECIFIC
PERFORMANCE AND INJUNCTIVE AND OTHER FORMS OF EQUITABLE RELIEF MAY BE SUBJECT TO
EQUITABLE DEFENSES AND TO THE DISCRETION OF THE COURT BEFORE WHICH ANY
PROCEEDING THEREFOR MAY BE BROUGHT.


 


5.3.          NO CONFLICT; CONSENTS.  EXCEPT AS SET FORTH ON SCHEDULE 5.3
HERETO, NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT, NOR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, WILL CONSTITUTE A
VIOLATION OF, OR BE IN CONFLICT WITH, OR RESULT IN A CANCELLATION OF OR RIGHT TO
CANCEL, OR CONSTITUTE A DEFAULT UNDER, OR CREATE (OR CAUSE THE ACCELERATION OF
THE MATURITY OF) ANY DEBT, OBLIGATION OR LIABILITY AFFECTING THE ACQUIRED
ASSETS, PURCHASED SHARES OR HETRONIC ASIA, OR RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN UPON THE ACQUIRED ASSETS OR PURCHASED SHARES UNDER:
(A) ANY TERM OR PROVISION OF THE ORGANIZATIONAL DOCUMENTATION OF ANY SELLING
PARTY OR HETRONIC ASIA; (B) ANY JUDGMENT, DECREE, ORDER, REGULATION OR RULE OF
ANY COURT OR OTHER GOVERNMENTAL AUTHORITY; (C) ANY LAW; OR (D) ANY CONTRACT TO
WHICH ANY SELLING PARTY OR HETRONIC ASIA IS A PARTY OR BY WHICH ANY SELLING
PARTY, HETRONIC ASIA OR THE ACQUIRED ASSETS ARE BOUND. NEITHER THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE SELLING PARTIES, NOR OF ANY OTHER AGREEMENT OR
DOCUMENT TO BE EXECUTED AND DELIVERED BY THEM PURSUANT HERETO, NOR THE
CONSUMMATION BY THEM OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY WILL
CAUSE ANY CHANGE IN THE RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER ANY CONTRACT TO
WHICH ANY TARGET COMPANY IS A PARTY TO OR BY WHICH ANY TARGET COMPANY OR THE
ACQUIRED ASSETS OR THE PURCHASED SHARES ARE BOUND THAT HAVE A MATERIAL EFFECT
UPON THE ACQUIRED ASSETS OR THE PURCHASED SHARES.

 

10

--------------------------------------------------------------------------------


 

Except as set forth on Schedule 5.3 hereto, no consent of, or notice to, any
Governmental Authority or any other Person is required to be obtained or given
by any Selling Party or Hetronic Asia in connection with the execution, delivery
or performance of this Agreement by any Selling Party or any other agreement or
document to be executed, delivered or performed hereunder by any Selling Party,
or to enable the Buyers and Hetronic Asia to continue to conduct the business of
the Target Companies after the Closing in the manner in which they are currently
conducted.

 


5.4.          CAPITALIZATION AND OWNERSHIP; CORPORATE MATTERS.


 


5.4.1.       OWNERSHIP OF SELLERS.  THE SHAREHOLDER IS THE RECORD AND BENEFICIAL
OWNER OF NINETY SEVEN PERCENT (97%) OF THE OUTSTANDING MEMBERSHIP INTEREST OF
HETRONIC HOLDING AND MONIKA HECKL TRUST, NICHOLE HECKL TRUST AND TORSTEN REMPE
ARE EACH THE RECORD AND BENEFICIAL OWNER OF ONE PERCENT (1%) OF THE OUTSTANDING
MEMBERSHIP INTEREST OF HETRONIC HOLDING.  EXCEPT AS SET FORTH ON SCHEDULE 5.4.1,
(I) HETRONIC HOLDING IS THE RECORD AND BENEFICIAL OWNER OF ALL OF THE ISSUED AND
OUTSTANDING SHARES, CAPITAL STOCK, OR OTHER APPLICABLE EQUITY OR OTHER
PROPRIETARY INTERESTS OF HETRONIC DEUTSCHLAND, HETRONIC EUROPE, HETRONIC MALTA
AND HETRONIC USA, AND (II) HETRONIC USA IS THE RECORD AND BENEFICIAL OWNER OF
ALL OF THE ISSUED AND OUTSTANDING SHARES, CAPITAL STOCK, OR OTHER APPLICABLE
EQUITY OR OTHER PROPRIETARY INTERESTS OF HETRONIC WEST.


 


5.4.2.       CAPITALIZATION AND OWNERSHIP OF HETRONIC ASIA.  THE AUTHORIZED
CAPITAL STOCK OF HETRONIC ASIA CONSISTS OF EIGHT MILLION TWO HUNDRED FIFTY
THOUSAND PESOS (P8,250,000) IN LAWFUL MONEY OF THE PHILIPPINES DIVIDED INTO
EIGHTY-TWO THOUSAND FIVE HUNDRED (82,500) SHARES WITH THE PAR VALUE OF ONE
HUNDRED PHILIPPINE PESOS (P100) PER SHARE, OF WHICH EIGHTY-TWO THOUSAND FIVE
HUNDRED (82,500) SHARES ARE ISSUED AND OUTSTANDING AND CONSTITUTE THE HETRONIC
ASIA SHARES.  SCHEDULE 5.4.2 HERETO SETS FORTH EACH RECORD AND BENEFICIAL OWNER
AND HOLDER OF ANY SHARES OF THE ISSUED AND OUTSTANDING STOCK OF HETRONIC ASIA,
TOGETHER WITH THE NUMBER OF SHARES HELD BY EACH SUCH HOLDER.  THERE ARE NO
CONTRACTS RELATING TO THE ISSUANCE, SALE, OR TRANSFER OF ANY EQUITY SECURITIES
OR OTHER SECURITIES OF HETRONIC ASIA.  WITHOUT LIMITATION TO THE FOREGOING,
HETRONIC ASIA HAS NO OUTSTANDING SUBSCRIPTIONS, OPTIONS, WARRANTS, RIGHTS OR
OTHER CONTRACTS GRANTING TO ANY PERSON ANY INTEREST IN OR RIGHT TO ACQUIRE AT
ANY TIME, OR UPON THE HAPPENING OF ANY STATED EVENT, ANY STOCK, EQUITY
SECURITIES OR OTHER SECURITIES ISSUED BY OR ISSUABLE BY HETRONIC ASIA (INCLUDING
ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR ANY OF THE FOREGOING), OR
ANY INTEREST THEREIN; OR REQUIRING HETRONIC ASIA TO REPURCHASE, REACQUIRE,
REDEEM OR RETIRE ANY STOCK, EQUITY SECURITIES OR OTHER SECURITIES. THERE ARE NO
OUTSTANDING OR AUTHORIZED EQUITY APPRECIATION, PHANTOM EQUITY OR SIMILAR RIGHTS
WITH RESPECT TO HETRONIC ASIA.  THERE ARE NO VOTING TRUSTS, PROXIES OR ANY OTHER
AGREEMENTS OR UNDERSTANDINGS WITH RESPECT TO THE VOTING OF THE STOCK OF HETRONIC
ASIA. EACH HETRONIC ASIA SHAREHOLDER HAS VALID AND MARKETABLE TITLE TO THE
PURCHASED SHARES IDENTIFIED AS OWNED BY SUCH HETRONIC ASIA SHAREHOLDER, FREE AND
CLEAR OF ALL LIENS. NO LEGEND OR OTHER REFERENCE TO ANY PURPORTED LIENS APPEARS
UPON ANY CERTIFICATE REPRESENTING HETRONIC ASIA SHARES. ALL OF THE HETRONIC ASIA
SHARES HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND ARE FULLY PAID AND
NON-ASSESSABLE. THERE ARE NO CONTRACTS RELATING TO THE ISSUANCE, SALE, OR
TRANSFER OF ANY EQUITY SECURITIES OR OTHER SECURITIES OF HETRONIC ASIA. NONE OF
THE HETRONIC ASIA SHARES ARE ISSUED IN VIOLATION OF ANY LAW. THERE ARE NO
SUBSCRIPTIONS, OPTIONS, WARRANTS, RIGHTS OR OTHER AGREEMENTS GRANTING TO ANY
PERSON ANY INTEREST IN OR RIGHT TO ACQUIRE FROM ANY OF THE HETRONIC ASIA
SHAREHOLDERS AT ANY TIME, OR UPON THE HAPPENING OF ANY STATED EVENT, ANY
HETRONIC ASIA SHARES OR ANY INTEREST THEREIN.


 


11

--------------------------------------------------------------------------------



 


5.4.3.       HETRONIC ASIA COMPANY MATTERS.  TRUE, CORRECT AND COMPLETE COPIES
OF THE ORGANIZATIONAL DOCUMENTATION, MINUTE BOOKS AND STOCK RECORDS OF HETRONIC
ASIA HAVE BEEN FURNISHED TO METHODE.  HETRONIC ASIA HAS NO SUBSIDIARIES AND
HETRONIC ASIA DOES NOT OWN, DIRECTLY OR INDIRECTLY, OR HAVE ANY CONTRACT TO
ACQUIRE, ANY STOCKS, BONDS OR SECURITIES OR ANY EQUITY OR OTHER PROPRIETARY
INTEREST IN ANY CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT
VENTURE, BUSINESS ENTERPRISE OR OTHER ENTITY OF ANY NATURE WHATSOEVER. SCHEDULE
5.4.3 SETS FORTH: (I) A LIST OF ALL ACCOUNTS AND DEPOSIT BOXES MAINTAINED BY
HETRONIC ASIA AT ANY BANK OR OTHER FINANCIAL INSTITUTION AND THE NAMES OF THE
INDIVIDUALS AUTHORIZED TO EFFECT TRANSACTIONS IN SUCH ACCOUNTS AND WITH ACCESS
TO SUCH BOXES; (II) ALL AGREEMENTS OR COMMITMENTS OF HETRONIC ASIA GUARANTEEING
THE PAYMENT OF MONEY OR THE PERFORMANCE OF OTHER CONTRACTS BY ANY OTHER PERSON,
AND (III) THE NAMES OF ALL PERSONS HOLDING GENERAL OR SPECIAL POWERS OF ATTORNEY
FROM HETRONIC ASIA, TOGETHER WITH A SUMMARY OF THE TERMS THEREOF. SCHEDULE 5.4.3
HERETO SETS FORTH THE NAMES AND POSITIONS OF EACH OFFICER AND DIRECTOR OF
HETRONIC ASIA.


 


5.5.          FINANCIAL STATEMENTS.  SCHEDULE 5.5 HERETO CONTAINS TRUE AND
COMPLETE COPIES OF THE FOLLOWING FINANCIAL STATEMENTS (COLLECTIVELY, THE
“FINANCIAL STATEMENTS”) (I) THE UNAUDITED CONSOLIDATED BALANCE SHEETS OF THE
TARGET COMPANIES AND HETRONIC DEUTSCHLAND, TOGETHER WITH THE RELATED STATEMENTS
OF INCOME AT AND FOR EACH OF THE THREE (3) CONSECUTIVE FISCAL YEARS ENDED
DECEMBER 31, 2007; AND (II) THE UNAUDITED CONSOLIDATED BALANCE SHEETS OF THE
TARGET COMPANIES AND HETRONIC DEUTSCHLAND, TOGETHER WITH THE RELATED STATEMENTS
OF INCOME AT AND FOR THE QUARTERLY PERIODS ENDED MARCH 31, 2008 AND JUNE 30,
2008 (THE “INTERIM FINANCIAL STATEMENTS”).


 

Except as disclosed on Schedule 5.5, the Financial Statements: (i) were prepared
in accordance with the books of account and other financial records of the
Target Companies and Hetronic Deutschland, (ii) are accurate, correct and
complete in all material respects and fairly present the assets, Liabilities and
financial condition of the Target Companies and Hetronic Deutschland as at the
respective dates thereof, and the results of operations for the periods then
ended, and (iii) have been prepared on a consistent basis with the past
practices of the Target Companies and Hetronic Deutschland.

 

In addition, Schedule 5.5 hereto contains true and complete copies of the
monthly management reports for each monthly period completed since the date of
the last Interim Financial Statement and such management reports were prepared
in accordance with the books of account and other financial records of the
Target Companies.

 


5.6.          BOOKS AND RECORDS.  THE BOOKS OF ACCOUNT AND OTHER FINANCIAL
RECORDS OF THE TARGET COMPANIES, ALL OF WHICH HAVE BEEN MADE AVAILABLE TO
METHODE, ARE COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS AND REPRESENT ACTUAL,
BONA FIDE TRANSACTIONS AND HAVE BEEN MAINTAINED IN ACCORDANCE WITH SOUND AND
CUSTOMARY BUSINESS AND ACCOUNTING PRACTICES INCLUDING THE MAINTENANCE OF AN
ADEQUATE SYSTEM OF INTERNAL CONTROLS.


 


5.7.          NO UNDISCLOSED LIABILITIES.  HETRONIC ASIA DOES NOT HAVE ANY
LIABILITIES OF ANY NATURE WHATSOEVER, WHETHER ARISING OUT OF CONTRACT, TORT,
STATUTE OR OTHERWISE, WHICH ARE NOT REFLECTED, RESERVED AGAINST OR GIVEN EFFECT
TO IN THE INTERIM FINANCIAL STATEMENTS EXCEPT: (A) LIABILITIES INCURRED IN THE
ORDINARY COURSE OF BUSINESS SINCE THE DATES OF THE LAST INTERIM FINANCIAL
STATEMENT, WHICH ARE OF THE SAME NATURE AS THOSE SET FORTH IN THE INTERIM
FINANCIAL STATEMENTS, AND WHICH ARE NOT, INDIVIDUALLY OR IN THE AGGREGATE,
MATERIAL TO HETRONIC ASIA, AND


 


12

--------------------------------------------------------------------------------



 


(B) LIABILITIES WHICH ARE SPECIFICALLY DISCLOSED IN SCHEDULE 5.7.  TO SELLERS’
KNOWLEDGE, THERE IS NO BASIS FOR ASSERTION AGAINST HETRONIC ASIA OF ANY
LIABILITIES NOT ADEQUATELY REFLECTED, RESERVED AGAINST OR GIVEN EFFECT TO IN THE
INTERIM FINANCIAL STATEMENTS OR IN SCHEDULE 5.7, EXCEPT FOR LIABILITIES
DESCRIBED IN CLAUSE (A) ABOVE.


 


5.8.          ABSENCE OF CERTAIN CHANGES.  EXCEPT AS DISCLOSED IN SCHEDULE 5.8
OR THE FINANCIAL STATEMENTS, SINCE DECEMBER 31, 2007, THE BUSINESS AND
OPERATIONS OF THE TARGET COMPANIES HAVE BEEN CONDUCTED IN THE ORDINARY COURSE
CONSISTENT WITH PAST PRACTICES AND, WITHOUT LIMITING THE FOREGOING, THERE HAS
NOT BEEN:


 

(A)           ANY MATERIAL ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR
OTHERWISE) OF THE PROPERTIES, ASSETS, LIABILITIES OR RESULTS OF OPERATION OF THE
TARGET COMPANIES, OR ANY EVENT, OCCURRENCE, DEVELOPMENT, STATE OF CIRCUMSTANCES
OR FACTS THAT WOULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT;

 

(B)           ANY DAMAGE, DESTRUCTION OR LOSS (WHETHER OR NOT COVERED BY
INSURANCE) AFFECTING THE PROPERTIES, ASSETS, LIABILITIES, FINANCIAL CONDITION,
RESULTS OF OPERATIONS OR BUSINESS PROSPECTS OF THE TARGET COMPANIES THAT HAS HAD
OR WOULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT;

 

(C)           ANY MATERIAL LABOR DISPUTE, OTHER THAN ROUTINE INDIVIDUAL
GRIEVANCES, OR ANY ACTIVITY OR PROCEEDING BY A LABOR UNION OR REPRESENTATIVE
THEREOF TO ORGANIZE ANY EMPLOYEES OF THE TARGET COMPANIES, OR ANY MATERIAL
LOCKOUTS, STRIKES, SLOWDOWNS, WORK STOPPAGES OR THREATS THEREOF BY OR WITH
RESPECT TO SUCH EMPLOYEES;

 

(D)           ANY MATERIAL CHANGE IN THE CUSTOMARY METHODS OF OPERATIONS OF THE
TARGET COMPANIES, INCLUDING PRACTICES AND POLICIES RELATING TO MANUFACTURING,
PURCHASING, INVENTORIES, MARKETING, SELLING AND PRICING;

 

(E)           ANY DECLARATION, SETTING ASIDE, OR PAYMENT OF ANY DIVIDEND OR
OTHER DISTRIBUTION, OR ANY DIRECT OR INDIRECT REDEMPTION, RETIREMENT, PURCHASE
OR OTHER ACQUISITION OF ANY SHARES, CAPITAL STOCK, OR OTHER APPLICABLE EQUITY OR
OTHER PROPRIETARY INTERESTS, OR ANY ISSUANCE OF SHARES, CAPITAL STOCK, OR OTHER
APPLICABLE EQUITY OR OTHER PROPRIETARY INTERESTS OR THE GRANTING, ISSUANCE OR
EXERCISE OF ANY RIGHT, WARRANT, OPTION OR SIMILAR COMMITMENT RELATING TO ANY
ISSUED AND OUTSTANDING SHARES, CAPITAL STOCK, OR OTHER APPLICABLE EQUITY OR
OTHER PROPRIETARY INTERESTS, OTHER THAN CASH DIVIDENDS OR CASH DISTRIBUTIONS IN
ACCORDANCE WITH LAW;

 

(F)            ANY INCREASE IN THE COMPENSATION, BENEFITS, COMMISSIONS OR
PERQUISITES PAYABLE OR TO BECOME PAYABLE BY ANY TARGET COMPANY TO ANY DIRECTOR,
OFFICER, EMPLOYEE, OR AGENT OF ANY TARGET COMPANY, OR ANY PAYMENT OF OR
AGREEMENT TO PAY ANY BONUS, PROFIT SHARING OR OTHER EXTRAORDINARY COMPENSATION
TO ANY EMPLOYEE OF ANY TARGET COMPANY (OTHER THAN ANY SUCH INCREASE OR PAYMENT
TO PERSONS THAT WERE PAID OR THAT BECOME PAYABLE IN THE ORDINARY COURSE OF
BUSINESS);

 

(G)           ANY ESTABLISHMENT, ADOPTION OR AMENDMENT OF (I) A SEVERANCE OR
TERMINATION PAY PLAN OR AGREEMENT FOR ANY DIRECTOR, OFFICER OR EMPLOYEE OF ANY
TARGET COMPANY, OR ANY INCREASE IN BENEFITS PAYABLE UNDER ANY EXISTING SEVERANCE
OR

 

13

--------------------------------------------------------------------------------


 

TERMINATION PAY POLICIES OR EMPLOYMENT AGREEMENTS, OR (II) ANY COLLECTIVE
BARGAINING, BONUS, PROFIT-SHARING, THRIFT, PENSION, RETIREMENT, DEFERRED
COMPENSATION, COMPENSATION, STOCK OPTION, RESTRICTED STOCK OR OTHER BENEFIT PLAN
OR ARRANGEMENT COVERING ANY DIRECTOR, OFFICER OR EMPLOYEE OF ANY TARGET COMPANY;

 

(H)           ANY MATERIAL CHANGE IN THE ACCOUNTING METHODS OR PRACTICES OR IN
ANY METHOD OF TAX ACCOUNTING FOLLOWED BY ANY TARGET COMPANY OR ANY CHANGE IN
DEPRECIATION OR AMORTIZATION POLICIES OR RATES THERETOFORE ADOPTED;

 

(I)            ANY MATERIAL WRITE-UP OR WRITE-DOWN OF THE VALUE OF ANY
INVENTORIES OR REVALUATION ANY ASSETS OF ANY TARGET COMPANY, OTHER THAN IN THE
ORDINARY COURSE OF BUSINESS;

 

(J)            ANY CANCELLATION OR RELEASE OF ANY INDEBTEDNESS OWED TO OR CLAIMS
HELD BY ANY TARGET COMPANY;

 

(K)           ANY SALE, LEASE, ABANDONMENT OR OTHER DISPOSITION BY ANY TARGET
COMPANY, OTHER THAN IN THE ORDINARY COURSE OF BUSINESS, OF ANY MACHINERY,
EQUIPMENT OR OTHER OPERATING PROPERTIES, OR ANY INTANGIBLE ASSETS OWNED, LEASED
OR LICENSED BY ANY TARGET COMPANY;

 

(L)            ANY INCURRENCE, ASSUMPTION OR GUARANTEE BY ANY TARGET COMPANY OF
ANY INDEBTEDNESS;

 

(M)          ANY TRANSACTION OR COMMITMENT MADE, OR ANY CONTRACT ENTERED INTO,
BY ANY TARGET COMPANY PURSUANT TO WHICH ANY PROPERTY OR ASSETS OF ANY TARGET
COMPANY IS SUBJECTED TO A LIEN;

 

(N)           ANY MAKING OF ANY LOAN, ADVANCE OR CAPITAL CONTRIBUTION TO, OR
INVESTMENT IN ANY PERSON;

 

(O)           ANY TRANSACTION OR COMMITMENT MADE, OR ANY CONTRACT ENTERED INTO,
BY ANY TARGET COMPANY RELATING TO ANY OF ITS ASSETS OR BUSINESS (INCLUDING THE
ACQUISITION OR DISPOSITION OF ANY ASSETS) OR ANY RELINQUISHMENT BY ANY TARGET
COMPANY OF ANY CONTRACT OR OTHER RIGHT, IN EITHER CASE, MATERIAL TO ANY TARGET
COMPANY, OTHER THAN TRANSACTIONS AND COMMITMENTS IN THE ORDINARY COURSE OF
BUSINESS AND THOSE CONTEMPLATED BY THIS AGREEMENT;

 

(P)           ANY TRANSACTION OR COMMITMENT MADE, OR ANY CONTRACT ENTERED INTO,
BY ANY TARGET COMPANY PURSUANT TO WHICH ANY INTELLECTUAL PROPERTY IS DISCLOSED
TO OR LICENSED TO ANY PERSON, OTHER THAN TRANSACTIONS AND COMMITMENTS IN THE
ORDINARY COURSE OF BUSINESS;

 

(Q)           ANY TRANSACTION OR COMMITMENT MADE, OR ANY CONTRACT ENTERED INTO,
BY ANY TARGET COMPANY WITH A DIRECTOR OR OFFICER OF ANY TARGET COMPANY, ANY
MEMBER OF THE IMMEDIATE FAMILY OF ANY SUCH PERSONS, OR ANY PERSON CONTROLLED BY
ANY OF THE FOREGOING PERSONS; OR

 

14

--------------------------------------------------------------------------------


 

(R)            ANY AGREEMENT OR COMMITMENT ON THE PART OF ANY TARGET COMPANY TO
DO ANY OF THE FOREGOING.

 


5.9.          TAX MATTERS.


 


5.9.1.       FILING OF TAX RETURNS. ALL TAX RETURNS REQUIRED TO BE FILED BY THE
TARGET COMPANIES THROUGH THE DATE HEREOF HAVE BEEN, AND AS TO TAX RETURNS
REQUIRED TO BE FILED THROUGH THE CLOSING DATE WILL BE, TIMELY FILED WITH THE
APPROPRIATE GOVERNMENTAL AUTHORITIES IN ALL JURISDICTIONS IN WHICH SUCH TAX
RETURNS ARE REQUIRED TO BE FILED, IN EACH CASE SUBJECT TO SUCH EXTENSIONS THAT
HAVE BEEN PROPERLY OBTAINED BY THE TARGET COMPANIES. ALL SUCH TAX RETURNS ARE OR
WILL BE TRUE AND CORRECT AND PREPARED IN ACCORDANCE WITH APPLICABLE LAW AND
PROPERLY REFLECT, OR WILL PROPERLY REFLECT, THE TAXES OF THE TARGET COMPANIES
FOR THE PERIODS COVERED THEREBY. COPIES OF ALL INCOME TAX RETURNS FOR OR IN
RESPECT OF EACH TARGET COMPANY FOR ALL YEARS NOT BARRED BY THE STATUTE OF
LIMITATIONS HAVE HERETOFORE BEEN DELIVERED BY THE TARGET COMPANIES TO METHODE.


 


5.9.2.       PAYMENT OF TAXES. EXCEPT AS SET FORTH ON SCHEDULE 5.9, ALL TAXES
DUE AND PAYABLE BY THE TARGET COMPANIES WITH RESPECT TO ALL PERIODS PRIOR TO AND
THROUGH THE DATE HEREOF HAVE BEEN, AND THROUGH THE CLOSING DATE WILL BE, DULY
AND PROPERLY COMPUTED, REPORTED, FULLY PAID AND DISCHARGED AND THERE ARE NO
UNPAID TAXES WITH RESPECT TO ANY PERIOD PRIOR TO AND THROUGH THE DATE HEREOF,
AND THERE WILL NOT BE ANY UNPAID TAXES WITH RESPECT TO ANY PERIOD THROUGH THE
CLOSING DATE, WHICH ARE OR COULD BECOME A LIEN ON ANY ACQUIRED ASSETS OR THE
PURCHASED SHARES, EXCEPT FOR CURRENT TAXES NOT YET DUE AND PAYABLE.


 


5.9.3.       ASSESSMENTS OR INVESTIGATIONS. NONE OF THE TARGET COMPANIES HAS
RECEIVED ANY NOTICE OF ASSESSMENT OR PROPOSED ASSESSMENT BY THE IRS OR ANY OTHER
GOVERNMENTAL AUTHORITY IN CONNECTION WITH ANY TAX RETURNS AND THERE ARE NO
PENDING TAX EXAMINATIONS OF OR TAX CLAIMS ASSERTED AGAINST ANY TARGET COMPANY OR
ITS PROPERTIES.  NO TARGET COMPANY HAS WAIVED ANY STATUTE OF LIMITATIONS IN
RESPECT OF TAXES OR AGREED TO ANY EXTENSION OF TIME WITH RESPECT TO A TAX
ASSESSMENT OR DEFICIENCY.  TO SELLERS’ KNOWLEDGE, THERE HAS BEEN NO INTENTIONAL
DISREGARD OF ANY LAW IN THE PREPARATION OF ANY TAX RETURN APPLICABLE TO ANY
TARGET COMPANY.  NO CLAIM HAS EVER BEEN MADE BY A GOVERNMENTAL AUTHORITY IN A
JURISDICTION WHERE A TARGET COMPANY DOES NOT PAY TAXES OR FILE TAX RETURNS THAT
SUCH TARGET COMPANY IS OR MAY BE SUBJECT TO TAXES ASSESSED BY SUCH JURISDICTION.


 


5.9.4.       TAX LIENS. EXCEPT AS DISCLOSED IN SCHEDULE 5.9, THERE ARE NO TAX
LIENS ON ANY OF THE PROPERTIES OR ASSETS OF ANY TARGET COMPANY, EXCEPT FOR LIENS
FOR CURRENT TAXES NOT YET DUE AND PAYABLE AND, TO SELLERS’ KNOWLEDGE, THERE IS
NO BASIS FOR ANY ADDITIONAL ASSESSMENT OF ANY TAXES WITH RESPECT TO ANY TARGET
COMPANY.  NO TARGET COMPANY HAS WAIVED ANY LAW FIXING, OR CONSENTED TO THE
EXTENSION OF, ANY PERIOD OF TIME FOR ASSESSMENT OF ANY TAXES WHICH WAIVER OR
CONSENT IS CURRENTLY IN EFFECT.


 


5.9.5.       WITHHOLDING. EACH TARGET COMPANY HAS WITHHELD AND PAID ALL TAXES
REQUIRED TO HAVE BEEN WITHHELD AND PAID IN CONNECTION WITH AMOUNTS PAID OR DUE
AND OWING TO ANY EMPLOYEE, CREDITOR, INDEPENDENT CONTRACTOR, OR OTHER THIRD
PARTY AND EACH TARGET COMPANY HAS PROPERLY REFLECTED THE STATUS OF ALL EMPLOYEES
AND INDEPENDENT CONTRACTORS IN CONNECTION THEREWITH AS REQUIRED BY ALL
APPLICABLE LAWS.


 


15

--------------------------------------------------------------------------------



 


5.9.6.       OTHER TAX MATTERS. NO TARGET COMPANY IS A PARTY TO, OR BOUND BY,
ANY TAX SHARING, TAX INDEMNITY, TAX ALLOCATION OR SIMILAR AGREEMENT OR
ARRANGEMENT.  NO TARGET COMPANY HAS EVER BEEN A MEMBER OF AN AFFILIATED GROUP
WITHIN THE MEANING OF SECTION 1504 OF THE CODE (OR ANY SIMILAR GROUP DEFINED
UNDER A SIMILAR PROVISION OF ANY STATE, LOCAL OR FOREIGN LAW (AN “AFFILIATED
GROUP”) FILING A CONSOLIDATED FEDERAL INCOME TAX RETURN (OTHER THAN THE
AFFILIATED GROUP OF WHICH HETRONIC HOLDING IS THE INCLUDIBLE COMMON PARENT) OR
HAS EVER INCURRED ANY LIABILITY FOR THE TAXES OF ANY PERSON UNDER TREAS. REG.
SECTION 1.1502-6 (OR ANY SIMILAR PROVISION OF ANY STATE, LOCAL, OR FOREIGN LAW),
AS A TRANSFEREE OR SUCCESSOR, BY CONTRACT, OR OTHERWISE. NO TARGET COMPANY HAS:
(I) FILED A CONSENT UNDER CODE SEC. 341(F) CONCERNING COLLAPSIBLE CORPORATIONS;
(II) MADE ANY PAYMENTS AND IS NOT OBLIGATED TO MAKE ANY PAYMENTS THAT WILL NOT
BE DEDUCTIBLE TO ANY TARGET COMPANY UNDER CODE SEC. 280G; OR (III) BEEN A UNITED
STATES REAL PROPERTY HOLDING CORPORATION WITHIN THE MEANING OF CODE SEC.
897(C)(2) DURING THE APPLICABLE PERIOD SPECIFIED IN CODE SEC. 897(C)(1)(A)(II).


 


5.10.        TITLE TO ASSETS. THE TARGET COMPANIES ARE THE OWNERS OF AND HAVE
GOOD AND MARKETABLE TITLE TO THE ACQUIRED ASSETS, FREE AND CLEAR OF LIENS,
EXCEPT FOR: (I) THE LIEN OF CURRENT TAXES NOT YET DUE AND PAYABLE, AND
(II) LIENS DISCLOSED AND DESCRIBED IN SCHEDULE 5.10 HERETO.  EXCEPT AS DISCLOSED
IN SCHEDULE 5.10, THE ACQUIRED ASSETS ARE USABLE IN THE ORDINARY COURSE OF
BUSINESS, ARE IN REASONABLE CONDITION AND REPAIR AND CONFORM IN ALL MATERIAL
RESPECTS TO ALL APPLICABLE LAWS RELATING TO THEIR CONSTRUCTION, USE AND
OPERATION. EXCEPT AS DISCLOSED IN SCHEDULE 5.10, THE ACQUIRED ASSETS INCLUDE ALL
ASSETS, PROPERTIES AND RIGHTS NECESSARY TO CONDUCT THE BUSINESS CONDUCTED BY THE
TARGET COMPANIES SUBSTANTIALLY IN THE MANNER CONDUCTED SINCE JANUARY 1, 2007 AND
ALL ASSETS, PROPERTIES AND RIGHTS OWNED BY ANY OF THE SELLING PARTIES OR THEIR
AFFILIATES AND USED IN THE BUSINESS CONDUCTED BY THE TARGET COMPANIES SINCE
JANUARY 1, 2007; PROVIDED, HOWEVER, THAT HETRONIC DEUTSCHLAND’S DISTRIBUTION AND
ASSEMBLY OPERATION IS AN ESSENTIAL COMPONENT OF THE BUSINESS CONDUCTED BY THE
TARGET COMPANIES, AND NONE OF SUCH OPERATIONS ARE BEING ACQUIRED BECAUSE NEITHER
THE SHARES OR ASSETS OF HETRONIC DEUTSCHLAND ARE INCLUDED IN THE ACQUIRED
ASSETS.


 


5.11.        REAL ESTATE AND LEASES. THE TARGET COMPANIES DO NOT OWN, AND HAVE
NOT EVER OWNED, ANY REAL ESTATE. NO TARGET COMPANY IS A PARTY TO ANY ORAL LEASE
OR AGREEMENT UNDER WHICH ANY TARGET COMPANY IS LESSEE OF, OR HOLDS OR OPERATES,
ANY REAL ESTATE (INCLUDING BUILDINGS AND IMPROVEMENTS) (THE “LEASED
FACILITIES”). SCHEDULE 5.11 LISTS EVERY WRITTEN LEASE OR AGREEMENT UNDER WHICH
ANY TARGET COMPANY IS LESSEE OF, OR HOLDS OR OPERATES, ANY LEASED FACILITY (EACH
A “FACILITY LEASE”). TRUE, CORRECT AND COMPLETE COPIES OF ALL FACILITY LEASES
HAVE BEEN PROVIDED TO METHODE.  EACH FACILITY LEASE IS IN FULL FORCE AND EFFECT
AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE RESPECTIVE PARTIES
THERETO.  NO TARGET COMPANY NOR, TO SELLERS’ KNOWLEDGE, ANY OTHER PARTY THERETO
IS IN DEFAULT IN ANY MATERIAL RESPECT UNDER A FACILITY LEASE NOR, TO SELLERS’
KNOWLEDGE, HAS ANY EVENT OCCURRED WHICH WITH THE PASSAGE OF TIME OR GIVING OF
NOTICE OR BOTH WOULD CONSTITUTE SUCH A DEFAULT.  EXCEPT AS SET FORTH IN
SCHEDULE 5.11, NO MODIFICATIONS, ALTERATIONS, IMPROVEMENTS OR INSTALLATIONS TO A
LEASED FACILITY HAVE BEEN MADE WHICH WOULD PERMIT THE LANDLORD TO REQUIRE
MATERIAL EXPENDITURES BY THE TENANT TO PLACE SUCH LEASED FACILITY IN CONFORMANCE
WITH REQUIREMENTS ARISING UNDER OR UPON EXPIRATION OR TERMINATION OF THE
FACILITY LEASE THEREFOR. EXCEPT AS SET FORTH IN SCHEDULE 5.11, THE PRESENT
MAINTENANCE, OPERATION, USE AND OCCUPANCY OF THE LEASED FACILITIES BY THE TARGET
COMPANIES DOES NOT VIOLATE ANY INSTRUMENT OF RECORD OR AGREEMENT AFFECTING SUCH
LEASED FACILITIES OR ANY LAW, INCLUDING ANY ZONING, SUBDIVISION, BUILDING,
HEALTH, ENVIRONMENTAL, POLLUTION, FIRE OR SIMILAR


 


16

--------------------------------------------------------------------------------



 


LAW AND NONE OF THE TARGET COMPANIES HAVE RECEIVED ANY NOTICES FROM ANY
GOVERNMENTAL AUTHORITY IN RESPECT TO THE LEASED FACILITIES THAT HAVE NOT BEEN
CORRECTED (OR ARE IN THE PROCESS OF BEING CORRECTED AND DISCLOSED IN
SCHEDULE 5.11) AND ALL WATER, GAS, ELECTRICAL, STEAM, COMPRESSED AIR,
TELECOMMUNICATION, SANITARY AND STORM SEWAGE LINES AND SYSTEMS AND OTHER SIMILAR
SYSTEMS SERVING THE LEASED FACILITIES ARE INSTALLED AND OPERATING AND ARE
SUFFICIENT TO ENABLE THE LEASED FACILITIES TO CONTINUE TO BE USED AND OPERATED
IN THE MANNER CURRENTLY BEING USED AND OPERATED, AND ANY SO-CALLED HOOK-UP FEES
OR OTHER ASSOCIATED CHARGES HAVE BEEN FULLY PAID.  TO SELLERS’ KNOWLEDGE, THERE
IS NO PLAN, STUDY, OR EFFORT BY ANY GOVERNMENTAL AUTHORITY OR ANY
NON-GOVERNMENTAL PERSON OR AGENCY WHICH MAY ADVERSELY AFFECT THE PRESENT USE OF
THE LEASED FACILITIES. NO CURRENT USE BY ANY TARGET COMPANY OF THE LEASED
FACILITIES OR IMPROVEMENT LOCATED THEREON IS DEPENDENT ON A NONCONFORMING USE OR
OTHER APPROVAL FROM A GOVERNMENTAL AUTHORITY, THE ABSENCE OF WHICH WOULD
SIGNIFICANTLY LIMIT THE USE OF ANY OF THE PROPERTIES OR ASSETS IN THE OPERATION
OF THE BUSINESS. THERE ARE NO PENDING CONDEMNATION PROCEEDINGS WITH REGARD TO
ALL OR ANY PART OF THE LEASED FACILITIES AND, TO SELLERS’ KNOWLEDGE, NO SUCH
PROCEEDINGS ARE THREATENED OR CONTEMPLATED BY ANY GOVERNMENTAL AUTHORITY.


 


5.12.        MATERIAL CONTRACTS.  EXCEPT AS SET FORTH IN SCHEDULE 5.12, NO
TARGET COMPANY IS A PARTY TO, OR BOUND BY, ANY CONTRACTS:


 

(A)           FOR THE SALE OF PRODUCTS (INCLUDING RAW MATERIALS, COMMODITIES,
SUPPLIES, OR OTHER PERSONAL PROPERTY) OR FOR THE FURNISHING OF SERVICES, THE
PERFORMANCE OF WHICH WILL EXTEND OVER A PERIOD OF MORE THAN ONE YEAR, OR THAT
INVOLVES ANNUAL PAYMENTS IN EXCESS OF $100,000 OR WHICH CANNOT BE CANCELED BY
SUCH TARGET COMPANY WITHOUT PENALTY OR FURTHER PAYMENT AND WITHOUT MORE THAN
THIRTY (30) DAYS PRIOR NOTICE;

 

(B)           FOR THE PURCHASE OF PRODUCTS OR SERVICES INVOLVING PAYMENT OF IN
EXCESS OF $100,000 PER ANNUM BY A TARGET COMPANY OR WHICH CANNOT BE CANCELED BY
SUCH TARGET COMPANY WITHOUT PENALTY OR FURTHER PAYMENT AND WITHOUT MORE THAN
THIRTY (30) DAYS PRIOR NOTICE;

 

(C)           FOR LEASING PERSONAL PROPERTY (INCLUDING LEASES FOR OFFICE OR
COMPUTER EQUIPMENT, FURNITURE, FIXTURES, AND VEHICLES) WHICH REQUIRE AN ANNUAL
PAYMENT IN EXCESS OF $100,000 OR THE TERM OF WHICH AT ANY TIME EXCEEDED ONE
(1) YEAR;

 

(D)           FOR THE LEASE OF REAL OR PERSONAL PROPERTY TO ANY PERSON;

 

(E)           CONSTITUTING A PARTNERSHIP OR JOINT VENTURE;

 

(F)            BETWEEN SUCH TARGET COMPANY AND ANY GOVERNMENTAL AUTHORITY;

 

(G)           UNDER WHICH IT HAS CREATED, INCURRED, ASSUMED, OR GUARANTEED ANY
INDEBTEDNESS, OR UNDER WHICH IT HAS IMPOSED A LIEN ON ANY OF ITS ASSETS,
TANGIBLE OR INTANGIBLE;

 

(H)           PROHIBITING SUCH TARGET COMPANY FROM FREELY ENGAGING IN BUSINESS
(OR IN ANY LINE OF BUSINESS) ANYWHERE IN THE WORLD OR CONTAINING ANY OTHER
RESTRICTIVE COVENANT OR CONTAINING ANY CONFIDENTIALITY OR EXCLUSIVITY CLAUSE OR
OBLIGATION; OR REQUIRING SUCH TARGET COMPANY TO ENGAGE IN AFFIRMATIVE ACTION; OR
OTHERWISE MATERIALLY RESTRICTING THE

 

17

--------------------------------------------------------------------------------


 

CONDUCT OF THE BUSINESS OF SUCH TARGET COMPANY, EXCEPT TO THE EXTENT SUCH
CONTRACT IS EXECUTED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY;

 

(I)            FOR THE EMPLOYMENT OF ANY INDIVIDUAL ON A FULL-TIME, PART-TIME,
CONSULTING, OR OTHER BASIS PROVIDING ANNUAL COMPENSATION IN EXCESS OF $20,000 OR
WHICH IS NOT CANCELABLE WITHOUT PAYMENT OF SEVERANCE AND ON FOURTEEN (14) DAYS’
NOTICE OR LESS, OR ANY SEVERANCE AGREEMENT;

 

(J)            UNDER WHICH IT HAS ADVANCED OR LOANED ANY AMOUNT TO ANY OF ITS
DIRECTORS, OFFICERS, AND EMPLOYEES OR GUARANTEED ANY SUCH LOAN;

 

(K)           FOR THE PURCHASE OR SALE OF CAPITAL STOCK MEMBERSHIP INTERESTS OR
INTERESTS THEREIN, OR OF SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR CAPITAL
STOCK;

 

(L)            PROVIDING FOR THE SERVICES OF DEALERS, DISTRIBUTORS, SALES
REPRESENTATIVES OR SIMILAR REPRESENTATIVES;

 

(M)          RELATING TO THE OWNERSHIP, USE OR LICENSING OF ANY INTELLECTUAL
PROPERTY (PROVIDED, HOWEVER, THAT SHRINK-WRAP LICENSES WHEREBY SUCH TARGET
COMPANY LICENSES GENERALLY-AVAILABLE OFF-THE-SHELF SOFTWARE MAY BE DISCLOSED ON
SCHEDULE 5.12 BY LISTING ONLY THE SOFTWARE NAME AND NUMBER OF LICENSES/SEATS
PURCHASED RATHER THAN BY LISTING INDIVIDUAL LICENSES), INCLUDING ANY CURRENT OR
PAST GRANT OF, OR TERMINATION OF ANY GRANT OF, RIGHTS IN THE TARGET COMPANY
INTELLECTUAL PROPERTY, ANY DEVELOPMENT OF TARGET COMPANY INTELLECTUAL PROPERTY
BY A THIRD PARTY, OR ANY TRANSFER OF RIGHTS IN ANY INTELLECTUAL PROPERTY; OR

 

(N)           WHICH ARE OTHERWISE MATERIAL TO THE ACQUIRED ASSETS OR HETRONIC
INTERNATIONAL OR THE BUSINESS CONDUCTED BY THE TARGET COMPANIES UTILIZING THE
ACQUIRED ASSETS.

 

Except as provided in Schedule 5.12, each Contract to which any Target Company
is a party: (i) is legal, valid and binding on the respective parties thereto
and is in full force, and (ii) upon the consummation of the transactions
contemplated by this Agreement shall continue in full force and effect without
penalty or adverse consequence.  No Target Company nor, to Sellers’ Knowledge,
any other party thereto, is in breach of, or default under the provisions of any
such Contract (except where such default is excused as immaterial and does not
give rise to any termination right or penalty under the terms of such
Contract).  True, correct and complete copies of all written Contracts disclosed
on Schedule 5.12 and accurate descriptions of all oral Contracts disclosed on
Schedule 5.12 have been provided to Methode.

 


5.13.        RECEIVABLES.  AN AGED LIST OF ALL UNPAID RECEIVABLES OF THE TARGET
COMPANIES OUTSTANDING AS OF THE MOST RECENT PRACTICABLE DATE IS ATTACHED ON
SCHEDULE 5.13 HERETO.  EXCEPT AS DISCLOSED ON SCHEDULE 5.13, ALL RECEIVABLES OF
THE TARGET COMPANIES, NET OF ANY RESERVES FOR DOUBTFUL ACCOUNTS, AROSE FROM
SALES IN THE ORDINARY COURSE OF BUSINESS, REPRESENT LEGAL AND VALID OBLIGATIONS
TO THE APPLICABLE TARGET COMPANY AND ARE GOOD AND COLLECTIBLE IN THE ORDINARY
COURSE OF BUSINESS WITHIN THE PERIOD SPECIFIED ON SCHEDULE 5.13 AND ARE NOT
SUBJECT TO ANY REDUCTION OR DISCOUNT THAT HAS BEEN AGREED TO BY ANY TARGET
COMPANY OR, TO SELLERS’ KNOWLEDGE, ANY DISPUTE, COUNTERCLAIM, LIEN OR SET-OFF.

 

18

--------------------------------------------------------------------------------



 


5.14.        INVENTORIES.  ALL INVENTORIES OF THE TARGET COMPANIES REFLECTED ON
THE BALANCE SHEET CONTAINED IN THE INTERIM FINANCIAL STATEMENTS OR ACQUIRED
SINCE THE DATES THEREOF, NET OF RESERVES, CONSIST OF ITEMS OF A QUALITY AND
QUANTITY USABLE AND SALABLE IN THE ORDINARY COURSE OF BUSINESS AS FIRST QUALITY
GOODS (SUBJECT TO CLAIMS UNDER THE ASSUMED WARRANTIES).  EACH ITEM OF INVENTORY
REFLECTED ON THE FINANCIAL STATEMENTS AND THE BOOKS AND RECORDS OF THE TARGET
COMPANIES IS VALUED AT COST, PROVIDED THAT EACH ITEM OF INVENTORY REFLECTED ON
THE FINANCIAL STATEMENTS AND THE BOOKS AND RECORDS OF HETRONIC MALTA IS VALUED
AT THE LOWER OF COST OR MARKET.  EACH TARGET COMPANY HAS, AND ON THE CLOSING
DATE WILL HAVE, SUFFICIENT AMOUNTS OF INVENTORY TO CONDUCT ITS BUSINESS AND SUCH
AMOUNTS ARE CONSISTENT WITH ITS PAST PRACTICES.


 


5.15.        LITIGATION.  EXCEPT AS DISCLOSED IN SCHEDULE 5.15, THERE ARE NO
ACTIONS, SUITS, INQUIRIES, PROCEEDINGS, CLAIMS OR INVESTIGATIONS BY OR BEFORE
ANY GOVERNMENTAL AUTHORITY PENDING OR, TO SELLERS’ KNOWLEDGE, THREATENED
AGAINST, OR INVOLVING, THE ACQUIRED ASSETS, THE PURCHASED SHARES, THE TARGET
COMPANIES, ANY OF THEIR PROPERTIES, ASSETS OR BUSINESSES, OR ANY OFFICERS OR
DIRECTORS OF THE TARGET COMPANIES, AND, TO SELLERS’ KNOWLEDGE, THERE IS NO BASIS
FOR ANY SUCH ACTION.  EXCEPT AS SET FORTH IN SCHEDULE 5.15, THERE ARE NO
JUDGMENTS, CONSENTS, DECREES, INJUNCTIONS, OR ANY OTHER JUDICIAL OR
ADMINISTRATIVE MANDATES OUTSTANDING AGAINST ANY TARGET COMPANY.


 


5.16.        INSURANCE.  SCHEDULE 5.16 CONTAINS A DESCRIPTION OF ALL INSURANCE
POLICIES MAINTAINED BY OR ON BEHALF OF ANY TARGET COMPANY ON ITS PROPERTIES,
ASSETS, BUSINESS OR PERSONNEL, IN EACH CASE SPECIFYING (I) THE INSURER, (II) THE
AMOUNT OF COVERAGE, (III) THE TYPE OF INSURANCE, (IV) THE POLICY NUMBER, AND
(V) ANY CURRENTLY PENDING CLAIMS THEREUNDER OR ANY CLAIMS ASSERTED THEREUNDER OR
UNDER SIMILAR POLICIES SINCE JANUARY 1, 2007.  ALL SUCH POLICIES ARE (AND
PENDING CLOSING WILL CONTINUE TO BE) IN FULL FORCE AND EFFECT, AND NO TARGET
COMPANY IS IN DEFAULT IN ANY MATERIAL RESPECT WITH RESPECT TO ANY PROVISION
CONTAINED IN ANY INSURANCE POLICIES, AND, TO SELLERS’ KNOWLEDGE, NO EVENT HAS
OCCURRED THAT, WITH NOTICE OR LAPSE OF TIME, COULD CONSTITUTE SUCH A DEFAULT OR
PERMIT TERMINATION OF THE POLICY.  NO TARGET COMPANY HAS FAILED TO GIVE ANY
NOTICE OR PRESENT ANY CLAIM UNDER ANY SUCH POLICY IN DUE AND TIMELY FASHION.  TO
THE EXTENT THAT ANY CONTRACT TO WHICH ANY TARGET COMPANY IS A PARTY REQUIRES ANY
TARGET COMPANY TO MAINTAIN A SPECIFIED LEVEL OF INSURANCE COVERAGE, SUCH TARGET
COMPANY MAINTAINS SUCH REQUIRED INSURANCE COVERAGE IN ACCORDANCE WITH SUCH
CONTRACT.


 


5.17.        EMPLOYMENT AND LABOR MATTERS.


 


5.17.1.     EMPLOYEES. SCHEDULE 5.17 HEREOF CONTAINS A LIST OF THE NAMES OF EACH
EMPLOYEE OF EACH TARGET COMPANY EMPLOYED AT ANY TIME SINCE JANUARY 1, 2008,
TOGETHER WITH THEIR CURRENT EMPLOYMENT STATUS, ANNUAL SALARY, BONUSES AND
PERQUISITES AND THEIR TOTAL COMPENSATION DURING THE FISCAL YEAR ENDED
DECEMBER 31, 2007.


 


5.17.2.     COLLECTIVE BARGAINING AGREEMENTS. EXCEPT AS DISCLOSED ON
SCHEDULE 5.17, NO TARGET COMPANY IS A PARTY TO OR OTHERWISE BOUND BY ANY
CONTRACT, AGREEMENT OR COLLECTIVE BARGAINING AGREEMENT WITH ANY LABOR UNION OR
ORGANIZATION OR OTHER COMMITMENT RESPECTING EMPLOYMENT OR COMPENSATION OF ANY OF
ITS OFFICERS, DIRECTORS, AGENTS OR EMPLOYEES, AND NO EMPLOYEES OF ANY TARGET
COMPANY ARE REPRESENTED BY ANY LABOR UNION, WORKERS COUNCIL OR SIMILAR
ORGANIZATION.

 

19

--------------------------------------------------------------------------------



 


5.17.3.     EMPLOYEE CLAIMS.  THERE ARE NO CHARGES OR COMPLAINTS INVOLVING ANY
FEDERAL, STATE OR LOCAL CIVIL RIGHTS ENFORCEMENT AGENCY, COURT OR OTHER
GOVERNMENTAL AUTHORITY; COMPLAINTS OR CITATIONS UNDER THE OCCUPATIONAL SAFETY
AND HEALTH ACT OR ANY STATE OR LOCAL OCCUPATIONAL SAFETY ACT OR REGULATION;
UNFAIR LABOR PRACTICE CHARGES OR COMPLAINTS WITH ANY GOVERNMENTAL AUTHORITY WITH
JURISDICTION OVER LABOR- OR EMPLOYMENT-RELATED CLAIMS (INCLUDING THE UNITED
STATES NATIONAL LABOR RELATIONS BOARD); OR OTHER CLAIMS, CHARGES, ACTIONS OR
CONTROVERSIES PENDING, OR, TO SELLERS’ KNOWLEDGE, THREATENED OR PROPOSED,
INVOLVING ANY TARGET COMPANY AND ANY EMPLOYEE, FORMER EMPLOYEE OR ANY LABOR
UNION OR OTHER ORGANIZATION REPRESENTING OR CLAIMING TO REPRESENT SUCH
EMPLOYEES’ INTERESTS.


 


5.17.4.     COMPLIANCE.  EACH TARGET COMPANY IS AND HAS HERETOFORE BEEN IN
COMPLIANCE WITH ALL LAWS RESPECTING EMPLOYMENT AND EMPLOYMENT PRACTICES, TERMS
AND CONDITIONS OF EMPLOYMENT AND WAGES AND HOURS, THE SPONSORSHIP, MAINTENANCE,
ADMINISTRATION AND OPERATION OF (OR THE PARTICIPATION OF ITS EMPLOYEES IN)
EMPLOYEE BENEFIT PLANS AND ARRANGEMENTS AND OCCUPATIONAL SAFETY AND HEALTH
PROGRAMS, AND NO TARGET COMPANY IS ENGAGED IN ANY VIOLATION OF ANY LAW RELATED
TO EMPLOYMENT, INCLUDING UNFAIR LABOR PRACTICES OR ACTS OF EMPLOYMENT
DISCRIMINATION.


 


5.18.        EMPLOYEE BENEFITS.


 


5.18.1.     IDENTIFICATION. SCHEDULE 5.18 CONTAINS A TRUE AND COMPLETE LIST OF
ALL EMPLOYEE PLANS, WHETHER EXPRESS OR IMPLIED, APPLICABLE TO ANY EMPLOYEES OR
FORMER EMPLOYEES OF ANY TARGET COMPANY AND TRUE AND CORRECT COPIES OF SUCH
EMPLOYEE PLANS HAVE BEEN FURNISHED TO METHODE.  TRUE AND CORRECT COPIES OF ALL
EMPLOYEE MANUALS OR WRITTEN STATEMENTS OF POLICY RELATING TO THE EMPLOYMENT OF
EMPLOYEES OF TARGET COMPANIES, IF ANY, HAVE BEEN FURNISHED TO BUYER. WITHOUT
LIMITATION TO THE FOREGOING, EXCEPT AS DISCLOSED IN SCHEDULE 5.18, (I) NO TARGET
COMPANY MAINTAINS OR CONTRIBUTES TO, NOR HAS ANY TARGET COMPANY AT ANY TIME
MAINTAINED OR CONTRIBUTED TO, A “DEFINED BENEFIT PLAN” WITHIN THE MEANING OF
SECTION 3(35) OF ERISA, (II) NO TARGET COMPANY MAINTAINS OR HAS HAD AN
OBLIGATION TO CONTRIBUTE TO ANY MULTIEMPLOYER PLAN (WITHIN THE MEANING OF
SECTION 3(37) OF ERISA), AND (III) NO TARGET COMPANY MAINTAINS ANY WELFARE PLAN.


 


5.18.2.     COMPLIANCE. EACH EMPLOYEE PLAN AND EACH RELATED TRUST, INSURANCE
CONTRACT OR FUND MAINTAINED BY, OR CONTRIBUTED TO, BY ANY TARGET COMPANY HAS
COMPLIED IN FORM AND OPERATION WITH ALL FILINGS, REPORTING, DISCLOSURE AND OTHER
REQUIREMENTS OF ERISA AND, TO THE EXTENT APPLICABLE, THE CODE. NO SELLING PARTY
OR TARGET COMPANY HAS RECEIVED ANY NOTICE TO CORRECT ANY VIOLATION OF ANY
APPLICABLE LAWS RELATING TO ANY EMPLOYEE PLANS OF ANY TARGET COMPANY OR THE
MANNER IN WHICH THEY ARE ADMINISTERED, WITH WHICH IT HAS NOT COMPLIED; AND THE
PROVISIONS AND OPERATIONS OF ALL SUCH PLANS, PROGRAMS AND POLICIES ARE IN
SUBSTANTIAL COMPLIANCE WITH APPLICABLE LAWS. ALL REQUIRED REPORTS AND
DESCRIPTIONS (INCLUDING FORM 5500 ANNUAL REPORTS, SUMMARY ANNUAL REPORTS,
PBGC-1’S, AND SUMMARY PLAN DESCRIPTIONS) HAVE BEEN TIMELY FILED OR DISTRIBUTED
APPROPRIATELY WITH RESPECT TO EACH EMPLOYEE PLAN.  NEITHER THE TARGET COMPANIES
NOR ANY OF THEIR MEMBERS, MANAGERS, OFFICERS OR DIRECTORS HAS ENGAGED IN ANY
TRANSACTION IN VIOLATION OF THE PROHIBITED TRANSACTIONS PROVISIONS SET FORTH IN
SECTION 4975 OF THE CODE OR SECTION 406 OF ERISA, WHICH WOULD BE REASONABLY
LIKELY TO RESULT IN LIABILITY TO ANY SUCH PARTY.  THE REQUIREMENTS OF COBRA HAVE
BEEN MET WITH RESPECT TO EACH WELFARE PLAN.  ALL CONTRIBUTIONS (INCLUDING
EMPLOYER CONTRIBUTIONS AND EMPLOYEE SALARY REDUCTION CONTRIBUTIONS) WHICH ARE
DUE

 

20

--------------------------------------------------------------------------------



 


HAVE BEEN PAID TO EACH PENSION PLAN. ALL PREMIUMS OR OTHER PAYMENTS FOR ALL
PERIODS ENDING ON OR BEFORE THE CLOSING DATE HAVE BEEN PAID WITH RESPECT TO EACH
WELFARE PLAN.  NO TARGET COMPANY HAS INCURRED, OR TAKEN ANY ACTIONS THAT COULD
CAUSE IT TO OCCUR, A “COMPLETE WITHDRAWAL” OR “PARTIAL WITHDRAWAL”, AS DEFINED
IN SECTIONS 4203(A) AND 4205(A), RESPECTIVELY, OF ERISA, FROM ANY MULTIEMPLOYER
PENSION PLAN AS TO WHICH ANY TARGET COMPANY CONTRIBUTES, HAS CONTRIBUTED OR HAS
HAD AN OBLIGATION TO CONTRIBUTE.  NO SELLING PARTY OR TARGET COMPANY HAS
RECEIVED FROM THE SPONSOR OF A MULTIEMPLOYER PENSION PLAN ANY NOTICE OF, OR ANY
NOTICE RELATING TO, WITHDRAWAL LIABILITY UNDER PART 1 OF SUBTITLE E OF TITLE IV
OF ERISA RELATING TO SUCH PLAN. THERE IS NO LITIGATION OR FILED CLAIMS AGAINST
ANY TARGET COMPANY WITH RESPECT TO ANY EMPLOYEE PLAN OTHER THAN ROUTINE CLAIMS
FOR BENEFITS.


 


5.18.3.     FUNDING OF CERTAIN PLANS. THERE IS NO EMPLOYEE PLAN THAT IS A
WELFARE PLAN, THE BENEFITS UNDER WHICH ARE NOT PROVIDED EXCLUSIVELY FROM THE
ASSETS OF THE TARGET COMPANIES OR THROUGH INSURANCE CONTRACTS. THE FINANCIAL AND
ACTUARIAL STATEMENTS, IF ANY, FOR EACH EMPLOYEE PLAN REFLECT IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION AND FUNDING OF THE EMPLOYEE PLANS AS OF THE
DATE OF SUCH FINANCIAL AND ACTUARIAL STATEMENTS, AND NO CHANGE HAS OCCURRED WITH
RESPECT TO THE FINANCIAL CONDITION OR FUNDING OF THE EMPLOYEE PLANS SINCE THE
DATE OF SUCH FINANCIAL AND ACTUARIAL STATEMENTS.


 


5.18.4.     ACCELERATION OF PAYMENTS. THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT WILL NOT (I) ENTITLE ANY CURRENT OR FORMER
EMPLOYEE, DIRECTOR OR OFFICER OF ANY TARGET COMPANY TO SEVERANCE PAY,
UNEMPLOYMENT COMPENSATION OR ANY OTHER PAYMENT, (II) ACCELERATE THE TIME OF
PAYMENT OR VESTING, OR INCREASE THE AMOUNT OF COMPENSATION DUE ANY SUCH
EMPLOYEE, DIRECTOR OR OFFICER, OR TRIGGER THE FUNDING (THROUGH A GRANTOR TRUST
OR OTHERWISE) OF COMPENSATION OR BENEFITS UNDER, INCREASE THE AMOUNT PAYABLE OR
TRIGGER ANY OTHER MATERIAL OBLIGATION PURSUANT TO, ANY OR ANY OTHER AGREEMENT;
OR (III) RESULT IN ANY BREACH OR VIOLATION OF, OR A DEFAULT UNDER, ANY EMPLOYEE
PLAN.


 


5.19.        INTELLECTUAL PROPERTY.


 


5.19.1.     IDENTIFICATION OF INTELLECTUAL PROPERTY.  THE TARGET COMPANIES OWN
OR HAVE THE RIGHT TO USE, WITH THE RIGHT TO LICENSE OR SUBLICENSE, ALL
INTELLECTUAL PROPERTY NECESSARY TO CONDUCT THEIR BUSINESS AS NOW CONDUCTED. 
SCHEDULE 5.19 HERETO LISTS AND IDENTIFIES CORRECTLY AND COMPLETELY (WITH PATENT
NUMBERS, REGISTRATION NUMBERS OR APPLICATION NUMBERS, AS APPLICABLE) THE CURRENT
INTERESTS OF EACH TARGET COMPANY IN ALL REGISTRATIONS FOR OR APPLICATIONS TO
REGISTER INTELLECTUAL PROPERTY, LISTS ALL INVENTION DISCLOSURES SUBMITTED BY ANY
PERSONNEL OF ANY TARGET COMPANY (FOR WHICH A PATENT APPLICATION HAS NOT BEEN
FILED), AND LISTS AND GENERALLY IDENTIFIES THE CURRENT INTERESTS OF EACH TARGET
COMPANY IN ALL OTHER TARGET COMPANY INTELLECTUAL PROPERTY. WITH RESPECT TO ANY
LICENSES, SUBLICENSES, FRANCHISE AGREEMENTS OR SIMILAR TYPES OF AGREEMENTS
CONCERNING TARGET COMPANY INTELLECTUAL PROPERTY, SCHEDULE 5.19 INCLUDES THE
IDENTITY OF ALL PARTIES THERETO, A DESCRIPTION OF THE NATURE AND SUBJECT MATTER
THEREOF, THE APPLICABLE ROYALTY, THE EXCLUSIVITY OR NON-EXCLUSIVITY THEREOF AND
THE TERM THEREOF.


 


5.19.2.     TITLE TO INTELLECTUAL PROPERTY.  NO OTHER PERSON HOLDS ANY RIGHT,
LIEN OR OTHER INTEREST NOT SPECIFIED IN SCHEDULE 5.19, OR HAS ANY RIGHT TO A
ROYALTY OR PAYMENT OF ANY KIND FROM ANY TARGET COMPANY, WITH RESPECT TO THE
TARGET COMPANY INTELLECTUAL PROPERTY.  EXCEPT AS INDICATED IN SCHEDULE 5.19,
THERE HAS BEEN NO ASSERTED CLAIMS OR LITIGATION CHALLENGING OR

 

21

--------------------------------------------------------------------------------



 


THREATENING TO CHALLENGE THE RIGHT, TITLE AND INTEREST OF ANY TARGET COMPANY TO
USE THE TARGET COMPANY INTELLECTUAL PROPERTY, AND TO SELLERS’ KNOWLEDGE, THERE
IS NO BASES FOR ANY SUCH CLAIMS.  NO TARGET COMPANY INTELLECTUAL PROPERTY IS
SUBJECT TO ANY OUTSTANDING JUDGMENT, INJUNCTION, ORDER, DECREE, OR AGREEMENT
RESTRICTING THE USE THEREOF BY ANY TARGET COMPANY OR RESTRICTING THE LICENSING
OR TRANSFER THEREOF BY ANY TARGET COMPANY.


 


5.19.3.     NO INFRINGEMENT BY TARGET COMPANIES. THE OPERATION OF THE BUSINESS
OF THE TARGET COMPANIES AND THE OWNERSHIP, MANUFACTURE, PURCHASE, SALE,
LICENSING AND USE OF ANY OF THE TARGET COMPANY INTELLECTUAL PROPERTY DO NOT
CONTRAVENE, CONFLICT WITH, VIOLATE OR INFRINGE UPON ANY INTELLECTUAL PROPERTY OF
ANY THIRD PARTY AND NO TRADE SECRET HAS BEEN MISAPPROPRIATED BY ANY TARGET
COMPANY FROM ANY THIRD PARTY.  IN ADDITION, THE USE, LICENSING OR SALE BY OR TO
EACH TARGET COMPANY OF ANY OF THE TARGET COMPANY INTELLECTUAL PROPERTY DOES NOT
REQUIRE THE ACQUIESCENCE, AGREEMENT OR CONSENT OF ANY THIRD PARTY THAT HAS NOT
BEEN OBTAINED. THE OPERATIONS AND BUSINESS OF EACH TARGET COMPANY DO NOT VIOLATE
ANY RIGHTS OF OTHERS IN ANY OF THE ITEMS SET FORTH IN SCHEDULE 5.19 AND NO
FURTHER RIGHTS OR LICENSES WITH RESPECT TO INTELLECTUAL PROPERTY ARE REQUIRED BY
ANY TARGET COMPANY FOR THE CONDUCT OF THE BUSINESS AS NOW BEING CONDUCTED BY IT.


 


5.19.4.     INFRINGEMENT BY THIRD PARTIES. TO SELLERS’ KNOWLEDGE, NO RIGHT OF
ANY TARGET COMPANY WITH RESPECT TO THE TARGET COMPANY INTELLECTUAL PROPERTY IS
BEING VIOLATED OR INFRINGED BY OTHERS.  EXCEPT AS DESCRIBED IN SCHEDULE 5.19,
THE TARGET COMPANY INTELLECTUAL PROPERTY AND THE TARGET COMPANIES’ PRODUCTS ARE
NOT SUBJECT TO ANY PENDING OR, TO SELLERS’ KNOWLEDGE, ANY THREATENED CHALLENGE
OR CLAIM OF INFRINGEMENT, INTERFERENCE OR UNFAIR COMPETITION.


 


5.19.5.     REGISTRATIONS FOR INTELLECTUAL PROPERTY.  EXCEPT AS SET FORTH ON
SCHEDULE 5.19, ALL PATENTS, TRADEMARK REGISTRATIONS, APPLICATIONS FOR TRADEMARK
REGISTRATION, COPYRIGHT REGISTRATIONS AND APPLICATIONS FOR COPYRIGHT
REGISTRATION WITH RESPECT TO ANY TARGET COMPANY INTELLECTUAL PROPERTY RIGHT:
(I) ARE IN COMPLIANCE WITH ALL FORMAL LEGAL REQUIREMENTS AND ARE NOT SUBJECT TO
ANY MAINTENANCE FEES OR TAXES OR ACTIONS, THE DEADLINE FOR WHICH FALLS DUE PRIOR
TO THE CLOSING DATE OR WITHIN THIRTY DAYS AFTER THE CLOSING DATE; OR (II) ARE
NOT SUBJECT TO ANY PENDING OR, TO SELLERS’ KNOWLEDGE, ANY THREATENED ACTION IN
WHICH A THIRD PARTY SEEKS TO CANCEL, INVALIDATE OR OPPOSE ANY RIGHT ARISING
THEREFROM OR HAS OTHERWISE CONTESTED THE VALIDITY, ENFORCEABILITY, OR OWNERSHIP
THEREOF.


 


5.19.6.     TRADE SECRETS. WITH RESPECT TO EACH TRADE SECRET OWNED BY, LICENSED
BY OR USED BY A TARGET COMPANY (INCLUDING ALL TECHNICAL INFORMATION, VENDOR
LISTS, SPECIFICATIONS AND REQUIREMENTS AND OTHER TRADE SECRETS RELATING TO THE
DEVELOPMENT PROCESSES, SOFTWARE AND ACTIVITIES OF EACH TARGET COMPANY), THE
DOCUMENTATION MAINTAINED BY EACH TARGET COMPANY RELATING THERETO IS REASONABLY
CURRENT, ACCURATE, AND SUFFICIENT IN DETAIL AND CONTENT TO IDENTIFY AND ALLOW
ITS FULL AND PROPER USE.  EACH TARGET COMPANY HAS EXERCISED AT LEAST A
REASONABLE DEGREE OF CARE IN PROTECTING THE SECRECY OF ALL TRADE SECRETS OWNED
BY, LICENSED BY OR USED BY EACH TARGET COMPANY AND, TO SELLERS’ KNOWLEDGE, NO
TRADE SECRET USED BY ANY TARGET COMPANY HAS BEEN DIVULGED TO ANY THIRD PARTY
WITHOUT OBLIGATION TO MAINTAIN THE CONFIDENTIALITY THEREOF.


 


5.19.7.     EMPLOYEE DEVELOPMENTS. EXCEPT AS DESCRIBED IN SCHEDULE 5.19, ALL
CURRENT EMPLOYEES OF EACH TARGET COMPANY INVOLVED IN THE DEVELOPMENT OF
INTELLECTUAL PROPERTY HAVE EXECUTED WRITTEN AGREEMENTS ASSIGNING TO SUCH TARGET
COMPANY ALL RIGHT, TITLE AND INTEREST


 


22

--------------------------------------------------------------------------------



 


IN INTELLECTUAL PROPERTY DEVELOPED BY SUCH EMPLOYEES AS PART OF THEIR EMPLOYMENT
ACTIVITIES (“EMPLOYEE IP AGREEMENTS”).  TRUE AND CORRECT COPIES OF THE EMPLOYEE
IP AGREEMENTS OF CURRENT AND, TO THE EXTENT AVAILABLE, FORMER EMPLOYEES HAVE
BEEN PROVIDED TO METHODE PRIOR TO THE CLOSING DATE.  EXCEPT AS DESCRIBED IN
SCHEDULE 5.19, NEITHER ANY TARGET COMPANY NOR, TO SELLERS’ KNOWLEDGE, ANY
CURRENT OR FORMER EMPLOYEE OF ANY TARGET COMPANY IS IN BREACH OF, OR DEFAULT
UNDER THE PROVISIONS OF ANY SUCH AGREEMENT. EXCEPT AS DESCRIBED IN
SCHEDULE 5.19, NO FORMER EMPLOYEE OF A TARGET COMPANY WHO DEVELOPED ANY MATERIAL
TARGET COMPANY INTELLECTUAL PROPERTY HAS FAILED TO ASSIGN TO SUCH TARGET COMPANY
ALL RIGHT, TITLE AND INTEREST IN SUCH TARGET COMPANY INTELLECTUAL PROPERTY.  TO
SELLERS’ KNOWLEDGE, NO CURRENT EMPLOYEE OF ANY TARGET COMPANY HAS ENTERED INTO
ANY WRITTEN AGREEMENT WITH A THIRD PARTY WHICH RESTRICTS OR LIMITS IN ANY WAY
THE SCOPE OR TYPE OF WORK THAT SUCH EMPLOYEE MAY PERFORM FOR ANY TARGET COMPANY.


 


5.19.8.     NO CONTRAVENTION. THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT WILL NOT ALTER OR IMPAIR ANY OF THE RIGHTS OF ANY BUYER AFTER
THE CLOSING TO USE THE TARGET COMPANY INTELLECTUAL PROPERTY IN THE MANNER USED
BY THE TARGET COMPANIES PRIOR TO THE CLOSING.


 


5.20.        LEGAL COMPLIANCE.  EXCEPT AS DISCLOSED IN SCHEDULE 5.20, EACH
TARGET COMPANY HAS COMPLIED WITH AND IS IN COMPLIANCE WITH ALL LAWS APPLICABLE
TO IT (INCLUDING LAWS APPLICABLE TO IMMIGRATION, CONTROLS, WAGES AND HOURS,
CIVIL RIGHTS, OCCUPATIONAL HEALTH AND SAFETY, AND COMPETITION), HAS COMPLIED
WITH ETHICAL BUSINESS PRACTICES IN THE CONDUCT OF ITS BUSINESS, AND HAS NOT
RECEIVED ANY NOTICE OF CLAIMED NONCOMPLIANCE WITH ANY LAWS OR ETHICAL BUSINESS
PRACTICES. WITHOUT LIMITATION TO THE FOREGOING, NO TARGET COMPANY HAS, NOR, HAVE
ANY EMPLOYEES, OFFICERS, DIRECTORS, CONSULTANTS, ADVISORS, AGENTS, MEMBERS OR
REPRESENTATIVES OF ANY TARGET COMPANY OR OTHER PERSON ACTING ON BEHALF OF ANY
TARGET COMPANY, VIOLATED, OR TAKEN ANY ACTION WHICH WOULD CAUSE ANY TARGET
COMPANY TO BE IN VIOLATION OF, THE FOREIGN CORRUPT PRACTICES ACT OF 1977, AS
AMENDED (THE “FCPA”), OR THE USA PATRIOT ACT, OR ANY RULES AND REGULATIONS
THEREUNDER.  THERE IS NOT NOW, AND THERE HAS NEVER BEEN, ANY EMPLOYMENT BY ANY
TARGET COMPANY OF, OR BENEFICIAL OWNERSHIP IN ANY TARGET COMPANY BY, ANY
GOVERNMENTAL OR POLITICAL OFFICIAL OF ANY COUNTRY.


 


5.21.        APPROVALS. EXCEPT AS DESCRIBED IN SCHEDULE 5.21, EACH TARGET
COMPANY POSSESSES OR HAS APPLIED FOR ALL GOVERNMENTAL AND OTHER PERMITS,
LICENSES, CONSENTS, CERTIFICATES, ORDERS, AUTHORIZATIONS AND APPROVALS (THE
“APPROVALS”) TO OWN OR HOLD UNDER LEASE AND OPERATE ITS PROPERTIES AND ASSETS
AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND ALL SUCH APPROVALS ARE
IDENTIFIED IN SCHEDULE 5.21.  EACH APPROVAL IS VALID, BINDING AND IN FULL FORCE
AND EFFECT AND EACH TARGET COMPANY HAS COMPLIED WITH ALL REQUIREMENTS OF, AND IS
NOT IN DEFAULT UNDER, ANY SUCH APPROVAL AND HAS NOT RECEIVED ANY NOTICE THAT IT
IS IN VIOLATION OF ANY OF THE TERMS OR CONDITIONS OF SUCH APPROVAL OR ANY NOTICE
RELATING TO THE REVOCATION OR MODIFICATION OF ANY SUCH APPROVALS. NO LOSS OR
EXPIRATION OF ANY APPROVAL IS THREATENED OR PENDING OTHER THAN EXPIRATION IN
ACCORDANCE WITH THE TERMS THEREOF.


 


5.22.        TRANSACTIONS WITH AFFILIATES.  EXCEPT AS DESCRIBED IN SCHEDULE 5.22
AND EXCEPT FOR THE SALE OF GOODS AND SERVICES AND LICENSING OF INTELLECTUAL
PROPERTY AMONG THE TARGET COMPANIES IN THE ORDINARY COURSE OF BUSINESS AND/OR
BETWEEN THE TARGET COMPANIES AND HETRONIC DEUTSCHLAND IN THE ORDINARY COURSE OF
BUSINESS, NONE OF THE TARGET COMPANIES, THEIR AFFILIATES, NOR ANY OFFICER OR
DIRECTOR OF ANY TARGET COMPANY OR ITS AFFILIATES, NOR ANY MEMBER OF THE
IMMEDIATE FAMILY OF ANY SUCH PERSONS: (A) HAS ANY DIRECT OR INDIRECT INTEREST IN
(I) ANY


 


23

--------------------------------------------------------------------------------



 


PROPERTY OR ASSET WHICH IS OWNED OR USED BY ANY TARGET COMPANY IN THE CONDUCT OF
ITS BUSINESS, OR (II) ANY ENTITY WHICH DOES BUSINESS WITH ANY TARGET COMPANY; OR
(B) HAS ANY FINANCIAL, BUSINESS OR CONTRACTUAL RELATIONSHIP OR ARRANGEMENT WITH
ANY TARGET COMPANY, HAS ANY OUTSTANDING LOANS TO OR FROM ANY TARGET COMPANY,
PERFORMS SERVICES OR SUPPLIES GOODS TO ANY TARGET COMPANY, OR HAS ANY OTHER
LIABILITIES DUE TO OR FROM ANY TARGET COMPANY.


 


5.23.        ENVIRONMENTAL MATTERS.


 


5.23.1.     ENVIRONMENTAL COMPLIANCE.  EXCEPT AS DISCLOSED IN SCHEDULE 5.23, ALL
FACILITIES OWNED, LEASED, USED OR OPERATED BY ANY TARGET COMPANY OR ANY
PREDECESSOR IN INTEREST HAVE BEEN, AND CONTINUE TO BE, OWNED, LEASED, USED OR
OPERATED IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS AND ALL
ENVIRONMENTAL PERMITS. ALL PAST NON-COMPLIANCE WITH ENVIRONMENTAL LAWS OR
ENVIRONMENTAL PERMITS HAS BEEN RESOLVED WITHOUT ANY PENDING, ON-GOING OR FUTURE
OBLIGATION, COST OR LIABILITY, AND THERE IS NO REQUIREMENT PROPOSED FOR ADOPTION
OR IMPLEMENTATION UNDER ANY ENVIRONMENTAL LAW OR ENVIRONMENTAL PERMIT.


 


5.23.2.     ENVIRONMENTAL AUDITS.  SCHEDULE 5.23 IDENTIFIES (I) ALL
ENVIRONMENTAL AUDITS, ASSESSMENTS, OCCUPATIONAL HEALTH STUDIES OR SIMILAR
STUDIES OR ANALYSES UNDERTAKEN BY, OR AT THE DIRECTION OF, GOVERNMENTAL
AUTHORITIES, ANY TARGET COMPANY, OR ANY PREDECESSOR IN INTEREST; (II) THE
RESULTS OF THE MOST RECENT ANALYSES OF WATER (INCLUDING GROUNDWATER ANALYSES),
SOIL, AIR OR ASBESTOS SAMPLES WHERE NON-COMPLIANCE OR CONTAMINATION IS
INDICATED; (III) THE MOST RECENT INSPECTION OF EACH OPERATING FACILITY BY THE
U.S. ENVIRONMENTAL PROTECTION AGENCY OR OTHER RELEVANT GOVERNMENTAL AUTHORITY;
(IV) WRITTEN COMMUNICATIONS WITH GOVERNMENTAL AUTHORITIES RELATING TO ISSUES OF
NONCOMPLIANCE CONCERNING ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS; AND
(V) ANY WRITTEN CLAIM OR COMPLAINT CONCERNING ENVIRONMENTAL MATTERS OF ANY
TARGET COMPANY, IN EACH CASE RELATING TO THE REAL PROPERTY OWNED, LEASED OR
OCCUPIED BY ANY TARGET COMPANY, OR ANY TARGET COMPANY’S OPERATIONS, AS
APPLICABLE.


 


5.23.3.     RELEASE, STORAGE OR DISPOSAL OF HAZARDOUS MATERIALS.  HAZARDOUS
MATERIALS HAVE NOT BEEN RELEASED BY ANY TARGET COMPANY ON ANY REAL PROPERTY
OWNED, LEASED OR OCCUPIED BY ANY TARGET COMPANY OR, DURING ITS PERIOD OF
OWNERSHIP, LEASE OR OCCUPANCY, ON ANY PROPERTY FORMERLY OWNED, LEASED OR
OCCUPIED BY, OR ON BEHALF OF, ANY TARGET COMPANY.  EACH TARGET COMPANY HAS
REPORTED PROMPTLY TO APPROPRIATE AUTHORITIES EACH UNAUTHORIZED RELEASE OF ANY
HAZARDOUS MATERIAL AT ANY FACILITY LEASED, OWNED, USED OR OPERATED BY ANY TARGET
COMPANY, OR ANY PREDECESSOR IN INTEREST, WHICH WAS REQUIRED TO BE REPORTED BY
TARGET COMPANIES UNDER APPLICABLE ENVIRONMENTAL LAWS.  EXCEPT AS DISCLOSED IN
SCHEDULE 5.23, NO REAL PROPERTY CURRENTLY OR FORMERLY OWNED, LEASED OR OCCUPIED
BY ANY TARGET COMPANY, AND NO SITE OR LOCATION USED BY ANY TARGET COMPANY OR ANY
PREDECESSOR IN INTEREST HAS DISPOSED, TREATED, OR ARRANGED FOR THE STORAGE,
DISPOSAL OR TREATMENT OF, ANY HAZARDOUS MATERIAL OR OTHER WASTE (I) HAS BEEN
PLACED ON THE NATIONAL PRIORITIES LIST OR ITS STATE EQUIVALENT; (II) THE U.S.
ENVIRONMENTAL PROTECTION AGENCY OR OTHER RELEVANT GOVERNMENTAL AUTHORITY HAS
PROPOSED, OR IS PROPOSING, TO PLACE ON THE NATIONAL PRIORITIES LIST OR STATE
EQUIVALENT; (III) IS ON NOTICE OF, OR SUBJECT TO A CLAIM, ADMINISTRATIVE ORDER
OR OTHER DEMAND EITHER TO TAKE REMEDIAL ACTION OR TO REIMBURSE ANY PERSON WHO
HAS TAKEN REMEDIAL ACTION IN CONNECTION WITH THAT SITE; (IV) HAS FILED (OR HAS
HAD FILED WITH RESPECT TO IT) NOTIFICATION OF HAZARDOUS WASTE ACTIVITIES; OR
(V) IS ON ANY STATE COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION LIABILITY
INFORMATION SYSTEM LIST OR EQUIVALENT LIST.


 


24

--------------------------------------------------------------------------------



 


5.23.4.     REMEDIAL ACTIONS.  NO TARGET COMPANY IS CONDUCTING, NOR HAS
UNDERTAKEN OR COMPLETED, ANY REMEDIAL ACTION RELATING TO ANY RELEASE OR
THREATENED RELEASE OF HAZARDOUS MATERIALS AT REAL PROPERTY OWNED, LEASED OR
OCCUPIED BY ANY TARGET COMPANY OR AT ANY OTHER SITE, LOCATION OR OPERATION,
EITHER VOLUNTARILY OR PURSUANT TO THE ORDER OF ANY GOVERNMENTAL AUTHORITY OR THE
REQUIREMENTS OF ANY ENVIRONMENTAL LAW OR ENVIRONMENTAL PERMIT. NEITHER THE
EXECUTION OF THIS AGREEMENT NOR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY WILL REQUIRE ANY REMEDIAL ACTION OR NOTICE TO OR CONSENT OF
GOVERNMENTAL AUTHORITIES OR ANY THIRD PARTY PURSUANT TO ANY APPLICABLE
ENVIRONMENTAL LAW OR ENVIRONMENTAL PERMIT.


 


5.23.5.     STORAGE TANKS.  EXCEPT AS SET FORTH IN SCHEDULE 5.23, NO TARGET
COMPANY HAS OWNED OR OPERATED, NOR PRESENTLY OWNS OR OPERATES, ANY UNDERGROUND
OR ABOVEGROUND STORAGE TANKS.  TO SELLERS’ KNOWLEDGE, THERE ARE NO UNDERGROUND
OR ABOVEGROUND STORAGE TANKS OR ANY SURFACE IMPOUNDMENTS, SEPTIC TANKS, PITS,
LAGOONS OR OTHER AREAS IN WHICH HAZARDOUS MATERIALS ARE BEING OR HAVE BEEN
TREATED, STORED OR DISPOSED ON ANY REAL PROPERTY OWNED, LEASED OR OCCUPIED BY
ANY TARGET COMPANY. TO SELLERS’ KNOWLEDGE, THERE ARE NO WASTES, DRUMS OR
CONTAINERS DISPOSED OF OR BURIED ON, IN OR UNDER THE GROUND LOCATED ON THE
PREMISES OWNED OR OPERATED BY ANY TARGET COMPANY.  NO TARGET COMPANY HAS
DISPOSED OF OR BURIED ANY WASTES, DRUMS OR CONTAINERS ON, IN OR UNDER THE GROUND
OR ANY SURFACE WATERS LOCATED ON THE PREMISES OWNED OR OPERATED BY ANY TARGET
COMPANY.  NO TARGET COMPANY NOR ANY PARTY ACTING ON ITS BEHALF, HAS DISPOSED OF
OR BURIED, OR ARRANGED TO DISPOSE OF OR BURY, ANY WASTE, DRUMS OR CONTAINERS IN
OR ON THE PREMISES OF A THIRD PARTY OTHER THAN THOSE PURSUANT TO AND IN
COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS.


 


5.23.6.     CONTAMINANTS.  EXCEPT AS SET FORTH IN SCHEDULE 5.23, THERE ARE NO
POLYCHLORINATED BIPHENYLS, ASBESTOS OR ASBESTOS-CONTAINING MATERIALS OR UREA
FORMALDEHYDE IN OR ON PREMISES OWNED OR OPERATED BY ANY TARGET COMPANY AND THE
SOIL, SURFACE WATER AND GROUND WATER AT, UNDER OR ON EACH SUCH PREMISES ARE FREE
FROM ANY MATERIAL OR SUBSTANCE WHICH IS OR MAY BE HAZARDOUS OR TOXIC, OR WHICH
COULD OTHERWISE POSE A RISK TO HEALTH, SAFETY OR THE ENVIRONMENT OR WHICH IS
REGULATED, PROHIBITED OR CONTROLLED PURSUANT TO OR THE SUBJECT OF ANY
ENVIRONMENTAL LAWS.


 


5.23.7.     ENVIRONMENTAL CLAIMS.  THERE ARE NO ENVIRONMENTAL CLAIMS PENDING OR
THREATENED AGAINST ANY TARGET COMPANY AND, TO SELLERS’ KNOWLEDGE, THERE ARE NO
CIRCUMSTANCES THAT CAN REASONABLY BE EXPECTED TO FORM THE BASIS OF ANY SUCH
ENVIRONMENTAL CLAIM, INCLUDING WITH RESPECT TO ANY OFF-SITE DISPOSAL LOCATION
CURRENTLY OR FORMERLY USED BY, OR ON BEHALF OF, ANY TARGET COMPANY OR ANY OF ITS
PREDECESSORS OR WITH RESPECT TO ANY FACILITIES PREVIOUSLY OWNED, LEASED OR
OCCUPIED BY ANY TARGET COMPANY.


 


5.24.        PRODUCT LIABILITY AND WARRANTY MATTERS.  EXCEPT AS DISCLOSED IN
SCHEDULE 5.24, THERE ARE NO ACTIONS, SUITS, INQUIRIES, PROCEEDINGS, CLAIMS, OR
INVESTIGATIONS BY OR BEFORE ANY GOVERNMENTAL AUTHORITY PENDING OR, TO SELLERS’
KNOWLEDGE, THREATENED, AGAINST OR INVOLVING ANY TARGET COMPANY RELATING TO ANY
PRODUCT ALLEGED TO HAVE BEEN MANUFACTURED OR SOLD BY ANY TARGET COMPANY AND
ALLEGED TO HAVE BEEN DEFECTIVE OR IMPROPERLY DESIGNED OR MANUFACTURED. 
SCHEDULE 5.24 LISTS ALL FORMAL OR INFORMAL POLICIES, PRACTICES OF TARGET
COMPANIES PURSUANT TO WHICH ANY PERSON HAS ANY RIGHT TO RETURN ANY PRODUCT OR
PRODUCTS SOLD BY ANY TARGET COMPANY FOR CREDIT OR REFUND AND ANY OTHER EXPRESS
OR IMPLIED WARRANTIES, INDEMNIFICATIONS OR GUARANTEES WITH RESPECT TO SUCH
PRODUCTS (COLLECTIVELY, “HETRONIC WARRANTIES”).  EXCEPT AS DISCLOSED IN


 


25

--------------------------------------------------------------------------------



 


SCHEDULE 5.24, NO CUSTOMER OF ANY TARGET COMPANY HAS RETURNED ANY PRODUCTS SOLD
IN THE BUSINESS OR APPLIED FOR OR REQUESTED ANY CREDIT OR REFUND WITH RESPECT
THERETO EXCEPT PURSUANT TO SAID HETRONIC WARRANTIES.  CORRECT AND COMPLETE
COPIES OF ALL WRITTEN HETRONIC WARRANTIES DISCLOSED ON SCHEDULE 5.24 AND
ACCURATE DESCRIPTIONS OF ALL ORAL OR INFORMAL HETRONIC WARRANTIES DISCLOSED ON
THE SCHEDULE 5.24 HAVE BEEN PROVIDED TO BUYER.


 


5.25.        PRINCIPAL CUSTOMERS AND SUPPLIERS.  SCHEDULE 5.25 SETS FORTH
SEPARATE LISTS OF THE TEN (10) LARGEST CUSTOMERS OF THE TARGET COMPANIES
(COLLECTIVELY) IN TERMS OF SALES DURING THE YEARS ENDED DECEMBER 31, 2005, 2006
AND 2007 (THE “NAMED CUSTOMERS”), AND THE TEN (10) LARGEST SUPPLIERS TO THE
TARGET COMPANIES (COLLECTIVELY) DURING THE YEARS ENDED DECEMBER 31, 2005, 2006
AND 2007 (THE “NAMED SUPPLIERS”), SHOWING IN EACH CASE THE APPROXIMATE TOTAL
SALES AND PURCHASES BY OR FROM EACH SUCH CUSTOMER OR SUPPLIER DURING SUCH
PERIOD. THERE ARE NO OTHER CUSTOMERS OR SUPPLIERS WHO ACCOUNTED FOR MORE THAN 5%
OF SALES OR PURCHASES, RESPECTIVELY, BY THE TARGET COMPANIES DURING THE PERIODS
SHOWN.


 

Except as set forth on Schedule 5.25, since January 1, 2008, no Named Customer
or Named Supplier has terminated its business relationship with the Target
Companies or provided written notice of its intent to refrain from purchasing
from or dealing with the Target Companies or, after the Closing, the Buyers.  To
Sellers’ Knowledge, there has not otherwise been any material adverse change in
the business relationship of any Target Company with any such Named Customer or
Named Supplier.

 


5.26.        SOLVENCY.  NO TARGET COMPANY IS, NOR WILL ANY TARGET COMPANY BE
RENDERED BY THE OCCURRENCE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
INSOLVENT AND, IMMEDIATELY AFTER GIVING EFFECT TO THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT EACH TARGET COMPANY WILL BE ABLE TO
PAY ITS DEBTS AS THEY BECOME DUE.  AS USED HEREIN, THE TERM: (I) “INSOLVENT”
MEANS THAT THE SUM OF THE PRESENT FAIR SALABLE VALUE OF ITS ASSETS DOES NOT AND
WILL NOT EXCEED ITS DEBTS AND OTHER PROBABLE LIABILITIES, AND (II) “DEBTS”
INCLUDES ANY LEGAL LIABILITY, WHETHER MATURED OR UNMATURED, LIQUIDATED OR
UNLIQUIDATED, ABSOLUTE, FIXED OR CONTINGENT, DISPUTED OR UNDISPUTED OR SECURED
OR UNSECURED.


 


5.27.        MATERIAL ADVERSE AFFECT. SINCE DECEMBER 31, 2007, THERE HAS NOT
BEEN ANY MATERIAL ADVERSE CHANGE IN THE LIABILITIES, PROPERTIES, CUSTOMER
RELATIONSHIPS, PROSPECTS, ASSETS, RESULTS OF OPERATION OR FINANCIAL CONDITION OF
ANY TARGET COMPANY, TAKEN AS A WHOLE, AND NO EVENT HAS OCCURRED OR CIRCUMSTANCE
EXISTS THAT MAY RESULT IN SUCH A MATERIAL ADVERSE CHANGE.


 


5.28.        DISCLOSURE.  NO REPRESENTATION OR WARRANTY OF THE SELLING PARTIES
MADE HEREUNDER OR IN THE SCHEDULES CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMITS TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS
CONTAINED HEREIN OR THEREIN NOT MISLEADING.  COPIES OF ALL DOCUMENTS REFERRED TO
HEREIN OR IN THE SCHEDULES HAVE BEEN DELIVERED OR MADE AVAILABLE TO METHODE, ARE
TRUE, CORRECT AND COMPLETE COPIES THEREOF, AND INCLUDE ALL AMENDMENTS,
SUPPLEMENTS OR MODIFICATIONS THERETO OR WAIVERS THEREUNDER.


 


6.             REPRESENTATIONS AND WARRANTIES OF METHODE.


 

As an inducement for the Selling Parties to enter into this Agreement, Methode
represents and warrants to the Selling Parties as follows:

 

26

--------------------------------------------------------------------------------



 


6.1.          ORGANIZATION.  METHODE AND EACH OF THE BUYERS IS AN ORGANIZATION
OF THE NATURE IDENTIFIED IN SCHEDULE 6.1 AND IS DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION IDENTIFIED IN
SCHEDULE 6.1.  EACH BUYER HAS ALL REQUISITE POWER AND AUTHORITY TO ACQUIRE THE
PURCHASED ASSETS AND THE PURCHASED SHARES AS CONTEMPLATED HEREBY.


 


6.2.          ENFORCEABILITY AND AUTHORIZATION.


 


6.2.1.       AUTHORIZATION BY METHODE.  METHODE HAS ALL REQUISITE CORPORATE
POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND ALL OTHER
AGREEMENTS AND DOCUMENTS TO BE EXECUTED AND DELIVERED BY METHODE PURSUANT THIS
AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THE EXECUTION
AND DELIVERY OF THIS AGREEMENT AND ALL OTHER AGREEMENTS AND DOCUMENTS TO BE
EXECUTED AND DELIVERED BY METHODE PURSUANT HERETO, AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY ACTION ON BEHALF OF METHODE.  THIS AGREEMENT CONSTITUTES, AND ALL
OTHER AGREEMENTS AND DOCUMENTS TO BE EXECUTED AND DELIVERED BY METHODE WILL
CONSTITUTE, THE VALID AND BINDING AGREEMENTS OF METHODE, ENFORCEABLE AGAINST
METHODE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT THAT (I) SUCH
ENFORCEMENT MAY BE SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAWS, NOW OR HEREAFTER IN EFFECT, AFFECTING
CREDITORS’ RIGHTS GENERALLY, AND (II) THE REMEDY OF SPECIFIC PERFORMANCE AND
INJUNCTIVE AND OTHER FORMS OF EQUITABLE RELIEF MAY BE SUBJECT TO EQUITABLE
DEFENSES AND TO THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR
MAY BE BROUGHT.


 


6.2.2.       AUTHORIZATION BY THE BUYERS.  EACH BUYER HAS OR WILL HAVE ALL
REQUISITE CORPORATE POWER AND AUTHORITY TO EXECUTE AND DELIVER ALL AGREEMENTS
AND DOCUMENTS TO BE EXECUTED AND DELIVERED BY SUCH BUYER PURSUANT THIS AGREEMENT
AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THE EXECUTION AND
DELIVERY OF ALL AGREEMENTS AND DOCUMENTS TO BE EXECUTED AND DELIVERED BY EACH
BUYER PURSUANT HERETO, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY HAVE BEEN OR WILL BE DULY AUTHORIZED BY ALL NECESSARY ACTION
ON BEHALF OF THE BUYER.  THIS AGREEMENT CONSTITUTES, AND ALL OTHER AGREEMENTS
AND DOCUMENTS TO BE EXECUTED AND DELIVERED BY EACH BUYER WILL CONSTITUTE, THE
VALID AND BINDING AGREEMENTS OF SUCH BUYER, ENFORCEABLE AGAINST SUCH BUYER IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT THAT (I) SUCH ENFORCEMENT MAY BE
SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER SIMILAR LAWS, NOW OR HEREAFTER IN EFFECT, AFFECTING CREDITORS’ RIGHTS
GENERALLY, AND (II) THE REMEDY OF SPECIFIC PERFORMANCE AND INJUNCTIVE AND OTHER
FORMS OF EQUITABLE RELIEF MAY BE SUBJECT TO EQUITABLE DEFENSES AND TO THE
DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY BE BROUGHT.


 


6.3.          NO CONFLICT; METHODE CONSENTS.  NEITHER THE EXECUTION AND DELIVERY
OF THIS AGREEMENT BY METHODE, NOR THE EXECUTION AND DELIVERY BY METHODE AND/OR
THE BUYERS OF ANY OTHER AGREEMENT OR DOCUMENT TO BE EXECUTED AND DELIVERED BY
METHODE AND/OR THE BUYERS PURSUANT TO THIS AGREEMENT, NOR THE CONSUMMATION BY
METHODE AND/OR THE BUYERS OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
WILL CONSTITUTE A VIOLATION OF, OR BE IN CONFLICT WITH, OR RESULT IN A
CANCELLATION OF, OR CONSTITUTE A DEFAULT UNDER: (A) ANY TERM OR PROVISION OF THE
CERTIFICATE OF INCORPORATION OR BYLAWS OF METHODE OR SUCH BUYER; (B) ANY
JUDGMENT, DECREE, ORDER, REGULATION OR RULE OF ANY COURT OR OTHER GOVERNMENTAL
AUTHORITY TO WHICH METHODE OR SUCH BUYER IS SUBJECT; (C) ANY APPLICABLE LAW;
(D) ANY CONTRACT TO WHICH METHODE OR SUCH BUYER IS A PARTY OR IS BOUND.


 


27

--------------------------------------------------------------------------------


 

Except as set forth on Schedule 6.3, no consent of, or notice to, or filing with
any Governmental Authority or any other Person, is required to be obtained or
given by Methode or any Buyer in connection with the execution, delivery or
performance of this Agreement or any other agreement or document to be executed,
delivered or performed hereunder by the Methode or the Buyers.

 


7.             INTENTIONALLY OMITTED.


 


8.             CONDITIONS TO CLOSING.


 


8.1.          MUTUAL CONDITIONS.  THE RESPECTIVE OBLIGATIONS OF EACH PARTY TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE SUBJECT TO
THE FULFILLMENT AT OR PRIOR TO CLOSING OF EACH OF THE FOLLOWING CONDITIONS:


 


8.1.1.       NO SUIT.  NO SUIT, ACTION OR OTHER PROCEEDING OR INVESTIGATION
SHALL TO THE KNOWLEDGE OF ANY PARTY TO THIS AGREEMENT BE THREATENED OR PENDING
BEFORE OR BY ANY GOVERNMENTAL AGENCY OR BY ANY THIRD PARTY RESTRAINING OR
PROHIBITING THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


8.2.          CONDITIONS TO METHODE’S OBLIGATIONS.  THE OBLIGATIONS OF METHODE
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE SUBJECT
TO THE FULFILLMENT AT OR PRIOR TO CLOSING OF EACH OF THE FOLLOWING CONDITIONS:


 


8.2.1.       INTENTIONALLY OMITTED.


 


8.2.2.       INTENTIONALLY OMITTED.


 


8.2.3.       REQUIRED CONSENTS AND APPROVALS.  ALL MATERIAL AUTHORIZATIONS,
CONSENTS, WAIVERS, APPROVALS OR OTHER ACTION IDENTIFIED IN SCHEDULE 8.2.3, SHALL
HAVE BEEN OBTAINED.


 


8.2.4.       NO MATERIAL ADVERSE EFFECT.  THERE SHALL HAVE OCCURRED NO MATERIAL
ADVERSE EFFECT (WHETHER OR NOT COVERED BY INSURANCE).


 


8.2.5.       PAYOFF LETTERS.  THE SELLING PARTIES SHALL HAVE DELIVERED TO
METHODE PAYOFF LETTERS (THE “PAYOFF LETTERS”) FOR ALL OUTSTANDING INDEBTEDNESS
OF THE SELLERS SECURED BY ANY LIEN AND FOR ALL OUTSTANDING INDEBTEDNESS OF
HETRONIC ASIA (WHETHER SECURED OR UNSECURED), IN EACH CASE IN FORM AND SUBSTANCE
ACCEPTABLE TO METHODE, IN ITS SOLE DISCRETION.  EXCEPT FOR SUCH RELEASES AND UCC
TERMINATION STATEMENTS COVERED BY SUCH PAY-OFF LETTERS, THE TARGET COMPANIES
SHALL HAVE OBTAINED ALL RELEASES AND AUTHORIZATION TO FILE ALL UCC TERMINATION
STATEMENTS NECESSARY TO CAUSE ITS PROPERTIES AND ASSETS TO BE FREE AND CLEAR OF
ALL LIENS AS OF THE CLOSING DATE.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THIS CONDITION SHALL ONLY BE SATISFIED IF SUCH PAYOFF LETTERS SPECIFY
AN AGGREGATE PAYOFF AMOUNT LESS THAN THE CLOSING PAYMENT MINUS THE FUNDS TO BE
DEPOSITED IN THE INDEMNITY ESCROW ACCOUNT AND NET BOOK VALUE ESCROW ACCOUNT.


 


8.2.6.       EMPLOYMENT AGREEMENTS.  TORSTEN REMPE SHALL HAVE ENTERED INTO AN
EMPLOYMENT AGREEMENT WITH A BUYER IN THE FORM ATTACHED HERETO AS EXHIBIT B, AND
SUCH


 


28

--------------------------------------------------------------------------------



 


EMPLOYMENT AGREEMENT SHALL NOT HAVE BEEN AMENDED, CANCELLED, TERMINATED OR
OTHERWISE MODIFIED.


 


8.2.7.       AMPCONTROL AGREEMENT.  AMPCONTROL, INC. SHALL HAVE EXECUTED AND
DELIVERED TO METHODE A SUPPLY AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT C
(THE “AMPCONTROL AGREEMENT”).


 


8.2.8.       GERMAN DISTRIBUTION AGREEMENTS.  HETRONIC DEUTSCHLAND SHALL HAVE
EXECUTED AND DELIVERED TO METHODE A DISTRIBUTION AND ASSEMBLING PARTNER
AGREEMENT AND A LICENSE AGREEMENT IN THE FORMS ATTACHED HERETO AS EXHIBIT D
(TOGETHER, THE “GERMAN DISTRIBUTION AGREEMENTS”).


 


8.2.9.       CONSULTING AGREEMENT. THE SHAREHOLDER SHALL HAVE EXECUTED AND
DELIVERED TO METHODE A CONSULTING AGREEMENT IN THE FORM ATTACHED HERETO AS
EXHIBIT E (THE “CONSULTING AGREEMENT”).


 


8.2.10.     NONCOMPETITION AGREEMENT.  EACH SELLER AND THE SHAREHOLDER SHALL
HAVE EXECUTED AND DELIVERED TO METHODE A NONCOMPETITION AND CONFIDENTIALITY
AGREEMENT IN FAVOR OF METHODE AND THE BUYERS IN THE FORM ATTACHED HERETO AS
EXHIBIT F.


 


8.2.11.     FOREIGN COUNSEL OPINION. LOCAL COUNSEL TO HETRONIC ASIA SHALL HAVE
DELIVERED TO METHODE AN OPINION OF COUNSEL, DATED THE CLOSING DATE, IN THE FORM
ATTACHED HERETO AS EXHIBIT G.


 


8.2.12.     ESCROW AGREEMENT. THE SELLING PARTIES AND THE ESCROW AGENT SHALL
HAVE EXECUTED AND DELIVERED TO METHODE AN ESCROW AGREEMENT IN THE FORM ATTACHED
HERETO AS EXHIBIT H (THE “ESCROW AGREEMENT”).


 


8.2.13.     LEASE ADDENDUM. J & G-ESTATES, L.L.C., AN OKLAHOMA LIMITED LIABILITY
COMPANY, AND HETRONIC INTERNATIONAL SHALL HAVE EXECUTED AND DELIVERED TO METHODE
A LEASE ADDENDUM IN THE FORM ATTACHED HERETO AS EXHIBIT I (THE “LEASE
ADDENDUM”).


 


8.2.14.     CLOSING DOCUMENTS.  THE FOLLOWING DOCUMENTS SHALL HAVE BEEN
DELIVERED TO METHODE:


 

(A)           INSTRUMENTS OF ASSIGNMENT FOR PURCHASED ASSETS.  BILLS OF SALE,
DEEDS AND OTHER DOCUMENTS OR INSTRUMENTS TRANSFERRING, ASSIGNING AND CONVEYING
TO THE APPLICABLE BUYER DESIGNATED BY METHODE ALL RIGHT, TITLE AND INTEREST IN
THE PURCHASED ASSETS, FREE AND CLEAR OF ALL LIENS, DULY EXECUTED BY THE SELLERS,
ALL OF WHICH DOCUMENTS SHALL BE IN FORM AND SUBSTANCE ACCEPTABLE TO METHODE,
ACTING REASONABLY.

 

(B)           NAME CHANGE DOCUMENTATION. SUCH INSTRUMENTS AND OTHER
DOCUMENTATION NECESSARY TO CHANGE THE LEGAL NAME OF EACH SELLER TO REMOVE THE
WORD “HETRONIC” FROM SUCH LEGAL NAME, EXECUTED BY SUCH PERSONS AND IN SUCH FORM
READY FOR FILING WITH THE APPROPRIATE GOVERNMENTAL AUTHORITY IN EACH SUCH
PERSON’S JURISDICTION OF ORGANIZATION (THE “NAME CHANGE FILINGS”).

 

29

--------------------------------------------------------------------------------


 

(C)           GOOD STANDING CERTIFICATES.  CERTIFICATES OF LEGAL EXISTENCE AND
GOOD STANDING FOR EACH TARGET COMPANY ISSUED AS OF A RECENT DATE PRIOR TO THE
CLOSING DATE BY THE SECRETARIES OF STATE OR OTHER APPLICABLE GOVERNMENTAL
AUTHORITY OF EACH JURISDICTION IN WHICH SUCH TARGET COMPANY IS ORGANIZED OR
QUALIFIED TO DO BUSINESS.

 

(D)           SECRETARIES’ CERTIFICATES.  A CERTIFICATE OF THE SECRETARY OF EACH
SELLING PARTY (OTHER THAN THE SHAREHOLDER) DATED AS OF THE CLOSING DATE
CERTIFYING (I) THAT THE EXISTENCE AND GOOD STANDING SUCH SELLING PARTY HAS NOT
CHANGED SINCE THE DATE OF THE CERTIFICATES OF LEGAL EXISTENCE AND GOOD STANDING
DELIVERED TO METHODE, (II) THE RESOLUTIONS OF THE APPLICABLE MANAGEMENT OR
SUPERVISORY BOARD FOR SUCH SELLING PARTY AUTHORIZING THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND/OR ALL OTHER AGREEMENTS, INSTRUMENTS,
CERTIFICATES AND DOCUMENTS EXECUTED BY SUCH PERSON IN CONNECTION HEREWITH, AND
(III) THE INCUMBENCY OF THE OFFICERS OF SUCH SELLING PARTY EXECUTING AND
DELIVERING THIS AGREEMENT AND/OR ALL OTHER AGREEMENTS, INSTRUMENTS, CERTIFICATES
AND DOCUMENTS EXECUTED BY SUCH SELLING PARTY IN CONNECTION HEREWITH.

 


8.2.15.     HETRONIC ASIA CLOSING DELIVERIES.


 

(A)           STOCK CERTIFICATES AND INSTRUMENTS OF ASSIGNMENT FOR PURCHASED
SHARES. HETRONIC HOLDING SHALL HAVE DELIVERED TO METHODE THE ORIGINAL SHARE
CERTIFICATES REPRESENTING THE PURCHASED SHARES, DULY ENDORSED IN FAVOR OF THE
BUYER DESIGNATED BY METHODE OR ACCOMPANIED BY INSTRUMENTS OF ASSIGNMENT OR SUCH
OTHER DOCUMENTATION NECESSARY TO CONVEY TO A BUYER DESIGNATED BY METHODE ALL
RIGHT, TITLE AND INTEREST IN THE PURCHASED SHARES.

 

(B)           SECRETARY CERTIFICATE. THE SECRETARY OF HETRONIC ASIA SHALL HAVE
DELIVERED A CERTIFICATE DATED AS OF THE CLOSING DATE CERTIFYING (I) THAT THE
EXISTENCE AND GOOD STANDING HETRONIC ASIA HAS NOT CHANGED SINCE THE DATE OF THE
CERTIFICATES OF LEGAL EXISTENCE AND GOOD STANDING DELIVERED TO METHODE, (II) A
COPY OF CURRENT ORGANIZATIONAL DOCUMENTATION, WITH ALL AMENDMENTS, IN FORCE AS
OF SUCH DATE, AND (III) THE INCUMBENCY OF ALL DIRECTORS AND OFFICERS OF HETRONIC
ASIA.

 

(C)           INTERCOMPANY AGREEMENT TERMINATION DOCUMENTS. THE SELLING PARTIES
AND THEIR AFFILIATES, AS APPLICABLE, SHALL HAVE EXECUTED AND DELIVERED TO
METHODE SUCH AGREEMENTS AS MAY BE NECESSARY TO TERMINATE THE AGREEMENTS BETWEEN
THE SELLING PARTIES AND THEIR AFFILIATES AND HETRONIC ASIA, IN EACH CASE WITHOUT
FURTHER LIABILITY TO HETRONIC ASIA OR THE SELLING PARTIES (THE “INTERCOMPANY
AGREEMENT TERMINATION DOCUMENTS”).

 


8.2.16.     GERMAN LOCAL TRANSFER AGREEMENT. HETRONIC EUROPE SHALL HAVE EXECUTED
AND DELIVERED TO METHODE A LOCAL TRANSFER AGREEMENT IN THE FORM ATTACHED HERETO
AS EXHIBIT K (THE “GERMAN LOCAL TRANSFER AGREEMENT”).


 


8.2.17.     HETRONIC DEUTSCHLAND INTERCOMPANY ASSIGNMENTS. HETRONIC DEUTSCHLAND
SHALL HAVE EXECUTED AND DELIVERED TO METHODE THE BILLS OF SALE AND INSTRUMENTS
OF ASSIGNMENT IN THE FORM ATTACHED HERETO AS EXHIBIT L (THE “HETRONIC
DEUTSCHLAND INTERCOMPANY ASSIGNMENTS”) CONVEYING TO HETRONIC INTERNATIONAL, ON A
DATE PRIOR TO THE DATE OF THIS AGREEMENT, ALL RIGHTS IN THE PURCHASED ASSETS
IDENTIFIED THEREIN (CONSISTING OF TRADEMARKS PREVIOUSLY ASSIGNED BY

 

30

--------------------------------------------------------------------------------



 


HETRONIC DEUTSCHLAND TO HETRONIC INTERNATIONAL WHERE SUCH ASSIGNMENT HAS NOT
BEEN PREVIOUSLY RECORDED).


 


8.3.          CONDITIONS TO THE SELLING PARTIES’ OBLIGATIONS.  THE OBLIGATIONS
OF THE SELLING PARTIES TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE SUBJECT TO THE FULFILLMENT AT OR PRIOR TO THE CLOSING OF EACH
OF THE FOLLOWING CONDITIONS:


 


8.3.1.       INTENTIONALLY OMITTED.


 


8.3.2.       INTENTIONALLY OMITTED.


 


8.3.3.       NOTICE OF BUYERS.  METHODE SHALL HAVE DELIVERED TO THE SHAREHOLDER
WRITTEN NOTICE IDENTIFYING ONE OR MORE SUBSIDIARY OF METHODE (OR METHODE ITSELF)
AS THE BUYER(S) FOR THE PURCHASED ASSETS AND PURCHASED SHARES AND FOR EACH SUCH
BUYER, IDENTIFYING WHICH OF THE PURCHASED ASSETS (WHETHER BY THE IDENTITY OF THE
SELLER OWNING SUCH PURCHASED ASSETS OR BY LOCATION OF SUCH PURCHASED ASSETS OR
OTHERWISE) OR PURCHASED SHARES SUCH BUYER WILL ACQUIRE HEREUNDER.


 


8.3.4.       APPROVALS.  ALL MATERIAL AUTHORIZATIONS, CONSENTS, WAIVERS OR
APPROVALS OR OTHER ACTION REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT BY METHODE AND THE BUYERS, AND THE
CONSUMMATION BY METHODE AND THE BUYERS OF THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL HAVE BEEN OBTAINED.


 


8.3.5.       AMPCONTROL AGREEMENT.  A BUYER DESIGNATED BY METHODE SHALL HAVE
EXECUTED AND DELIVERED TO AMPCONTROL, INC. THE AMPCONTROL AGREEMENT.


 


8.3.6.       GERMAN DISTRIBUTION AGREEMENTS.  A BUYER DESIGNATED BY METHODE
SHALL HAVE EXECUTED AND DELIVERED TO HETRONIC DEUTSCHLAND THE GERMAN
DISTRIBUTION AGREEMENTS.


 


8.3.7.       CONSULTING AGREEMENT.  A BUYER DESIGNATED BY METHODE SHALL HAVE
EXECUTED AND DELIVERED TO THE SHAREHOLDER THE CONSULTING AGREEMENT.


 


8.3.8.       ESCROW AGREEMENT. METHODE AND THE ESCROW AGENT SHALL HAVE EXECUTED
AND DELIVERED TO HETRONIC HOLDING THE ESCROW AGREEMENT.


 


8.3.9.       LEASE ADDENDUM. A BUYER DESIGNATED BY METHODE SHALL HAVE EXECUTED
AND DELIVERED TO HETRONIC HOLDING THE LEASE ADDENDUM.


 


8.3.10.     EMPLOYMENT AGREEMENTS.  A BUYER DESIGNATED BY METHODE SHALL HAVE
ENTERED INTO, OR OFFERED TO ENTER INTO, THE EMPLOYMENT AGREEMENT WITH TORSTEN
REMPE, AND SUCH EMPLOYMENT AGREEMENT SHALL NOT HAVE BEEN AMENDED, CANCELLED,
TERMINATED OR OTHERWISE MODIFIED BY SUCH BUYER.


 


8.3.11.     CLOSING DOCUMENTS.  THE FOLLOWING DOCUMENTS SHALL HAVE BEEN
DELIVERED TO HETRONIC HOLDING:

 

31

--------------------------------------------------------------------------------


 

(A)           INSTRUMENTS OF ASSUMPTION. AN INSTRUMENT OF ASSUMPTION FROM EACH
BUYER ASSUMING THE ASSUMED LIABILITIES ASSUMED BY SUCH BUYER, DULY EXECUTED BY
THE APPLICABLE BUYER.

 

(B)           SECRETARY’S CERTIFICATES.  A CERTIFICATE OF THE SECRETARY OF EACH
BUYER DATED AS OF THE CLOSING DATE CERTIFYING (I) THAT THE EXISTENCE AND GOOD
STANDING SUCH BUYER HAS NOT CHANGED SINCE THE DATE OF THE CERTIFICATES OF LEGAL
EXISTENCE AND GOOD STANDING DELIVERED TO SELLERS, (II) THE RESOLUTIONS OF THE
APPLICABLE MANAGEMENT OR SUPERVISORY BOARD FOR SUCH BUYER AUTHORIZING THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND/OR ALL OTHER
AGREEMENTS, INSTRUMENTS, CERTIFICATES AND DOCUMENTS EXECUTED BY SUCH PERSON IN
CONNECTION HEREWITH, AND (III) THE INCUMBENCY OF THE OFFICERS OF SUCH BUYER
EXECUTING AND DELIVERING THIS AGREEMENT AND/OR ALL OTHER AGREEMENTS,
INSTRUMENTS, CERTIFICATES AND DOCUMENTS EXECUTED BY SUCH BUYER IN CONNECTION
HEREWITH.

 

(C)           GOOD STANDING CERTIFICATES.  CERTIFICATES OF LEGAL EXISTENCE AND
GOOD STANDING FOR EACH BUYER ISSUED AS OF A RECENT DATE PRIOR TO THE CLOSING
DATE BY THE SECRETARY OF STATE OR OTHER APPLICABLE GOVERNMENTAL AUTHORITY OF
EACH JURISDICTION IN WHICH SUCH BUYER IS ORGANIZED.

 


8.3.12.     GERMAN LOCAL TRANSFER AGREEMENT.  A BUYER DESIGNATED BY METHODE
SHALL HAVE EXECUTED AND DELIVERED TO HETRONIC EUROPE THE GERMAN LOCAL TRANSFER
AGREEMENT.


 


8.3.13.     INTERCOMPANY AGREEMENT TERMINATION DOCUMENTS. HETRONIC ASIA SHALL
HAVE EXECUTED AND DELIVERED TO HETRONIC HOLDING THE INTERCOMPANY AGREEMENT
TERMINATION DOCUMENTS.


 


8.4.          PAYMENT. THE CLOSING PAYMENT SHALL BE PAID IN ACCORDANCE WITH
SECTION 4.3 AT CLOSING.


 


9.             TERMINATION.


 


9.1.          TERMINATION OF AGREEMENT PRIOR TO CLOSING.  THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY MAY BE TERMINATED AT ANY TIME PRIOR TO THE
CLOSING, AS FOLLOWS:


 


9.1.1.       MUTUAL CONSENT.  BY MUTUAL WRITTEN AGREEMENT OF METHODE AND THE
SHAREHOLDER.


 


9.1.2.       BREACH.  BY THE SHAREHOLDER BY REASON OF THE BREACH BY METHODE IN
ANY MATERIAL RESPECT OF ANY OF ITS REPRESENTATIONS, WARRANTIES, COVENANTS OR
AGREEMENTS CONTAINED IN THIS AGREEMENT. BY METHODE BY REASON OF THE BREACH BY
ANY OF THE SELLING PARTIES IN ANY MATERIAL RESPECT OF ANY OF ITS OR THEIR
REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS CONTAINED IN THIS
AGREEMENT. IN THE EVENT OF AN ALLEGED BREACH, THE NON-BREACHING PARTY SHALL
PROVIDE WRITTEN NOTICE OF SUCH BREACH TO THE BREACHING PARTY (THE “BREACH
NOTICE”), AND THE NON-BREACHING PARTY MAY ONLY PROCEED TO TERMINATE THIS
AGREEMENT IN THE EVENT THE NON-BREACHING PARTY FAILS TO CURE SUCH BREACH WITHIN
FIFTEEN (15) DAYS OF THE RECEIPT OF THE BREACH NOTICE.

 

32

--------------------------------------------------------------------------------



 


9.1.3.       RESPECTIVE CONDITIONS.  BY METHODE OR BY THE SHAREHOLDER IF THE
CONDITIONS PRECEDENT TO THEIR RESPECTIVE OBLIGATIONS CONTAINED IN SECTIONS 8.2
OR 8.3 HEREOF HAVE NOT BEEN MET IN ALL MATERIAL RESPECTS AT THE CLOSING THROUGH
NO FAULT OF THE TERMINATING PARTY OR ITS AFFILIATES BY OCTOBER 1, 2008, OR SUCH
LATER DATE AS MAY BE AGREED TO BY METHODE AND THE SHAREHOLDER (THE “DROP DEAD
DATE”).


 


9.1.4.       MUTUAL CONDITIONS.  BY METHODE OR BY THE SHAREHOLDER IF ANY OF THE
CONDITIONS DESCRIBED IN SECTION 8.1 SHALL NOT HAVE BEEN FULFILLED THROUGH NO
FAULT OF THE TERMINATING PARTY (OR ITS AFFILIATES) BY THE DROP DEAD DATE.


 


9.2.          EFFECT OF TERMINATION PRIOR TO CLOSING.  IF THIS AGREEMENT IS
TERMINATED PURSUANT TO SECTION 9.1 ABOVE, ALL RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL TERMINATE WITHOUT ANY LIABILITY ON THE PART OF ANY
PARTY, EXCEPT FOR ANY LIABILITY OF ANY PARTY THEN IN BREACH OF ANY
REPRESENTATIONS, WARRANTIES, COVENANTS OR OBLIGATIONS HEREUNDER.


 


10.           INDEMNIFICATION.


 


10.1.        LIMITED INDEMNIFICATION OBLIGATIONS OF METHODE.  METHODE COVENANTS
AND AGREES WITH THE SELLING PARTIES THAT IT SHALL REIMBURSE AND INDEMNIFY THE
SELLING PARTIES (THE “SELLER INDEMNIFIED PARTIES”) FOR, AND HOLD HARMLESS THE
SELLER INDEMNIFIED PARTIES FROM, ANY AND ALL CLAIMS INCURRED BY ANY OF THE
SELLER INDEMNIFIED PARTIES THAT RESULT FROM:


 

(A)           ANY INACCURACY IN OR BREACH OF ANY REPRESENTATIONS OR WARRANTIES
MADE BY METHODE IN THIS AGREEMENT OR THE SCHEDULES OR ANY OTHER WRITTEN
STATEMENT, LIST, CERTIFICATE OR OTHER INSTRUMENT FURNISHED TO THE SELLING
PARTIES BY OR ON BEHALF OF METHODE PURSUANT TO THIS AGREEMENT;

 

(B)           ANY NONFULFILLMENT OF ANY COVENANT OR AGREEMENT OF METHODE UNDER
THIS AGREEMENT;

 

(C)           ANY CLAIMS MADE BY A THIRD PARTY ALLEGING FACTS WHICH, IF TRUE,
WOULD ENTITLE THE SELLER INDEMNIFIED PARTIES TO INDEMNIFICATION PURSUANT TO
(A) OR (B) ABOVE;

 

(D)           ANY FAILURE OF METHODE TO COMPLY WITH ITS OBLIGATIONS UNDER THIS
SECTION 10.1; OR

 

(E)           ANY FEES OR EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES)
INCURRED BY THE SELLER INDEMNIFIED PARTIES IN ENFORCING THEIR RIGHTS UNDER THIS
SECTION 10.1.

 


10.2.        GENERAL INDEMNIFICATION OBLIGATIONS OF METHODE.  METHODE COVENANTS
AND AGREES WITH THE SELLING PARTIES THAT IT SHALL REIMBURSE AND INDEMNIFY THE
SELLER INDEMNIFIED PARTIES FOR, AND HOLD HARMLESS THE SELLER INDEMNIFIED PARTIES
FROM, ANY AND ALL CLAIMS INCURRED BY ANY OF THE SELLER INDEMNIFIED PARTIES THAT
RESULT FROM:


 

(A)           ANY ASSUMED LIABILITIES;

 

33

--------------------------------------------------------------------------------


 

(B)           ANY FEES, EXPENSES OR OTHER PAYMENTS INCURRED OR OWED BY METHODE
TO ANY BROKERS OR COMPARABLE THIRD PARTIES RETAINED OR EMPLOYED BY METHODE OR
ITS AFFILIATES IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT;

 

(C)           ANY LIABILITY ARISING FROM ANY CLAIM FOR PERSONAL INJURY, PROPERTY
DAMAGE, OR STRICT LIABILITY ARISING OUT OF THE SALE BY ANY BUYER OF ANY
INVENTORIES INCLUDED IN THE ACQUIRED ASSETS (WHETHER CONSTITUTING FINISHED GOODS
AS OF THE CLOSING OR WORK IN PROCESS AS OF THE CLOSING AND SUBSEQUENTLY
COMPLETED BY THE BUYERS) AND SOLD BY A BUYER AFTER THE CLOSING DATE (THE
“INVENTORY PRODUCTS LIABILITY CLAIMS”);

 

(D)           ANY FEES, EXPENSES OR OTHER PAYMENTS INCURRED OR OWED BY METHODE
OR ANY OF THE BUYERS TO ANY BROKERS, FINDERS OR COMPARABLE THIRD PARTIES
RETAINED OR EMPLOYED BY THEM OR THEIR AFFILIATES IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;

 

(E)           ANY CLAIMS MADE BY A THIRD PARTY ALLEGING FACTS WHICH, IF TRUE,
WOULD ENTITLE THE SELLER INDEMNIFIED PARTIES TO INDEMNIFICATION PURSUANT TO
(A) THROUGH (D) ABOVE;

 

(F)            ANY FAILURE OF METHODE TO COMPLY WITH ITS OBLIGATIONS UNDER THIS
SECTION 10.2; OR

 

(G)           ANY FEES OR EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES)
INCURRED BY THE SELLER INDEMNIFIED PARTIES IN ENFORCING THEIR RIGHTS UNDER THIS
SECTION 10.2.

 


10.3.        LIMITED INDEMNIFICATION OBLIGATIONS OF THE SELLING PARTIES.  THE
SELLING PARTIES, JOINTLY AND SEVERALLY, COVENANT AND AGREE WITH METHODE THAT
THEY SHALL REIMBURSE AND INDEMNIFY METHODE AND ITS AFFILIATES (INCLUDING THE
BUYERS AND HETRONIC ASIA) AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
LICENSEES AND AGENTS (THE “METHODE INDEMNIFIED PARTIES”) FOR, AND HOLD HARMLESS
METHODE INDEMNIFIED PARTIES FROM, ANY AND ALL CLAIMS INCURRED BY ANY OF METHODE
INDEMNIFIED PARTIES THAT RESULT FROM:


 

(A)           ANY INACCURACY IN OR BREACH OF ANY REPRESENTATIONS OR WARRANTIES
MADE BY THE SELLING PARTIES IN THIS AGREEMENT OR THE SCHEDULES OR ANY OTHER
WRITTEN STATEMENT, LIST, CERTIFICATE OR OTHER INSTRUMENT FURNISHED TO METHODE BY
OR ON BEHALF OF THE SELLING PARTIES PURSUANT TO THIS AGREEMENT;

 

(B)           ANY NONFULFILLMENT OF ANY COVENANT OR AGREEMENT OF ANY OF THE
SELLING PARTIES UNDER THIS AGREEMENT;

 

(C)           ANY CLAIMS MADE BY A THIRD PARTY ALLEGING FACTS WHICH, IF TRUE,
WOULD ENTITLE THE METHODE INDEMNIFIED PARTIES TO INDEMNIFICATION PURSUANT TO
(A) OR (B) ABOVE;

 

(D)           ANY FAILURE OF THE SELLING PARTIES TO COMPLY WITH THEIR
OBLIGATIONS UNDER THIS SECTION 10.3; OR

 

(E)           ANY FEES OR EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES)
INCURRED BY METHODE INDEMNIFIED PARTIES IN ENFORCING ITS RIGHTS UNDER THIS
SECTION 10.3.

 

34

--------------------------------------------------------------------------------



 


10.4.        GENERAL INDEMNIFICATION OBLIGATIONS OF THE SELLING PARTIES.  THE
SELLING PARTIES, JOINTLY AND SEVERALLY, COVENANT AND AGREE WITH METHODE THAT
THEY SHALL REIMBURSE AND INDEMNIFY THE METHODE INDEMNIFIED PARTIES FOR, AND HOLD
HARMLESS METHODE INDEMNIFIED PARTIES FROM, ANY AND ALL CLAIMS INCURRED BY ANY OF
METHODE INDEMNIFIED PARTIES THAT RESULT FROM:


 

(A)           ANY TAXES RELATING TO OR RESULTING FROM THE CONDUCT OF THE TARGET
COMPANIES’ BUSINESS OR THE ACQUIRED ASSETS ON OR PRIOR TO THE CLOSING DATE
(INCLUDING ANY TAXES OF THE TARGET COMPANIES ACCRUING DUE TO EVENTS PRIOR TO THE
CLOSING DATE FOR WHICH ANY METHODE INDEMNIFIED PARTY IS HELD LIABLE PURSUANT TO
SECTION 75 OF THE GERMAN FISCAL CODE (ABGABENORDNUNG) AND INCLUDING ANY TAXES OF
HETRONIC ASIA ACCRUING DUE TO EVENTS ON OR PRIOR TO THE CLOSING DATE OTHER THAN
TAXES OF HETRONIC ASIA REFLECTED ON THE FINAL CLOSING STATEMENT);

 

(B)           ANY PAYMENTS OR SALARIES, WAGES, BONUSES, VACATION, AMOUNTS
PAYABLE UNDER EMPLOYEE PLANS OR OTHERWISE DUE TO EMPLOYEES OR AGENTS OF ANY
TARGET COMPANY, TO THE EXTENT DUE OR PAYABLE ON OR PRIOR TO THE CLOSING DATE (OR
ANY AMOUNTS DUE TO EMPLOYEES OR AGENTS OF ANY SELLING PARTY WHO ARE NOT
TRANSFERRED TO BUYER, WHETHER OR NOT DUE OR PAYABLE ON OR PRIOR TO THE CLOSING
DATE), OTHER THAN AMOUNTS PAYABLE TO EMPLOYEES OR AGENTS OF HETRONIC ASIA AND
REFLECTED ON THE FINAL CLOSING STATEMENT;

 

(C)           ANY REMEDIAL ACTION REQUIRED BY ENVIRONMENTAL LAW OR OTHER
ENVIRONMENTAL CLAIM TO THE EXTENT RESULTING FROM THE CONDUCT OF THE TARGET
COMPANIES’ BUSINESS OR THE ACQUIRED ASSETS ON OR PRIOR TO THE CLOSING DATE;

 

(D)           ANY LITIGATION OR LEGAL COMPLIANCE MATTERS TO THE EXTENT RELATING
OR DUE TO THE CONDUCT OF ANY TARGET COMPANY’S BUSINESS ON OR PRIOR TO THE
CLOSING DATE, INCLUDING ANY CLAIMS DESCRIBED IN SCHEDULE 5.15 AND/OR
SCHEDULE 5.20 HERETO, OTHER THAN ANY ASSUMED WARRANTY CLAIMS AND INVENTORY
PRODUCTS LIABILITY CLAIMS;

 

(E)           ANY PRODUCT LIABILITY OR STRICT LIABILITY, ARISING FROM
OCCURRENCES ON OR PRIOR TO THE CLOSING DATE (WHETHER OR NOT SUCH CLAIM IS THEN
ASSERTED), OTHER THAN ANY ASSUMED WARRANTY CLAIMS AND INVENTORY PRODUCTS
LIABILITY CLAIMS;

 

(F)            LIABILITIES OF HETRONIC ASIA, EXCEPT FOR (I) LIABILITIES OF
HETRONIC ASIA THAT ARE REFLECTED ON THE FINAL CLOSING STATEMENT, (II) ASSUMED
WARRANTY CLAIMS RELATING TO HETRONIC ASIA OR THE BUSINESS OF HETRONIC ASIA, AND
(III) INVENTORY PRODUCTS LIABILITY CLAIMS RELATING TO HETRONIC ASIA OR THE
BUSINESS OF HETRONIC ASIA;

 

(G)           ANY FEES, EXPENSES OR OTHER PAYMENTS INCURRED OR OWED BY THE
SELLING PARTIES TO ANY BROKERS, FINDERS OR COMPARABLE THIRD PARTIES RETAINED OR
EMPLOYED BY THEM OR THEIR AFFILIATES IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT;

 

(H)           ANY CLAIMS ASSERTED BY ANY SHAREHOLDER OF ANY TARGET COMPANY OR
SELLING PARTY (INCLUDING THE HETRONIC ASIA SHAREHOLDERS) FOR ANY PORTION OF THE
PURCHASE PRICE;

 

(I)            ANY AND ALL OTHER EXCLUDED LIABILITIES OF THE SELLERS, EXCEPT FOR
LIABILITIES OF THE SELLERS TO METHODE INDEMNIFIED PARTIES ARISING UNDER
SECTION 10.3 OF THIS AGREEMENT;

 

35

--------------------------------------------------------------------------------


 

(J)            ANY CLAIMS MADE BY A THIRD PARTY ALLEGING FACTS WHICH, IF TRUE,
WOULD ENTITLE THE METHODE INDEMNIFIED PARTIES TO INDEMNIFICATION PURSUANT TO
(A) THROUGH (I) ABOVE;

 

(K)           ANY FAILURE OF THE SELLING PARTIES TO COMPLY WITH THEIR
OBLIGATIONS UNDER THIS SECTION 10.4; OR

 

(L)            ANY FEES OR EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES)
INCURRED BY METHODE INDEMNIFIED PARTIES IN ENFORCING ITS RIGHTS UNDER THIS
SECTION 10.4.

 


10.5.        NATURE AND SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL
STATEMENTS MADE BY OR ON BEHALF OF A SELLING PARTY HEREIN OR IN THE SCHEDULES,
SHALL BE DEEMED REPRESENTATIONS AND WARRANTIES OF THE SELLING PARTIES,
REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF METHODE.  THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT AND THE SCHEDULES
SHALL SURVIVE THE CLOSING.  NEITHER THE PERIOD OF SURVIVAL NOR THE LIABILITY OF
THE SELLING PARTIES WITH RESPECT TO THE SELLING PARTIES’ REPRESENTATIONS AND
WARRANTIES SHALL BE REDUCED BY ANY INVESTIGATION MADE AT ANY TIME BY OR ON
BEHALF OF METHODE.  THE REPRESENTATIONS AND WARRANTIES MADE BY THE SELLING
PARTIES AND BY METHODE UNDER THIS AGREEMENT SHALL EXPIRE (IN THE ABSENCE OF A
SHOWING OF WILLFUL AND KNOWING MISREPRESENTATION OR BREACH) TWENTY FOUR (24)
MONTHS AFTER THE CLOSING DATE, EXCEPT THAT THE REPRESENTATIONS AND WARRANTIES
MADE IN OR PURSUANT TO SECTION 5.2 (ENFORCEABILITY AND AUTHORITY), SECTION 5.4.2
(CAPITALIZATION AND OWNERSHIP OF HETRONIC ASIA), SECTION 5.10 (TITLE TO ASSETS),
SECTION 5.23 (ENVIRONMENTAL MATTERS) AND SECTION 6.2 (ENFORCEABILITY AND
AUTHORITY), SECTION 5.9 (TAX MATTERS), SECTION 5.18 (EMPLOYEE BENEFITS),
SECTION 5.20 (COMPLIANCE) AND SECTION 5.24 (PRODUCT LIABILITY AND WARRANTY
MATTERS) SHALL SURVIVE UNTIL NINETY (90) DAYS AFTER THE EXPIRATION OF THE
APPLICABLE STATUTE OF LIMITATIONS.  IF WRITTEN NOTICE OF A CLAIM HAS BEEN GIVEN
TO THE PARTY AGAINST WHOM INDEMNIFICATION IS SOUGHT PRIOR TO THE EXPIRATION OF
THE APPLICABLE REPRESENTATION AND WARRANTY, THEN THE RELEVANT REPRESENTATION AND
WARRANTY SHALL SURVIVE AS TO SUCH CLAIM, UNTIL SUCH CLAIM HAS BEEN FINALLY
RESOLVED.


 


10.6.        LIMITATIONS ON INDEMNIFICATION OBLIGATIONS.


 


10.6.1.     THRESHOLD.  NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT TO
THE CONTRARY, NO INDEMNIFICATION FOR CLAIMS MAY BE SOUGHT BY A PARTY PURSUANT TO
SECTION 10.1 (LIMITED INDEMNIFICATION OBLIGATIONS OF METHODE) OR SECTION 10.3
(LIMITED INDEMNIFICATION OBLIGATIONS OF THE SELLING PARTIES) OF THIS AGREEMENT
UNTIL THE AGGREGATE AMOUNT OF ALL SUCH CLAIMS OF THE METHODE INDEMNIFIED
PARTIES, ON ONE HAND, OR THE SELLER INDEMNIFIED PARTIES ON THE OTHER HAND,
EXCEEDS THREE HUNDRED THOUSAND UNITED STATES DOLLARS ($300,000) IN THE AGGREGATE
(THE “AGGREGATE THRESHOLD AMOUNT”), AT WHICH TIME THE PARTY ASSERTING SUCH CLAIM
SHALL BE ENTITLED TO ASSERT SUCH CLAIMS FOR ANY AMOUNT IN EXCESS OF THE
AGGREGATE THRESHOLD AMOUNT; PROVIDED THAT THE PARTIES AGREE THAT NO CLAIM SHALL
BE ASSERTED PURSUANT TO SECTION 10.1 (LIMITED INDEMNIFICATION OBLIGATIONS OF
METHODE) OR SECTION 10.3 (LIMITED INDEMNIFICATION OBLIGATIONS OF THE SELLING
PARTIES) OF THIS AGREEMENT UNLESS SUCH CLAIM EXCEEDS TEN THOUSAND DOLLARS
($10,000) (THE “INDIVIDUAL THRESHOLD AMOUNT”); AND PROVIDED FURTHER THAT THE
LIMITATIONS SET FORTH IN THIS SECTION 10.6.1 SHALL NOT APPLY TO (I) CLAIMS
RELATING TO INDEMNIFICATION BASED UPON A BREACH OF THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 5.4.2 (CAPITALIZATION AND OWNERSHIP OF HETRONIC
ASIA) OR SECTION 5.10 (TITLE TO ASSETS), (II) CLAIMS FOR PAYMENT OF THE

 

36

--------------------------------------------------------------------------------



 


PURCHASE PRICE, AND (III) CLAIMS RELATING TO INTENTIONAL BREACHES OF THE
COVENANTS SET FORTH IN SECTION 11. FOR PURPOSES OF DETERMINING WHETHER ANY
MATERIALITY QUALIFIER SET FORTH IN ANY REPRESENTATION OR WARRANTY OR COVENANT IS
APPLICABLE, A CLAIM THAT EXCEEDS THE INDIVIDUAL THRESHOLD AMOUNT SHALL BE
CONSIDERED MATERIAL AND A CLAIM THAT DOES NOT EXCEED THE INDIVIDUAL THRESHOLD
AMOUNT SHALL NOT BE CONSIDERED MATERIAL. FOR PURPOSES OF THE LIMITATIONS SET
FORTH IN THIS SECTION 10.6.1, GROUPS OF RELATED CLAIMS ARISING FROM THE SAME
CIRCUMSTANCES SHALL BE TREATED AS A SINGLE CLAIM.


 


10.6.2.     GENERAL LIMITATION ON AMOUNT.  THE AGGREGATE LIABILITY OF SELLING
PARTIES TO ALL METHODE INDEMNIFIED PARTIES, ON ONE HAND, AND THE AGGREGATE
LIABILITY OF METHODE TO ALL SELLER INDEMNIFIED PARTIES, ON THE OTHER HAND, FOR
ANY AND ALL CLAIMS SHALL BE LIMITED TO THE SUM OF TEN MILLION UNITED STATES
DOLLARS ($10,000,000) (THE “LIABILITY CAP”); PROVIDED, HOWEVER THAT THE
LIABILITY CAP SHALL NOT BE APPLICABLE TO (A) CLAIMS FOR INDEMNIFICATION PURSUANT
TO SECTION 10.2 (THE GENERAL INDEMNIFICATION OBLIGATIONS OF METHODE) OR
SECTION 10.4 (THE GENERAL INDEMNIFICATION OBLIGATIONS FOR THE SELLING PARTIES),
OR (B) CLAIMS FOR PAYMENT OF THE PURCHASE PRICE.


 


10.7.        METHOD OF ASSERTING CLAIMS.  THE PARTY SEEKING INDEMNIFICATION (THE
“INDEMNITEE”) WILL GIVE PROMPT WRITTEN NOTICE TO THE OTHER PARTY OR PARTIES (THE
“INDEMNITOR”) OF ANY CLAIM WHICH IT DISCOVERS OR OF WHICH IT RECEIVES NOTICE
AFTER THE CLOSING AND WHICH MIGHT GIVE RISE TO A CLAIM BY IT FOR INDEMNIFICATION
AGAINST INDEMNITOR UNDER THIS SECTION 10, STATING THE NATURE, BASIS AND (TO THE
EXTENT KNOWN) AMOUNT THEREOF; PROVIDED THAT FAILURE TO GIVE PROMPT NOTICE SHALL
NOT JEOPARDIZE THE RIGHT OF ANY INDEMNITEE TO INDEMNIFICATION UNLESS SUCH
FAILURE SHALL HAVE MATERIALLY PREJUDICED THE ABILITY OF THE INDEMNITOR TO DEFEND
SUCH CLAIM OR TO RECOVER ANY PAYMENT UNDER ITS APPLICABLE INSURANCE COVERAGE.


 

In case of any Claim or suit by a third party or by any Governmental Authority,
or any legal, administrative or arbitration proceeding (a “Third Party Claim”)
with respect to which Indemnitor may have liability under the indemnity
agreement contained in this Section 10, Indemnitor shall be entitled to
participate in such Third Party Claim and, to the extent desired by it, to
assume the defense of such Third Party Claim, and after notice from Indemnitor
to Indemnitee of the election so to assume the defense of such Third Party
Claim, Indemnitor will not be liable to Indemnitee for any legal or other
expenses subsequently incurred by Indemnitee in connection with the defense of
such Third Party Claim, other than reasonable costs of investigation, unless
Indemnitor does not actually assume the defense of such Third Party Claim
following notice of such election, or unless separate representation is
necessary to avoid a conflict of interest, in which case such representation
shall be at the expense of the Indemnitor.  Indemnitee and Indemnitor will
render to each other such assistance as may reasonably be required of each other
in order to insure proper and adequate defense of any such Third Party Claim. 
If the Indemnitor actually assumes the defense of the Indemnitee, the Indemnitee
will not make any settlement of any Third Party Claim which might give rise to
liability of Indemnitor under the indemnity agreements contained in this
Section without the written consent of Indemnitor, which consent shall not be
unreasonably withheld, and the Indemnitor shall not agree to make any settlement
of any Third Party Claim which would not include the unconditional release of
the Indemnitee without the Indemnitee’s written consent.

 

37

--------------------------------------------------------------------------------



 


10.8.        SETOFF; PAYMENT OF CLAIMS.  SUBJECT TO REASONABLE PRIOR WRITTEN
NOTICE TO THE SHAREHOLDER, METHODE IS HEREBY AUTHORIZED BY EACH SELLING PARTY TO
CAUSE ANY CLAIMS IT OR ANY OTHER METHODE INDEMNIFIED PARTY MAY HAVE AGAINST ANY
OF THE SELLING PARTIES AND ANY OTHER AMOUNT OWED TO IT BY THE SELLING PARTIES
UNDER THIS AGREEMENT OR OTHERWISE TO BE PAID BY REDUCTION OR OFFSET OF SUCH
CLAIMS OR OTHER AMOUNTS AGAINST ANY AMOUNTS PAYABLE BY METHODE (OR ANY OTHER
METHODE INDEMNIFIED PARTY) TO ANY OF THE SELLING PARTIES, PURSUANT TO THIS
AGREEMENT, (INCLUDING THE CLOSING PAYMENT) OR IN ANY OTHER FASHION.  THE RIGHTS
CONTAINED HEREIN SHALL NOT BE EXCLUSIVE, BUT SHALL BE IN ADDITION TO ANY OTHER
RIGHTS AND REMEDIES AVAILABLE TO METHODE.  IF ANY CLAIMS BY METHODE OR ANY OTHER
METHODE INDEMNIFIED PARTY ARE PENDING AGAINST ANY OF THE SELLING PARTIES AT SUCH
TIME AS ANY OF THE ABOVE PAYMENTS WOULD OTHERWISE BE MADE BY METHODE (OR ANY
OTHER METHODE INDEMNIFIED PARTY) TO ANY SELLING PARTY, THEN METHODE (OR ANY
OTHER METHODE INDEMNIFIED PARTY) MAY WITHHOLD FROM SUCH PAYMENTS ANY AMOUNT THAT
WOULD BECOME REASONABLY NECESSARY TO SATISFY SUCH CLAIM UNTIL SUCH TIME AS SUCH
CLAIM HAS BEEN RESOLVED; PROVIDED THAT METHODE’S EXERCISE OF ITS RIGHT OF
SET-OFF IS MADE IN GOOD FAITH AND UPON PRIOR WRITTEN NOTICE TO THE SELLING
PARTIES.  AT SUCH TIME AS ANY AMOUNTS SO WITHHELD BY METHODE BECOME PAYABLE TO
THE SELLING PARTIES, METHODE SHALL PAY SUCH AMOUNTS.


 


10.9.        TREATMENT OF CLAIMS.  AMOUNTS PAID TO OR ON BEHALF OF AN INDEMNITOR
OR INDEMNITEE, AS INDEMNIFICATION HEREUNDER SHALL BE TREATED AS ADJUSTMENTS TO
THE PURCHASE PRICE.  IF ANY GOVERNMENTAL AUTHORITY ASSERTS THAT AN
INDEMNIFICATION PAYMENT IS NOT AN ADJUSTMENT TO THE PURCHASE PRICE, THE
INDEMNITOR WILL INDEMNIFY THE INDEMNITEE AGAINST ANY TAX IMPOSED ON THE RECEIPT
OF SUCH INDEMNIFICATION PAYMENT PURSUANT TO THIS SECTION 10, INCLUDING ANY TAX
IMPOSED ON ANY PAYMENT PURSUANT TO THIS SECTION 10.7.


 


10.10.      INSURANCE RECOVERIES.  THE AMOUNT OF ANY LOSSES FOR WHICH AN
INDEMNITEE SHALL BE ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 10 SHALL BE
NET OF THE AMOUNT OF ANY INSURANCE RECOVERIES ACTUALLY RECEIVED BY OR ON BEHALF
OF THE INDEMNITEE OR ITS AFFILIATES FROM THIRD PARTIES WITH RESPECT TO SUCH
INDEMNIFIABLE LOSSES.  IF AN INDEMNITEE OR ITS AFFILIATES RECEIVES AN INSURANCE
RECOVERY FROM A THIRD PARTY IN RESPECT OF AN INDEMNIFIABLE LOSS UNDER THIS
AGREEMENT AFTER THE FULL AMOUNT OF SUCH INDEMNIFIABLE LOSS HAS BEEN PAID BY AN
INDEMNITOR OR AFTER THE INDEMNITOR HAS MADE A PARTIAL PAYMENT OF SUCH
INDEMNIFIABLE LOSS AND THE AMOUNT OF SUCH INSURANCE RECOVERY EXCEEDS THE
REMAINING UNPAID BALANCE OF SUCH INDEMNIFIABLE LOSS, THEN THE INDEMNITEE SHALL
PROMPTLY REMIT TO THE INDEMNITOR THE EXCESS (IF ANY) OF (I) THE SUM OF THE
AMOUNT THERETOFORE PAID BY SUCH INDEMNITOR IN RESPECT OF SUCH INDEMNIFIABLE LOSS
PLUS THE AMOUNT OF THE INSURANCE RECOVERY RECEIVED FROM THE THIRD PARTY IN
RESPECT THEREOF, LESS (II) THE FULL AMOUNT OF SUCH INDEMNIFIABLE LOSS.  NOTHING
IN THIS SECTION 10.8 SHALL OBLIGATE AN INDEMNITEE TO SEEK TO RECOVER ANY AMOUNTS
UNDER ITS INSURANCE POLICIES PRIOR TO, OR AS A CONDITION TO, SEEKING
INDEMNIFICATION UNDER THIS SECTION 10.


 


11.           POST-CLOSING AGREEMENTS.


 


11.1.        EMPLOYEES.  THE TARGET COMPANIES SHALL PERMIT METHODE AND THE
BUYERS TO HAVE ACCESS TO AND CONTACT WITH THEIR EMPLOYEES AND PROVIDE SUCH
COOPERATION AND ASSISTANCE AS METHODE MAY REASONABLY REQUEST IN CONNECTION WITH
THE BUYERS’ EFFORTS TO HIRE OR RETAIN SUCH EMPLOYEES AT THE CLOSING AND TO
MINIMIZE ANY DISRUPTION OR ADVERSE IMPACT UPON THE RELATIONSHIP BETWEEN THE
TARGET COMPANIES AND SUCH EMPLOYEES ARISING FROM THE TRANSACTIONS CONTEMPLATED

 

38

--------------------------------------------------------------------------------



 


BY THIS AGREEMENT. METHODE SHALL CAUSE THE BUYERS TO OFFER, ON THE CLOSING DATE,
EMPLOYMENT AS EMPLOYEES-AT-WILL TO ALL EMPLOYEES OF SELLERS ON TERMS AND
CONDITIONS (INCLUDING SENIORITY) COMPARABLE TO (OR BETTER THAN) THOSE AS ENJOYED
BY SUCH EMPLOYEES ON THE DATE OF THIS AGREEMENT (EXCEPT THAT THE TERMS OF
EMPLOYMENT OF ANY EMPLOYEES EXECUTING WRITTEN EMPLOYMENT AGREEMENTS WITH THE
BUYERS SHALL BE AS SET FORTH IN SUCH EMPLOYMENT AGREEMENTS AND THE TERMS OF THE
CONSULTING AGREEMENT WITH THE SHAREHOLDER SHALL BE AS SET FORTH IN THE
CONSULTING AGREEMENT), AND THE SELLERS SHALL TERMINATE THE EMPLOYMENT OF SUCH
EMPLOYEES AS OF THE CLOSING DATE. IT SHALL BE A CONDITION PRECEDENT OF
EMPLOYMENT BY SUCH BUYER THAT APPLICANTS COMPLETE ALL THE STANDARD PROCEDURES,
FORMS AND REQUIREMENTS (INCLUDING DRUG TESTING, EXECUTION OF THE STANDARD FORM
OF INVENTIONS AND CONFIDENTIALITY AGREEMENT USED BY METHODE AND BACKGROUND
CHECKS) OF METHODE AS A PRECONDITION TO COMMENCING EMPLOYMENT WITH SUCH BUYER. 
NOTHING IN THIS SECTION 11.1, EXPRESS OR IMPLIED, SHALL CONFER UPON ANY CURRENT
OR FORMER EMPLOYEE OF ANY SELLER OR OTHER PERSON OR LEGAL REPRESENTATIVE THEREOF
ANY RIGHTS OR REMEDIES, INCLUDING ANY RIGHT TO EMPLOYMENT, CONTINUED EMPLOYMENT
FOR ANY SPECIFIED PERIOD, OR COMPENSATION OR BENEFITS OF ANY NATURE OR KIND
WHATSOEVER UNDER OR BY REASON OF THIS AGREEMENT.


 

Notwithstanding the foregoing, the parties acknowledge that the employees of
Hetronic Europe shall, without further action by the parties, become employees
of the Buyer acquiring the Purchased Assets of Hetronic Europe and the parties
agree to promptly deliver to each employee of Hetronic Europe a written notice
of the transfer of his or her employment to the applicable Buyer in accordance
with Section 613a German Civil Code and to take such actions as may be required
under applicable Law to notify such employees of the transactions hereunder. 
Such automatic transfer of employees under applicable Law shall not affect the
agreements between Methode and the Selling Parties hereunder with respect to the
allocation of responsibility between the parties with respect to Liabilities
relating to such employees (including the provisions of Sections 3.2 and
10.4(b)).

 


11.2.        EMPLOYEE BENEFIT PLANS.  PROMPTLY AFTER CLOSING, THE BUYERS SHALL
USE REASONABLE EFFORTS TO PERMIT ALL EMPLOYEES OF THE SELLERS HIRED BY THE
BUYERS PURSUANT TO SECTION 11.1 (THE “HIRED EMPLOYEES”) HOLDING ACCOUNTS
ESTABLISHED UNDER THE SAVINGS INCENTIVE MATCH PLAN FOR EMPLOYEES OF SMALL
EMPLOYERS MAINTAINED BY THE SELLERS (“SIMPLE IRA PLAN”) TO ROLL OVER THEIR
ACCOUNTS FROM THE SIMPLE IRA PLAN INTO METHODE’S EXISTING 401(K) PLAN OR RETAIN
SUCH ACCOUNTS INDEPENDENTLY.


 


11.3.        SALES AFTER CLOSING.  AFTER CLOSING, ALL INQUIRIES REGARDING
PRODUCTS OF THE BUYERS, WHETHER RECEIVED BY THE SELLING PARTIES OR AFFILIATES OF
THE SELLING PARTIES, SHALL BE PROMPTLY REFERRED TO THE APPLICABLE BUYER.


 


11.4.        CONFIDENTIALITY. THE SELLING PARTIES HEREBY ACKNOWLEDGE THAT ALL
TRADE SECRETS INCLUDED IN THE ACQUIRED ASSETS SHALL BE OWNED BY THE BUYERS UPON
AND FOLLOWING CLOSING AND EACH SELLING PARTY HEREBY FURTHER AGREES THAT FROM AND
AFTER THE CLOSING, THE SELLING PARTIES WILL NOT DIRECTLY OR INDIRECTLY DISCLOSE
TO ANYONE (EXCEPT AS REQUIRED BY LAW OR BY A GOVERNMENTAL OR REGULATORY BODY, IN
WHICH EVENT SUCH SELLING PARTY SHALL USE REASONABLE EFFORTS TO NOTIFY METHODE IN
ADVANCE OF SUCH DISCLOSURE) SUCH TRADE SECRETS, OR USE OR EXPLOIT SUCH TRADE
SECRETS.


 


11.5.        NAMES FOLLOWING THE CLOSING.  IMMEDIATELY FOLLOWING THE CLOSING,
THE SELLING PARTIES SHALL TAKE SUCH FURTHER ACTIONS AS REQUESTED BY METHODE TO
FILE AND MAKE EFFECTIVE THE

 

39

--------------------------------------------------------------------------------



 


NAME CHANGE FILINGS AND TO OTHERWISE ALLOW EACH BUYER TO MAKE FULL USE OF THE
NAME “HETRONIC” IN ANY FORM OR COMBINATION, AND THE SELLING PARTIES SHALL NOT
THEREAFTER USE SUCH NAME OR OTHER NAMES ACQUIRED BY THE BUYERS HEREUNDER OR
NAMES CONFUSINGLY SIMILAR THERETO.


 


11.6.        TAXES AND EXPENSES.  ALL SALES, STAMP AND OTHER TRANSFER TAXES
ASSESSED BY ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH OR ARISING FROM THIS
AGREEMENT SHALL BE BORNE BY THE SELLING PARTIES AND  THE SELLING PARTIES SHALL
INDEMNIFY, DEFEND AND HOLD THE BUYERS HARMLESS FROM ANY SUCH TRANSFER TAXES. 
ALL OTHER COSTS AND EXPENSES SHALL BE BORNE BY THE PARTY INCURRING THE
PARTICULAR COST OR EXPENSE.


 


11.7.        POST-CLOSING TAX PREPARATION. COOPERATION ON BOOKS AND RECORDS. THE
SELLING PARTIES SHALL DULY PREPARE AND TIMELY FILE ALL TAX RETURNS (AND PAY ALL
CORRESPONDING TAXES) RELATING TO THE SELLING PARTIES WITH RESPECT TO TAX PERIODS
UP TO THE CLOSING DATE WITH THE APPROPRIATE GOVERNMENTAL AUTHORITIES IN ALL
JURISDICTIONS IN WHICH SUCH TAX RETURNS ARE REQUIRED TO BE FILED, WHICH TAX
RETURNS SHALL BE TRUE AND CORRECT AND PREPARED IN ACCORDANCE WITH APPLICABLE LAW
AND WILL PROPERLY REFLECT THE TAXES OF THE SELLING PARTIES FOR THE PERIODS
COVERED THEREBY.  IN ADDITION, UPON METHODE’S REASONABLE REQUEST, EACH OF THE
SELLING PARTIES SHALL (AND SHALL CAUSE THEIR AFFILIATES TO) COOPERATE AND
RENDER, AT ITS OWN EXPENSE, ALL ASSISTANCE NECESSARY TO DULY PREPARE AND MAKE
AVAILABLE TO THE GOVERNMENTAL AUTHORITY ALL BOOKS AND RECORDS FOR TAX PURPOSES
(INCLUDING BUT NOT LIMITED TO A PROPER TRANSFER PRICING DOCUMENTATION) RELATING
TO THE SELLING PARTIES WITH RESPECT TO TAX PERIODS UP TO THE CLOSING DATE IF SO
REQUIRED BY ANY GOVERNMENTAL AUTHORITY.  IN CONNECTION THEREWITH, THE SELLING
PARTIES SHALL PROVIDE TO THE BUYERS (OR PERMIT THE BUYERS OR ANY GOVERNMENTAL
AUTHORITIES TO UTILIZE) ALL TECHNICAL SYSTEMS NECESSARY TO READ SUCH BOOKS AND
RECORDS KEPT IN ELECTRONIC OR PHOTO-OPTICAL FORM AND MAKE THEM ACCESSIBLE TO ANY
GOVERNMENTAL AUTHORITIES.


 


11.8.        INSTRUMENTS OF FURTHER ASSURANCE.  EACH OF THE SELLING PARTIES
AGREES, UPON THE REQUEST OF METHODE OR ANY BUYER, FROM TIME TO TIME AFTER THE
CLOSING TO EXECUTE AND DELIVER, AND CAUSE THEIR AFFILIATES TO EXECUTE AND
DELIVER, TO METHODE OR ANY BUYER ALL SUCH INSTRUMENTS AND DOCUMENTS OF FURTHER
ASSURANCE OR OTHERWISE AS SHALL BE REASONABLE UNDER THE CIRCUMSTANCES, AND TO DO
ANY AND ALL SUCH ACTS AND THINGS AS MAY REASONABLY BE REQUIRED TO TRANSFER AND
CONVEY TO THE BUYERS ALL RIGHT, TITLE AND INTEREST TO THE PURCHASED ASSETS AND
PURCHASED SHARES AND TO OTHERWISE CARRY OUT THE OBLIGATIONS OF THE SELLING
PARTIES HEREUNDER.


 


11.9.        PRO-RATION OF EXPENSES; TAX REFUNDS.  ALL REAL ESTATE AND PERSONAL
PROPERTY TAXES, PAYROLL TAXES, WORKER’S COMPENSATION PREMIUM ADJUSTMENTS,
UTILITY PAYMENTS, LEASE PAYMENTS, INSURANCE PREMIUMS, AND OTHER TAXES AND OTHER
EXPENSES AND PREPAYMENTS AND RELATING TO THE OWNERSHIP OR USE OF THE ACQUIRED
ASSETS (OR CONDUCT OF THE BUSINESS OF HETRONIC ASIA) AND ATTRIBUTABLE TO PERIODS
OF TIME BOTH BEFORE AND AFTER THE CLOSING DATE SHALL BE PRORATED BETWEEN THE
SELLING PARTIES AND THE BUYERS, AS THE CASE MAY BE, AS SOON AS A PRO RATA CHARGE
OR CREDIT IS REASONABLY DETERMINABLE AND SELLING PARTIES AND THE BUYERS SHALL
PROMPTLY REIMBURSE THE OTHER FOR SUCH PRO RATED AMOUNTS (EXCEPT TO THE EXTENT
THAT SUCH AMOUNTS ARE REFLECTED IN THE FINAL CLOSING STATEMENT). WITHOUT
LIMITATION TO THE FOREGOING, NOTWITHSTANDING THE EFFECTIVE DATES SET FORTH IN
THE DOCUMENTS ASSIGNING ANY CONTRACT (INCLUDING LEASES) INCLUDED WITHIN THE
ACQUIRED ASSETS, THE PARTIES AGREE THAT ALL RENT AND OTHER OBLIGATIONS ARISING
UNDER SUCH CONTRACTS SHALL BE PRORATED AS OF THE CLOSING DATE. IF METHODE OR
HETRONIC ASIA RECEIVES A REFUND WITH RESPECT TO TAXES OF HETRONIC ASIA RELATING
TO PERIODS PRIOR TO THE CLOSING DATE OR ACCRUING DUE TO EVENTS ON

 

40

--------------------------------------------------------------------------------



 


OR PRIOR TO OR ON THE CLOSING DATE (OTHER THAN TAXES OF HETRONIC ASIA REFLECTED
ON THE FINAL CLOSING STATEMENT), METHODE WILL PAY THE AMOUNT OF SUCH REFUND TO
HETRONIC HOLDING WITHIN THIRTY (30) DAYS OF RECEIPT.  IF HETRONIC HOLDING OR ANY
OTHER SELLING PARTY RECEIVES A REFUND WITH RESPECT TO TAXES OF HETRONIC ASIA
RELATING TO PERIODS AFTER TO THE CLOSING DATE OR ACCRUING DUE TO EVENTS AFTER
THE CLOSING DATE (OR WITH RESPECT TO TAXES OF HETRONIC ASIA REFLECTED ON THE
FINAL CLOSING STATEMENT), HETRONIC HOLDING WILL PAY THE AMOUNT OF SUCH REFUND TO
METHODE WITHIN THIRTY (30) DAYS OF RECEIPT.


 


11.10.      ACCESS TO RECORDS. THE BUYERS SHALL MAINTAIN THE ACQUIRED RECORDS,
AND THE SELLING PARTIES SHALL MAINTAIN THE EXCLUDED RECORDS, IN EACH CASE FOR A
PERIOD OF THREE (3) YEARS FROM AND AFTER THE CLOSING DATE, AND EACH PARTY SHALL,
PRIOR TO PERMANENTLY DISPOSING OF THE RECORDS MAINTAINED BY IT PURSUANT TO THIS
SECTION 11.10, GIVE AT LEAST SIXTY DAYS WRITTEN NOTICE TO THE OTHER PARTIES OF
SUCH DISPOSAL.  DURING SUCH PERIOD AS A PARTY IS REQUIRED TO MAINTAIN RECORDS
PURSUANT TO THIS SECTION 11.10, SUCH PARTY SHALL PROVIDE THE OTHER PARTIES WITH
REASONABLE ACCESS TO SUCH RECORDS AND THE RIGHT TO MAKE COPIES THEREOF; PROVIDED
THAT TO THE EXTENT THAT A PARTY ENGAGES A THIRD PARTY TO MANAGE, MAINTAIN OR
STORE ITS RECORDS, THE PARTY SEEKING ACCESS TO SUCH RECORDS SHALL PAY ANY ACCESS
AND/OR COPY FEES CHARGED BY SUCH THIRD PARTY.


 


11.11.      ACCESS TO EMPLOYEES.  FOR A PERIOD OF THREE YEARS AFTER THE CLOSING,
METHODE SHALL PERMIT TORSTEN REMPE TO MAKE HIMSELF (AND SUCH FORMER EMPLOYEES OF
THE SELLERS TO WHOM TORSTEN REMPE MAY IN HIS DISCRETION DELEGATE SUCH
ACTIVITIES) AVAILABLE TO THE SELLERS TO A REASONABLE EXTENT TO PROVIDE SUCH
ASSISTANCE AS THE SHAREHOLDER MAY REASONABLY REQUEST IN WINDING UP THE
SELLERS’ AFFAIRS, PROVIDED THAT ALL REQUESTS FOR SUCH ASSISTANCE SHALL BE
DIRECTED TO, AND HANDLED THROUGH, TORSTEN REMPE AND FURTHER PROVIDED THAT SUCH
ASSISTANCE DOES NOT MATERIALLY INTERFERE WITH THE PERFORMANCE OF THEIR JOB
RESPONSIBILITIES FOR THE BUYERS.  IN ADDITION, METHODE SHALL NOT PROHIBIT SIMON
GRIMA FROM CONTINUING TO HOLD THE OFFICE OF MANAGING DIRECTOR OF HETRONIC MALTA
(AS RENAMED) IN ORDER TO EXECUTE SUCH DOCUMENTS AS THE SELLERS MAY REQUIRE FOR
SO LONG AS SUCH ACTIVITIES DO NOT MATERIALLY INTERFERE WITH HIS PERFORMANCE OF
HIS JOB RESPONSIBILITIES FOR THE BUYERS, PROVIDED THAT THE SELLING PARTIES
ACKNOWLEDGE THAT SIMON GRIMA’S CONTINUED ACTIVITIES AS MANAGING DIRECTOR OF
HETRONIC MALTA SHALL BE AT HIS DISCRETION AND METHODE HAS NO OBLIGATION TO
REQUIRE HIM TO CONTINUE TO HOLD SUCH OFFICE.  THE SELLING PARTIES ACKNOWLEDGE
THAT OTHER EMPLOYEES OF THE SELLERS HIRED BY THE BUYERS MAY BE REQUIRED TO
RESIGN ANY OFFICES HELD WITH THE SELLERS.


 


11.12.      RECEIVABLES. BUYERS SHALL USE REASONABLE EFFORTS TO COLLECT ALL
RECEIVABLES INCLUDED IN THE ACQUIRED ASSETS. IN THE EVENT ANY OF THE RECEIVABLES
INCLUDED IN THE ACQUIRED ASSETS REMAIN UNCOLLECTED TWELVE (12) MONTHS AFTER THE
CLOSING DATE, THEN BUYERS SHALL PROVIDE THE SELLERS WITH A DETAILED LIST OF SUCH
REMAINING UNCOLLECTED RECEIVABLES INCLUDED IN THE ACQUIRED ASSETS AND BUYERS
SHALL HAVE THE RIGHT TO CAUSE THE SELLERS TO REPURCHASE SUCH UNCOLLECTED
RECEIVABLES IDENTIFIED IN WRITING BY BUYERS FOR THE NOMINAL VALUE OF SUCH
UNCOLLECTED RECEIVABLES (WITHOUT ANY DISCOUNT FOR COLLECTABILITY), PROVIDED THAT
SELLERS SHALL NOT BE REQUIRED TO REPURCHASE, IN THE AGGREGATE, UNCOLLECTED
RECEIVABLES WITH A NOMINAL VALUE IN EXCESS OF FIFTY PERCENT OF THE NOMINAL VALUE
OF ALL REMAINING UNCOLLECTED RECEIVABLES INCLUDED IN THE ACQUIRED ASSETS.  UPON
REPURCHASING ANY RECEIVABLES AS REQUIRED UNDER THIS SECTION 11.12, THE SELLERS
SHALL HAVE THE RIGHT TO PURSUE ALL AVAILABLE RIGHTS AND REMEDIES TO COLLECT SUCH
REPURCHASED RECEIVABLES.

 

41

--------------------------------------------------------------------------------



 


11.13.      ENFORCEMENT OF EXISTING NDAS.  THE SELLING PARTIES AGREE THAT IN THE
EVENT THAT ANY THIRD PARTY VIOLATES OR THREATENS TO VIOLATE THE TERMS OF ANY
EXISTING NDA AFTER THE CLOSING, THE SELLING PARTIES SHALL, TO THE EXTENT
REQUESTED IN WRITING BY THE BUYERS, ENFORCE THE TERMS OF SUCH EXISTING NDA
AGAINST SUCH THIRD PARTY AND SEEK SUCH EQUITABLE RELIEF AS THE BUYERS MAY
REASONABLY REQUEST; PROVIDED THAT THE BUYERS SHALL REIMBURSE THE SELLING PARTIES
FOR THEIR REASONABLE OUT-OF-POCKET COSTS AND ATTORNEYS FEES INCURRED AT THE
BUYER’S REQUEST.  IN THE EVENT THAT THE SELLING PARTIES LEARN OF ANY VIOLATION
OF THREATENED VIOLATION OF THE TERMS OF ANY EXISTING NDA AFTER THE CLOSING, THE
SELLING PARTIES WILL PROMPTLY PROVIDE WRITTEN NOTICE OF THE SAME TO THE BUYERS.


 


11.14.      PHILIPPINE REGISTRATION OF FOREIGN INVESTMENT.  THE SELLING PARTIES
WILL PROVIDE SUCH ASSISTANCE AS METHODE MAY REASONABLY REQUEST TO ASSIST THE
EFFORTS OF THE BUYERS TO REGISTER THE PRIOR INVESTMENT BY HETRONIC HOLDING
AND/OR THE CURRENT INVESTMENT BY THE BUYERS IN HETRONIC ASIA’S CAPITAL STOCK TO
ENABLE THE BUYER TO REQUEST AND COMPLY WITH SUCH REQUIREMENTS IMPOSED BY THE
BANGKO SENTRAL NG PILIPINAS.


 


12.                               GENERAL PROVISIONS.


 


12.1.        ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER AGREEMENTS AND
DOCUMENTS REFERRED TO HEREIN SET FORTH THE ENTIRE UNDERSTANDING OF THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF.  ANY PREVIOUS AGREEMENTS OR
UNDERSTANDINGS BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER HEREOF ARE
MERGED INTO AND SUPERSEDED BY THIS AGREEMENT.


 


12.2.        AMENDMENT; WAIVER.  THIS AGREEMENT MAY BE AMENDED, SUPPLEMENTED OR
INTERPRETED AT ANY TIME ONLY BY WRITTEN INSTRUMENT DULY EXECUTED BY EACH OF
METHODE AND THE SHAREHOLDER. ANY OF THE TERMS OR CONDITIONS OF THIS AGREEMENT
MAY BE WAIVED AT ANY TIME BY THE PARTY OR PARTIES ENTITLED TO THE BENEFIT
THEREOF BUT ONLY BY A WRITTEN NOTICE SIGNED BY THE PARTY OR PARTIES WAIVING SUCH
TERMS OR CONDITIONS.


 


12.3.        EXPENSES.  EXCEPT AS SET FORTH IN SECTION 2.4 OF THIS AGREEMENT,
METHODE AND THE BUYERS, ON ONE HAND, AND THE SELLING PARTIES, ON THE OTHER HAND,
SHALL EACH PAY ITS OR THEIR OWN EXPENSES, INCLUDING THE EXPENSES OF ITS OR THEIR
OWN LEGAL COUNSEL, INVESTMENT BANKERS, BROKERS AND ACCOUNTANTS, INCURRED IN
CONNECTION WITH THE PREPARATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND
THE OTHER AGREEMENTS AND DOCUMENTS REFERRED TO HEREIN AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


 


12.4.        NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER SHALL BE BY HAND-DELIVERY, CERTIFIED
OR REGISTERED MAIL, RETURN RECEIPT REQUESTED; TELECOPIER, OR AIR COURIER TO THE
PARTIES SET FORTH BELOW.  SUCH NOTICES SHALL BE DEEMED GIVEN:  AT THE TIME
PERSONALLY DELIVERED, IF DELIVERED BY HAND OR COURIER; ON THE FIFTH (5TH)
BUSINESS DAY AFTER BEING DEPOSITED IN THE MAIL, POSTAGE PREPAID, IF SENT
CERTIFIED OR REGISTERED MAIL; AND WHEN RECEIPT IS ACKNOWLEDGED BY FACSIMILE
EQUIPMENT IF TELECOPIED AND IF A COPY IS ALSO PROMPTLY MAILED BY CERTIFIED OR
REGISTERED MAIL.


 

If to Methode:

Methode Electronics, Inc.

 

7401 West Wilson Avenue

 

Chicago, Illinois 60706-4548

 

42

--------------------------------------------------------------------------------


 

 

Attention: President and Chief Executive Officer

 

Telecopier: 708-867-3288

 

 

Copy to:

Locke Lord Bissell & Liddell LLP

 

111 South Wacker Drive

 

Chicago, Illinois 60606

 

Attention: James W. Ashley, Jr., Esq.

 

Telecopier: 312-443-0336

 

 

If to any Selling Party:

Mr. Max Heckl

 

12901 N. Frisco Road

 

Yukon, Oklahoma 73099

 

Telecopier: 214-853-5109

 

 

Copy to:

Kochman Donati & Charbonnet

 

12012 Wickchester Lane, Suite 310

 

Houston, Texas  77079

 

Attention: Philip J. Kochman

 

Telecopier: 713-871-2495

 


12.5.        ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY OF THE RIGHTS AND
OBLIGATIONS HEREUNDER MAY BE ASSIGNED BY ANY PARTY, WHETHER OR NOT BY OPERATION
OF LAW, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES HERETO, PROVIDED
THAT METHODE MAY TRANSFER OR ASSIGN THIS AGREEMENT TO ANY PERSON SUCCEEDING TO
ALL OR SUBSTANTIALLY ALL OF THE ACQUIRED ASSETS OR PURCHASED SHARES BY WAY OF AN
ASSET SALE, MERGER, REORGANIZATION OR OTHERWISE WITHOUT THE CONSENT OF ANY OTHER
PARTIES, AS LONG AS SUCH ASSIGNMENT BECOMES EFFECTIVE ONLY AFTER THE DISBURSAL
OF ALL FUNDS HELD PURSUANT TO THE ESCROW AGREEMENT.  NO ASSIGNMENT OF THIS
AGREEMENT SHALL RELIEVE THE ASSIGNING PARTY OF ITS OBLIGATIONS UNDER THIS
AGREEMENT OR PERMIT THE ASSIGNEE TO ASSERT RIGHTS BROADER OR DIFFERENT THAN THE
ASSIGNING PARTY WOULD HAVE BEEN PERMITTED TO ASSERT. SUBJECT TO THE FOREGOING,
THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF AND BE
ENFORCEABLE BY THE RESPECTIVE HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND
PERMITTED ASSIGNS OF THE PARTIES HERETO.


 


12.6.        SEVERABILITY.  IF ANY TERM, PROVISION, COVENANT OR RESTRICTION IN
THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION OR OTHER AUTHORITY
TO BE INVALID, VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS,
COVENANTS AND RESTRICTIONS OF THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED AS LONG AS THE
ECONOMIC OR LEGAL SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT
AFFECTED IN ANY MANNER MATERIALLY ADVERSE TO EITHER PARTY.  UPON SUCH A
DETERMINATION, THE PARTIES SHALL NEGOTIATE IN GOOD FAITH TO MODIFY THIS
AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS
POSSIBLE IN AN ACCEPTABLE MANNER IN ORDER THAT THE TRANSACTIONS HEREBY BE
CONSUMMATED AS ORIGINALLY CONTEMPLATED TO THE FULLEST EXTENT POSSIBLE.


 


12.7.        COUNTERPARTS; FACSIMILES.  THIS AGREEMENT AND ALL DOCUMENTS
REFERENCED HEREIN MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH
MAY BE EXECUTED BY LESS THAN ALL OF THE PARTIES HERETO, EACH OF WHICH SHALL BE
ENFORCEABLE AGAINST THE PARTIES ACTUALLY EXECUTING SUCH COUNTERPARTS, AND ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT. EACH

 

43

--------------------------------------------------------------------------------



 


PARTY IS HEREBY AUTHORIZED TO RELY UPON AND ACCEPT AS AN ORIGINAL ANY EXECUTED
COPY OF THIS AGREEMENT OR OTHER DOCUMENT REFERENCED HEREIN WHICH IS SENT BY
FACSIMILE, TELEGRAPHIC OR OTHER ELECTRONIC TRANSMISSION.


 


12.8.        CONSTRUCTION.  SECTION AND SUBSECTION HEADINGS CONTAINED IN THIS
AGREEMENT ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY, SHALL NOT BE DEEMED TO
BE A PART OF THIS AGREEMENT FOR ANY PURPOSE, AND SHALL NOT IN ANY WAY DEFINE OR
AFFECT THE MEANING, CONSTRUCTION OR SCOPE OF ANY OF THE PROVISIONS HEREOF. THE
TERMS “HEREOF,” “HEREIN” AND “HEREUNDER” AND TERMS OF SIMILAR IMPORT ARE
REFERENCES TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF
THIS AGREEMENT.  SECTION, CLAUSE, SCHEDULE AND EXHIBIT REFERENCES CONTAINED IN
THIS AGREEMENT ARE REFERENCES TO SECTIONS, CLAUSES, SCHEDULES AND EXHIBITS IN OR
TO THIS AGREEMENT, UNLESS OTHERWISE SPECIFIED. COMMON NOUNS AND PRONOUNS SHALL
BE DEEMED TO REFER TO THE MASCULINE, FEMININE, NEUTER, SINGULAR AND PLURAL, AS
THE IDENTITY OF THE PERSON MAY IN THE CONTEXT REQUIRE.  THE USE OF THE WORDS
“INCLUDE,” “INCLUDING” OR VARIATIONS THEREOF IN THIS AGREEMENT SHALL BE BY WAY
OF EXAMPLE RATHER THAN BY LIMITATION. THE PARTIES HERETO ACKNOWLEDGE THAT ALL
PARTIES PARTICIPATED EQUALLY IN THE DRAFTING AND NEGOTIATION OF THIS AGREEMENT
AND WERE REPRESENTED BY COUNSEL OF THEIR OWN CHOOSING IN CONNECTION THEREWITH. 
CONSEQUENTLY, THIS AGREEMENT SHALL BE CONSTRUED WITHOUT REFERENCING TO ANY
RULE OF LAW, WHICH PROVIDES THAT AMBIGUITIES IN A CONTRACT ARE TO BE RESOLVED
AGAINST THE DRAFTER THEREOF.  THE OFFICIAL LANGUAGE OF THIS AGREEMENT IS, AND
SHALL CONTINUE FOR ALL PURPOSES TO BE, THE ENGLISH LANGUAGE.


 


12.9.        PUBLIC ANNOUNCEMENTS.  NO NOTICES TO THIRD PARTIES OR OTHER
PUBLICITY, INCLUDING PRESS RELEASES, EMPLOYEE NOTIFICATIONS, VENDOR
NOTIFICATIONS AND CUSTOMER NOTIFICATIONS, CONCERNING ANY OF THE TRANSACTIONS
PROVIDED FOR HEREIN SHALL BE MADE BY ANY PARTY HERETO UNLESS PLANNED AND
COORDINATED JOINTLY AMONG THE PARTIES HERETO, WITH EACH PARTY APPROVING ANY
PRESS RELEASE IN WRITING PRIOR TO RELEASE; PROVIDED THAT NOTHING HEREIN SHALL
RESTRICT OR DELAY EITHER PARTY FROM ISSUING ANY PRESS RELEASE OR OTHER PUBLICITY
TO THE EXTENT REQUIRED BY LAW.


 


12.10.      NO THIRD PARTY BENEFICIARIES.  EXCEPT FOR THE PROVISIONS OF
SECTION 10 RELATING TO INDEMNIFIED PARTIES UNDER THIS AGREEMENT, (I) THE
PROVISIONS OF THIS AGREEMENT ARE SOLELY FOR THE BENEFIT OF THE PARTIES HERETO
AND ARE NOT INTENDED TO CONFER UPON ANY PERSON EXCEPT THE PARTIES HERETO ANY
RIGHTS OR REMEDIES HEREUNDER, AND (II) THERE ARE NO THIRD PARTY BENEFICIARIES OF
THIS AGREEMENT AND THIS AGREEMENT SHALL NOT PROVIDE ANY THIRD PARTY WITH ANY
REMEDY OR CLAIM OR OTHER RIGHT IN EXCESS OF THOSE EXISTING WITHOUT REFERENCE TO
THIS AGREEMENT.


 


12.11.      WAIVER OF TRIAL BY JURY.  THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN)
OR ACTIONS OF ANY PARTY TO THIS AGREEMENT.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR METHODE AND THE SELLING PARTIES ENTERING INTO THIS AGREEMENT.


 


12.12.      CUMULATIVE REMEDIES.  ALL RIGHTS AND REMEDIES OF THE PARTIES TO THIS
AGREEMENT ARE CUMULATIVE OF EACH OTHER AND OF EVERY OTHER RIGHT OR REMEDY SUCH
PARTIES MAY OTHERWISE HAVE AT LAW OR IN EQUITY, AND THE EXERCISE OF ONE OR MORE
RIGHTS OR REMEDIES SHALL NOT PREJUDICE OR IMPAIR THE CONCURRENT OR SUBSEQUENT
EXERCISE OF OTHER RIGHTS OR REMEDIES.

 

44

--------------------------------------------------------------------------------



 


12.13.      GOVERNING LAW; JURISDICTION.  THIS AGREEMENT SHALL BE GOVERNED,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
DELAWARE, EXCLUDING ANY CHOICE OF LAW RULES WHICH MAY DIRECT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION. THE PARTIES HEREBY COVENANT AND AGREE THAT ANY
AND ALL ACTIONS ARISING OUT OF OR RELATED TO THIS AGREEMENT SHALL BE BROUGHT AND
MAINTAINED IN THE FEDERAL AND STATE COURTS SITTING IN HARRIS COUNTY, TEXAS, AND
EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY CONSENTS AND SUBMITS TO THE
EXCLUSIVE JURISDICTION OF AND THE SERVICE OF PROCESS FROM SUCH COURTS FOR ANY
AND ALL SUCH ACTIONS.


 


12.14.      AUTHORITY OF THE SHAREHOLDER TO BIND THE SELLING PARTIES. EACH THE
SELLING PARTY ACKNOWLEDGES AND AGREES THAT THE SHAREHOLDER SHALL HAVE SOLE
AUTHORITY ON BEHALF OF EACH OF AND ALL OF THE SELLING PARTIES TO AGREE TO,
DISPUTE OR OTHERWISE HANDLE ALL MATTERS RELATING TO THIS AGREEMENT, INCLUDING
MATTERS RELATING TO THE CLOSING STATEMENT, THE INDEPENDENT ACCOUNTING FIRM, THE
ASSERTION, WAIVER OR DEFENSE OF CLAIMS UNDER SECTION 10, AMENDMENT OF THIS
AGREEMENT PURSUANT TO SECTION 12.2 AND OTHERWISE, IN EACH CASE AS THE
SHAREHOLDER DEEMS APPROPRIATE IN HIS SOLE AND ABSOLUTE DISCRETION.  EACH SELLING
PARTY HEREBY AGREES THAT ANY DETERMINATION BY THE SHAREHOLDER WITH RESPECT TO
ANY MATTERS RELATING TO THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING UPON SUCH
SELLING PARTY.


 


12.15.      SCHEDULES. ANY DISCLOSURE IN A SCHEDULE TO THIS AGREEMENT WITH
RESPECT TO A SECTION OF THIS AGREEMENT SHALL BE DEEMED TO BE DISCLOSED FOR OTHER
SECTIONS OF THIS AGREEMENT TO THE EXTENT THAT SUCH DISCLOSURE SETS FORTH FACTS
IN SUFFICIENT DETAIL SO THAT THE RELEVANCE OF SUCH DISCLOSURE WOULD BE
REASONABLY APPARENT TO A READER OF SUCH DISCLOSURE.  NO REFERENCE TO OR
DISCLOSURE OF ANY ITEM OR OTHER MATTER IN ANY SCHEDULE OF THIS AGREEMENT SHALL
BE CONSTRUED AS AN ADMISSION OR INDICATION THAT SUCH ITEM OR OTHER MATTER IS
MATERIAL OR THAT SUCH ITEM OR OTHER MATTER IS REQUIRED TO BE REFERRED TO OR
DISCLOSED IN THIS AGREEMENT.


 

[SIGNATURES ON FOLLOWING PAGE]

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties to this
Agreement on the day and year first above written.

 

HETRONIC HOLDING LLC

 

HETRONIC INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By:

/s/ Max Heckl

 

By:

/s/ Torsten Rempe

Name:

Max Heckl

 

Name:

Torsten Rempe

Title:

President

 

Title:

President

 

 

 

 

 

 

 

 

 

 

HETRONIC USA INC.

 

HETRONIC WEST, INC.

 

 

 

 

 

 

 

 

By:

/s/ Torsten Rempe

 

By:

/s/ Torsten Rempe

Name:

Torsten Rempe

 

Name:

Torsten Rempe

Title:

President

 

Title:

President

 

 

 

 

 

 

 

 

 

 

HETRONIC MALTA LIMITED

 

HETRONIC EUROPE GMBH

 

 

 

 

 

 

 

 

By:

/s/ Simon Grima

 

By:

/s/ Nicole Heckl

Name:

Simon Grima

 

Name:

Nicole Heckl

Title:

Managing Director

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

/s/ Max Heckl

 

 

 

Max Heckl

 

 

 

 

 

 

 

 

 

 

 

 

METHODE ELECTRONICS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Donald Duda

 

 

 

Name:

Donald Duda

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

[Asset and Share Purchase Agreement Signature Page]

 

--------------------------------------------------------------------------------


 

APPENDIX OF DEFINITIONS

 

The following definitions shall be applicable for purposes of the Agreement
except as otherwise specifically provided to the contrary in the text of the
Agreement.

 

“Affiliates” of a Person shall mean any Person controlling, controlled by or
under common control with that Person.  “Control” for this purpose shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or interests, by contract, or otherwise.

 

“Acquired Assets” shall mean the Purchased Assets and all of the assets and
properties wherever situated, of Hetronic Asia.

 

“Acquired Liabilities” shall mean the Assumed Liabilities and all of the
Liabilities of Hetronic Asia as of the Closing.

 

“CERCLA” shall mean the Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended.

 

“Claim” shall mean any action, suit, claim, proceeding, investigation, hearings,
audit, charge, complaint, demand, injunction, judgment, order, decree, ruling,
loss, Tax, Lien, Liability, assessment, fine, penalty, amount paid in
settlement, damage, cost or expense (including court costs, reasonable
attorneys’ fees, expert fees, travel expenses, court costs and other
expenditures).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Contract” shall mean any oral or written contract, agreement, lease, indenture,
commitment or understanding (including purchase orders, sales orders and supply
contracts).

 

“Employee Plan” shall mean any pension, retirement, savings, accident,
disability, medical, dental, health, life (including any individual life
insurance policy to which any Target Company makes premium payments, whether or
not such party is the owner, beneficiary or both of such policy), death benefit,
group insurance, profit sharing, compensation, deferred compensation, stock
purchase, stock option, stock ownership, stock appreciation rights, phantom
stock, bonus, incentive, leave of absence, layoff, vacation pay or sick day,
severance, separation, dependent care, legal services, cafeteria, or other
employee benefit plan, trust, contract, agreement, practice, policy, commitment
or arrangement of any kind, whether any of the foregoing is funded, insured or
self-funded, for the benefit of a single individual or more than one individual,
written or oral, (a) to which any Target Company is a party or by which any
Target Company (or any of its rights, properties or assets) is bound, or
(b) with respect to which any Target Company has made any payments,
contributions or commitments, or may otherwise have any liability (whether or
not any such party still maintains such plan, trust, arrangement, contract,
agreement, policy or commitment), including, any Welfare Plan, any Pension Plan
and any “employee benefit plan” within the meaning of Section 3(3) of ERISA.

 

“Environment” shall mean surface waters, groundwaters, surface water sediment,
soil, subsurface strata, ambient air and other environmental medium.

 

1

--------------------------------------------------------------------------------


 

“Environmental Claims” shall mean any and all actions, suits, demands, demand
letters, claims, Liens, notices of non-compliance or violation, notices of
Liability or potential Liability, investigations, proceedings, consent orders or
consent agreements relating in any way to any Environmental Law, Environmental
Permit or any Hazardous Material or arising from any alleged injury to threat of
injury to health, safety or the Environment.

 

“Environmental Law” shall mean any Law relating to pollution or protection of
the Environment, health, safety or natural resources or to the use, handling,
transportation, treatment, storage, disposal, Release or discharge of Hazardous
Materials, including CERCLA.

 

“Environmental Permit” shall mean any permit, approval, identification number,
license, or other authorization or application therefor required to operate any
Target Company’s business under any applicable Environmental Law.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Governmental Authority” shall mean any United States federal, state, municipal
or local or any non-U.S. government, governmental, regulatory or administrative
authority, state enterprise, department, agency, commission, board, bureau, or
instrumentality (or political subdivision thereof) or any court, tribunal, or
judicial or arbitral body.

 

“Hazardous Materials” shall mean any waste or other substance that is listed,
defined, designated or classified as, or otherwise determined to be, hazardous,
radioactive, dangerous or toxic or a pollutant or a contaminant or otherwise
regulated under or pursuant to any Environmental Law, including any admixture or
solution thereof, and specifically including petroleum and all derivatives
thereof or synthetic substitutes therefore, radioactive materials, asbestos or
asbestos-containing materials, and polychlorinated biphenyls.

 

“Indebtedness” of any Person shall mean all obligations (whether interest,
principal, fees, penalties or otherwise) and Liabilities consisting of, without
duplication: (a) indebtedness for borrowed money or for the deferred purchase
price of property or services in respect of which such Person is liable,
contingently or otherwise, as obligor or otherwise (other than trade payables
and other current liabilities incurred in the Ordinary Course of Business) and
any commitment by which such Person assures a creditor against loss, including
contingent reimbursement obligations with respect to letters of credit;
(b) obligations evidenced by debt securities bonds, debentures, notes or other
similar instruments; (c) obligations under capitalized leases in respect of
which such Person is liable, contingently or otherwise, as obligor, guarantor or
otherwise, or in respect of which obligations such Person assures a creditor
against loss; (d) any unsatisfied obligation of such Person for “withdrawal
liability” to a “multiemployer plan,” as such terms are defined under ERISA;
(e) obligations with respect to letters of credit issued for such Person’s
account, (f) secured by a Lien; or (viii) arising from any guaranty for any of
the foregoing, including a guarantee in the form of an agreement to repurchase
or reimburse.

 

“Intellectual Property” shall mean (a) all trademarks, service marks,
certification marks, trade dress, logos, trade names, Internet domain names, and
corporate names, together with all

 

2

--------------------------------------------------------------------------------


 

translations, adaptations, derivations, and combinations thereof and including
all goodwill associated therewith, and all applications, registrations, and
renewals in connection therewith, (b) all copyrightable works (whether or not
published or registered), all copyrights, mask works, derivative works thereof,
and all applications, registrations, and renewals in connection therewith,
(c) all Trade Secrets; (d) all patents and patent applications, and all
divisions, reissues, continuations, extensions, and continuations-in-part
thereof, and all inventor’s certificates and utility models, (e) all computer
software (including data and related documentation), (f) and all other forms of
intellectual property or proprietary rights, and (g) all copies and tangible
embodiments thereof (in whatever form or medium).

 

“Inventories” shall mean all inventories, including all raw materials, supplies,
work-in-process, and finished goods, including any of the foregoing which have
been purchased subject to any conditional sales or title retention agreement in
favor of any other Person.

 

“IRS” shall mean the Internal Revenue Service.

 

“Key Employees” shall mean Simon Grima, Hans-Ullrich John and Torsten Rempe.

 

“Knowledge”  The phrase “to Sellers’ Knowledge” or similar phrases shall mean
those facts and circumstances known to the Shareholder or any of the Key
Employees, in each case after due inquiry by such persons to those employees of
the Target Companies who in the ordinary course of their duties would be
reasonably likely to have knowledge of the facts or circumstances in question.

 

“Law(s)” shall mean any federal, state, local or foreign statute, law,
ordinance, regulation, rule, code, order, other requirement or rule of law, now
or hereafter in effect and as amended, and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment.

 

“Liability” shall mean any debt, obligation, assessment, fine, penalty, damage,
cost, expense or other liability, whether direct or indirect, whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether matured or unmatured, whether liquidated or
unliquidated, and whether due or to become due.

 

“Lien” shall mean any mortgage, lien, pledge, charge, security interest,
encumbrance or other third party interest or claim of any nature whatsoever,
including to the foregoing in the case of real property, any rights-of-way,
building use restrictions, exceptions, variances, reservations, or limitations
of any nature.

 

“Material Adverse Effect” shall mean a material adverse effect upon or change in
(i) the business, affairs, properties, assets, Liabilities, financial condition
or results of operation of any Target Company, (ii) the continued conduct of the
business of any Target Company, as presently conducted, or (iii) the ability of
the Parties to consummate the transaction contemplated by this Agreement.

 

“Ordinary Course of Business” shall mean the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency).

 

3

--------------------------------------------------------------------------------


 

“Organizational Documentation” of a Person shall mean the certificate of
incorporation, certificate of formation, articles of incorporation, by-laws,
operating agreement or other organic document of such Person.

 

“Pension Plan” shall have the meaning defined in Section 3(2) of ERISA.

 

“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, a Governmental Authority (or
department, agency or political subdivision thereof) or any other person or
entity.

 

“Reasonable Efforts” shall mean the good faith effort that a Person ordinarily
would use, apply or exercise to protect his own rights and business, provided
that when used in connection with the obtaining of a consent, approval or other
act of an unaffiliated third party or Governmental Authority, “reasonable
efforts” shall not require the commencement of litigation against or acquisition
of control of such third party or the assets or obligations requiring such
consent, the acceleration of payment of any indebtedness or the payment of
money.

 

“Receivables” shall mean all trade receivables, note receivables and other
accounts receivable.

 

“Release” shall mean actual disposing, discharging, injecting, spilling,
leaking, leaching, dumping, emitting, escaping, emptying, seeping, placing, and
the like into or upon any land or water or air or otherwise into the
Environment.

 

“Remedial Action” shall mean any investigation, assessment, monitoring,
treatment, response, excavation, removal, remediation, or cleanup of Hazardous
Materials in the Environment.

 

“Subsidiary” shall mean any Person with respect to which a specified Person (or
Subsidiary thereof) owns a majority of the common stock or has the power to vote
or direct the voting of sufficient securities to elect a majority of the
directors (or individuals exercising similar functions).

 

“Taxes” shall mean all federal, state, local and foreign income, excise,
property, sales, use, payroll, intangibles, franchise, gross receipts, license,
employment, severance, stamp, occupation, premium, windfall profits,
environmental, customs duties, capital stock, profits, withholding, social
security, unemployment, disability, real property, personal property, transfer,
registration, value added, alternative or add-on minimum and other taxes, fees,
assessments or charge of whatever nature, and all penalties and interest related
thereto, whether disputed or not, including tax withholdings or amounts paid to
any Person or Liabilities for taxes as a result of being a member of a unitary,
consolidated or similar group or as a result of being a party to any tax
sharing, tax indemnity, tax allocation or similar agreement or arrangement.

 

“Tax Return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

4

--------------------------------------------------------------------------------


 

“Target Company Intellectual Property” shall mean any and all Intellectual
Property owned by, licensed by or used by any Target Company or Target
Companies, including all Intellectual Property incorporated into the radio
remote control products developed, manufactured, marketed or sold by the Target
Companies, the corporate and trade name “Hetronic,” derivatives and all
telephone numbers of the Target Companies, including those rights described in
Schedule 5.19 hereto.

 

“Trade Secrets” shall mean all trade secrets and confidential business
information including all inventions, compositions, manufacturing and production
processes and techniques, business methods, processes and techniques (in each
case whether or not patentable), discoveries, developments, ideas, concepts,
research and development, databases, shoprights, designs, formulae, methods,
processes, designs, drawings, blueprints, engineering computer information,
specifications, and items of proprietary know-how, information or data; prospect
lists, customer lists, supplier lists, projections, analyses and market studies,
pricing and cost information, and business and marketing plans and proposals;
and all other proprietary rights; provided that “Trade Secrets” do not include
non-proprietary information, know-how or processes otherwise available to the
industry or the public.

 

“Welfare Plan” shall have the meaning defined in Section 3(1) of ERISA.

 

5

--------------------------------------------------------------------------------


 

ASSET AND SHARE PURCHASE AGREEMENT

 

 

by and among

 

 

METHODE ELECTRONICS, INC.;

 

 

HETRONIC HOLDING LLC

 

and certain of its affiliates

 

and

 

Max Heckl

 

 

Dated as of September 30, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

PURCHASE AND SALE OF ASSETS AND SHARES

2

 

1.1.

Agreement to Purchase and Sell Assets

2

 

1.2.

Agreement to Purchase and Sell Shares

3

 

1.3.

Excluded Assets

4

 

1.4.

Documentation

5

2.

CONSIDERATION

5

 

2.1.

Purchase Price

5

 

2.2.

Reconciliation of Net Book Value

5

 

2.3.

Settlement

6

 

2.4.

Independent Accounting Firm

7

 

2.5.

Allocation of Purchase Price

7

3.

ASSUMED LIABILITIES AND EXCLUDED LIABILITIES

8

 

3.1.

Assumed Liabilities

8

 

3.2.

Excluded Liabilities

8

4.

CLOSING

8

 

4.1.

Closing

8

 

4.2.

Closing Deliverables

9

 

4.3.

Closing Payment

9

 

4.4.

Location and Effective Time of Closing

9

5.

REPRESENTATIONS AND WARRANTIES OF SELLING PARTIES

10

 

5.1.

Organization and Good Standing

10

 

5.2.

Enforceability and Authorization

10

 

5.3.

No Conflict; Consents

10

 

5.4.

Capitalization and Ownership; Corporate Matters

11

 

5.5.

Financial Statements

12

 

5.6.

Books and Records

12

 

5.7.

No Undisclosed Liabilities

12

 

5.8.

Absence of Certain Changes

13

 

5.9.

Tax Matters

15

 

5.10.

Title to Assets

16

 

5.11.

Real Estate and Leases

16

 

5.12.

Material Contracts

17

 

5.13.

Receivables

18

 

5.14.

Inventories

19

 

5.15.

Litigation

19

 

5.16.

Insurance

19

 

5.17.

Employment and Labor Matters

19

 

5.18.

Employee Benefits

20

 

5.19.

Intellectual Property

21

 

5.20.

Legal Compliance

23

 

5.21.

Approvals

23

 

5.22.

Transactions with Affiliates

23

 

5.23.

Environmental Matters

24

 

5.24.

Product Liability and Warranty Matters

25

 

i

--------------------------------------------------------------------------------


 

 

5.25.

Principal Customers and Suppliers

26

 

5.26.

Solvency

26

 

5.27.

Material Adverse Affect

26

 

5.28.

Disclosure

26

6.

REPRESENTATIONS AND WARRANTIES OF METHODE

26

 

6.1.

Organization

27

 

6.2.

Enforceability and Authorization

27

 

6.3.

No Conflict; Methode Consents

27

7.

INTENTIONALLY OMITTED

28

8.

CONDITIONS TO CLOSING

28

 

8.1.

Mutual Conditions

28

 

8.2.

Conditions to Methode’s Obligations

28

 

8.3.

Conditions to the Selling Parties’ Obligations

31

 

8.4.

Payment

32

9.

TERMINATION

32

 

9.1.

Termination of Agreement Prior to Closing

32

 

9.2.

Effect of Termination Prior to Closing

33

10.

INDEMNIFICATION

33

 

10.1.

Limited Indemnification Obligations of Methode

33

 

10.2.

General Indemnification Obligations of Methode

33

 

10.3.

Limited Indemnification Obligations of the Selling Parties

34

 

10.4.

General Indemnification Obligations of the Selling Parties

35

 

10.5.

Nature and Survival of Representations and Warranties

36

 

10.6.

Limitations on Indemnification Obligations

36

 

10.7.

Method of Asserting Claims

37

 

10.8.

Setoff; Payment of Claims

38

 

10.9.

Treatment of Claims

38

 

10.10.

Insurance Recoveries

38

11.

POST-CLOSING AGREEMENTS

38

 

11.1.

Employees

38

 

11.2.

Employee Benefit Plans

39

 

11.3.

Sales after Closing

39

 

11.4.

Confidentiality

39

 

11.5.

Names Following the Closing

39

 

11.6.

Taxes and Expenses

40

 

11.7.

Post-Closing Tax Preparation

40

 

11.8.

Instruments of Further Assurance

40

 

11.9.

Pro-Ration of Expenses; Tax Refunds

40

 

11.10.

Access to Records

41

 

11.11.

Access to Employees

41

 

11.12.

Receivables

41

 

11.13.

Enforcement of Existing NDAs

42

 

11.14.

Philippine Registration of Foreign Investment

42

12.

GENERAL PROVISIONS

42

 

12.1.

Entire Agreement

42

 

12.2.

Amendment; Waiver

42

 

ii

--------------------------------------------------------------------------------


 

 

12.3.

Expenses

42

 

12.4.

Notices

42

 

12.5.

Assignment

43

 

12.6.

Severability

43

 

12.7.

Counterparts; Facsimiles

43

 

12.8.

Construction

44

 

12.9.

Public Announcements

44

 

12.10.

No Third Party Beneficiaries

44

 

12.11.

Waiver of Trial by Jury

44

 

12.12.

Cumulative Remedies

44

 

12.13.

Governing Law; Jurisdiction

45

 

12.14.

Authority of the Shareholder to Bind the Selling Parties

45

 

12.15.

Schedules

45

 

EXHIBITS

 

Exhibit A

 

Form of Adjusted Net Book Value Calculation

Exhibit B

 

Form of Employment Agreement

Exhibit C

 

Form of Ampcontrol Agreement

Exhibit D

 

Forms of German Distribution Agreements

Exhibit E

 

Form of Consulting Agreement

Exhibit F

 

Form of Noncompetition and Confidentiality Agreement

Exhibit G

 

Forms of Opinion of Counsel to Hetronic Asia

Exhibit H

 

Form of Escrow Agreement

Exhibit I

 

Form of Lease Addendum

Exhibit J

 

Intentionally Omitted

Exhibit K

 

Form of German Local Transfer Agreement

Exhibit L

 

Form of Hetronic Deutschland Intercompany Assignments

 

 

 

SCHEDULES

 

 

 

Schedule 1.1.1

 

Machinery and Equipment

Schedule 1.1.4

 

Assigned Contracts

Schedule 1.3

 

Excluded Contracts and Assets

Schedule 2.5

 

Allocation of Purchase Price

Schedule 5.1

 

Organization and Good Standing

Schedule 5.3

 

No Conflict; Consents

Schedule 5.4.1

 

Ownership of Sellers

Schedule 5.4.2

 

Capitalization and Ownership of Hetronic Asia

Schedule 5.4.3

 

Hetronic Asia Company Matters

Schedule 5.5

 

Financial Statements

Schedule 5.7

 

No Undisclosed Liabilities

Schedule 5.8

 

Absence of Certain Changes

 

iii

--------------------------------------------------------------------------------


 

Schedule 5.9

 

Tax Matters

Schedule 5.10

 

Title to Assets

Schedule 5.11

 

Real Estate and Leases

Schedule 5.12

 

Material Contracts

Schedule 5.13

 

Receivables

Schedule 5.15

 

Litigation

Schedule 5.16

 

Insurance

Schedule 5.17

 

Employment and Labor Matters

Schedule 5.18

 

Employee Benefits

Schedule 5.19

 

Intellectual Property

Schedule 5.20

 

Legal Compliance

Schedule 5.21

 

Approvals

Schedule 5.22

 

Transactions with Affiliates

Schedule 5.23

 

Environmental Matters

Schedule 5.24

 

Product Liability and Warranty Matters

Schedule 5.25

 

Principal Customers and Suppliers

Schedule 6.1

 

Organization and Good Standing

Schedule 6.3

 

No Conflict; Consents

Schedule 8.2.3

 

Required Consents and Approvals

 

iv

--------------------------------------------------------------------------------


 

EXHIBIT A
FORM OF ADJUSTED NET BOOK VALUE CALCULATION

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT B
FORM OF EMPLOYMENT AGREEMENT

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT C
FORM OF AMPCONTROL AGREEMENT

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT D
FORMS OF GERMAN DISTRIBUTION AGREEMENTS

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT E
FORM OF CONSULTING AGREEMENT

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT F
FORM OF NONCOMPETITION AND CONFIDENTIALITY AGREEMENT

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT G
FORM OF OPINION OF COUNSEL TO HETRONIC ASIA

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT H
FORMS OF ESCROW AGREEMENTS

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT I
FORM OF LEASE ADDENDUM

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

Intentionally Omitted

 

--------------------------------------------------------------------------------


 

EXHIBIT K
FORM OF GERMAN LOCAL TRANSFER AGREEMENT

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT L
FORM OF HETRONIC DEUTSCHLAND INTERCOMPANY ASSIGNMENTS

 

See attached.

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

See attached.

 

--------------------------------------------------------------------------------